Exhibit 10.1

First Amendment to Credit Agreement

This First Amendment to Credit Agreement, dated as of November 10, 2020 (the
“Amendment”), is made pursuant to that certain Credit Agreement dated as of May
31, 2019 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), among Runway Growth Credit Fund Inc., a Maryland
corporation, as borrower (the “Borrower”); each Guarantor party thereto; the
financial institutions currently party thereto as lenders (the “Lenders”);
KeyBank National Association, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”);
CIBC Bank USA, as documentation agent (together with its successors and assigns,
the “Documentation Agent”); and U.S. Bank National Association, not in its
individual capacity but as the paying agent (together with its successors and
assigns, the “Paying Agent”).

W i t n e s s e t h :

Whereas, the Borrower, the Lenders, the Guarantors, the Documentation Agent, the
Paying Agent and the Administrative Agent have previously entered into and are
currently party to the Credit Agreement; and

Whereas, the Borrower has requested that the Lenders make certain amendments to
the Credit Agreement, and the Administrative Agent and the Lenders are willing
to do so under the terms and conditions set forth in this Amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1.Defined Terms.  Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Credit Agreement.

Section 2.Joinder of New Lenders.  MUFG Union Bank, N.A. (the “New Managing
Agent”), MUFG Union Bank, N.A. (the “New Lender”; and together with the New
Managing Agent, the “New Lender Group”), the Administrative Agent and the
Borrower agree as follows:

2.1.Borrower has requested that the New Lender Group become a “Lender Group”
under the Credit Agreement.

2.2.Effective as of the date of this Amendment (i) the New Lender Group shall
join in and be a party to the Credit Agreement with all the rights, interests,
duties and obligations of a Managing Agent and a Lender, respectively, set forth
therein, (ii) the New Lender shall join in and be a Lender party to the Credit
Agreement at the commitment level indicated on its signature page hereto; and
(iii) the New Lender Group agrees to be bound by the provisions of the Credit
Agreement and has the rights and obligations of a Managing Agent and a Lender,
respectively, thereunder and under any other Transaction Document.



--------------------------------------------------------------------------------

2.3.By executing and delivering this Amendment, both the New Lender Group
(i) confirms that it has received a copy of the Credit Agreement (as amended by
this Amendment) and such Transaction Documents (as amended by this Amendment)
and other documents and information requested by it, and that it has,
independently and without reliance upon Borrower, any Lender, any Managing Agent
or the Administrative Agent, and based on such documentation and information as
it has deemed appropriate, made its own decision to enter into this Amendment,
the Credit Agreement (as amended by this Amendment) and the Amended and Restated
Fee Letter (as amended by this Amendment); (ii) agrees that it shall,
independently and without reliance upon Borrower, any Lender, any Managing Agent
or the Administrative Agent, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement (as amended by this
Amendment) and any of the Transaction Documents (as amended by this Amendment);
(iii) appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers and discretion under the Credit Agreement
(as amended by this Amendment) and the Transaction Documents (as amended by this
Amendment) as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(iv) agrees that it shall perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement (as amended by this
Amendment) are required to be performed by it as a Managing Agent and a Lender,
respectively; (v) specifies as its address for notices the office set forth
beneath its name on the signature pages of this Amendment; and (vi) in the case
of the New Lender, appoints and authorizes the New Managing Agent as its
Managing Agent to take such action as a managing agent on its behalf and to
exercise such powers under the Credit Agreement (as amended by this Amendment),
as are delegated to the Managing Agents by the terms thereof.

2.4.Each of the New Lender and New Managing Agent represents and warrants for
the benefit of Administrative Agent and Borrower that such New Lender meets the
definition of Eligible Assignee in the Credit Agreement.

2.5Each of the parties hereto understand and agree that this Section 2 to this
Amendment shall be deemed to be a Joinder Agreement for purposes of the Credit
Agreement (as amended by this Amendment).

Section 3.Amendments to Credit Agreement. Upon satisfaction of the conditions
precedent set forth in Section 3 below, as of the Effective Date (as defined
below), the parties hereto agree that the Credit Agreement shall be amended as
set forth in Exhibit A to this Amendment with text marked in underline
indicating additions to the Credit Agreement and with text marked in
strikethrough indicating deletions to the Credit Agreement.

Section 4.Conditions Precedent.  This Amendment shall become effective as of the
date (the “Effective Date”) of the satisfaction of all of the following
conditions precedent:

4.1.The Administrative Agent, the Borrower, and the Lenders shall have executed
and delivered this Amendment.

-2-

--------------------------------------------------------------------------------

4.2.The Administrative Agent, the Borrower, and the Lenders shall have executed
and delivered that certain Amended and Restated Lender Fee Letter dated as of
the date hereof.

4.3.The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying as to  (i) its articles of incorporation,
(ii) its operating agreement, (iii)  the resolutions or other action of the
board of directors of the Company, (iii) the incumbency and specimen signature
of each of its Responsible Officers authorized to execute the Amendment and the
other Transaction Documents to which it is a party, and (iv) certificate of good
standing in the applicable jurisdiction of organization.

4.4.The Administrative Agent shall have received legal opinions from counsel to
the Borrower covering such matters as the Administrative Agent and its counsel
shall reasonably request including corporate and enforceability.

4.5.The payment by the Borrower of all fees and other amounts due and payable on
or prior to the date hereof pursuant to the Amended and Restated Fee Letter.

4.6.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.

Section 5.Representations of the Borrower.  The Borrower hereby represents and
warrants to the parties hereto that as of the date hereof its representations
and warranties contained in Article IV of the Credit Agreement and any other
Transaction Documents to which it is a party are true and correct in all
material respects as of the date hereof and after giving effect to this
Amendment (except to the extent that such representations and warranties relate
solely to an earlier date, and then are true and correct as of such earlier
date).

Section 6.Credit Agreement in Full Force and Effect.  Except as specifically
amended herein, the Credit Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Credit Agreement or any other instrument or document executed
in connection therewith, or in any certificate, letter or communication issued
or made pursuant to or with respect to the Credit Agreement, any reference in
any of such items to the Credit Agreement being sufficient to refer to the
Credit Agreement as amended hereby.  

Section 7.Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement.  Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original.  Delivery of a counterpart hereof by facsimile transmission
or by e-mail transmission of an Adobe Portable Document Format File (also known
as an “PDF” file) shall be effective as delivery of a manually executed
counterpart hereof.

Section 8.Governing Law.  This Amendment shall be construed in accordance with
the internal laws of the State of New York, without reference to conflict of

-3-

--------------------------------------------------------------------------------

law principles, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the internal laws of the State
of New York.

[Signature Pages To Follow]



-4-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this First Amendment to
Credit Agreement to be executed and delivered by their duly authorized officers
as of the date hereof.

Borrower:



Runway Growth Credit Fund Inc.





By: /s/ Thomas B. Raterman

Name:Thomas B. Raterman

Title:Chief Financial Officer, Treasurer and Secretary





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

Managing Agent for the KeyBank Lender Group:

KeyBank National Association

By: /s/ Philip G. Turner

Name:Philip G. Turner

Title:Executive Vice President



Lender for the KeyBank Lender Group:

KeyBank National Association

By: /s/ Philip G. Turner

Name:Philip G. Turner

Title:Executive Vice President

[Signature Page to First Amendment to Credit Agreement]‌

--------------------------------------------------------------------------------

Administrative Agent:

KeyBank National Association

By: /s/ Philip G. Turner

Name:Philip G. Turner

Title:Executive Vice President





[Signature Page to First Amendment to Credit Agreement]‌

--------------------------------------------------------------------------------

Managing Agent for the CIBC Bank USA Lender Group:

CIBC Bank USA

By:/s/ Rob Dmowski

Name:Rob Dmowski

Title:Managing Director

Lender for the CIBC BANK USA Lender Group:

CIBC Bank USA

By: /s/ Rob Dmowski

Name:Rob Dmowski

Title:Managing Director



[Signature Page to First Amendment to Credit Agreement]‌

--------------------------------------------------------------------------------

Managing Agent for the MUFG Union Bank, N.A. Lender Group:

MUFG Union Bank, N.A.

By:/s/ J. William Bloore

Name:J. William Bloore

Title:Managing Director

Address: 99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn: J. William Bloore

Phone: (408) 279-7719

Lender for the MUFG Union Bank, N.A. Lender Group:

MUFG Union Bank, N.A.

By:/s/ J. William Bloore

Name:J. William Bloore

Title:Managing Director

Commitment: 50,000,000

Address: 99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn: J. William Bloore

Phone: (408) 279-7719

[Signature Page to First Amendment to Credit Agreement]‌

--------------------------------------------------------------------------------

Co-Documentation Agent:

MUFG UNION BANK, N.A.

By: /s/ J. William Bloore

Name:J. William Bloore

Title:Managing Director



Address: 99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn: J. William Bloore

Phone: (408) 279-7719







[Signature Page to First Amendment to Credit Agreement]‌

--------------------------------------------------------------------------------

Exhibit A to
First Amendment to Credit Agreement

Attached.





--------------------------------------------------------------------------------

Credit Agreement

Dated as of May 31, 2019

among

Runway Growth Credit Fund Inc.,
as the Borrower

The Financial Institutions from Time to Time Party Hereto,
as Lenders

KeyBank National Association,
as the Administrative Agent and Syndication Agent

Each Guarantor Party Hereto,
as Guarantors

CIBC Bank USA,
as Documentation Agent

MUFG Union Bank, N.A.
as Co-Documentation Agent

and

U.S. Bank National Association,
as the Collateral Custodian and as Paying Agent







--------------------------------------------------------------------------------

Table of Contents

SectionHeading‌Page

Article IDefinitions‌1

Section 1.1.Certain Defined Terms‌1

Section 1.2.Other Terms‌43

Section 1.3.Computation of Time Periods‌43

Section 1.4.Interpretation‌43

Article IIAdvances‌44

Section 2.1.Advances‌44

Section 2.2.Procedures for Advances‌45

Section 2.3.Optional Changes in Facility Amount; Prepayments‌46

Section 2.4.Principal Repayments‌47

Section 2.5.Evidence of Indebtedness‌48

Section 2.6.Interest Payments‌48

Section 2.7.Fees‌49

Section 2.8.Settlement Procedures‌49

Section 2.9.Collections and Allocations‌51

Section 2.10.Payments, Computations, Etc‌51

Section 2.11.Successor LIBO Rate‌52

Section 2.12.Increased Costs; Capital Adequacy; Illegality‌59

Section 2.13.Taxes‌62

Section 2.14.Discretionary Sales of Collateral‌65

Section 2.15.Reserved‌67

Section 2.16.Defaulting Lenders and Potential Defaulting Lenders‌67

Section 2.17.Replacement of Defaulting Lenders‌67

Article IIIConditions of Effectiveness and Advances‌68

Section 3.1.Conditions Precedent to Initial Advances‌68

Section 3.2.Additional Conditions Precedent to All Advances‌69

Article IVRepresentations and Warranties‌70

Section 4.1.Representations and Warranties of the Borrower‌70

Article VGeneral Covenants of the Borrower‌78

Section 5.1.Covenants of the Borrower‌78

Section 5.2.Key Persons‌88

Section 5.3.Financial Covenants‌89

Article VISecurity Interest‌89

Section 6.1.Security Interest‌89

-i-

--------------------------------------------------------------------------------

Section 6.2.Remedies‌90

Section 6.3.Release of Liens‌90

Article VIIAdministration and Servicing of Loans‌91

Section 7.1.Delegation to the Investment Adviser‌91

Section 7.2.Reserved‌91

Section 7.3.Reserved‌91

Section 7.4.Collection of Payments‌92

Section 7.5.Reserved‌93

Section 7.6.Realization Upon Defaulted Loans‌93

Section 7.7.Reserved‌93

Section 7.8.Reserved‌93

Section 7.9.Reserved‌93

Section 7.10.Payment of Certain Expenses by Borrower‌93

Section 7.11.Reports‌93

Section 7.12.Reserved‌96

Section 7.13.Reserved‌96

Section 7.14.Reserved‌96

Section 7.15.Access to Certain Documentation and Information Regarding the
Loans‌96

Section 7.16.Reserved‌96

Section 7.17.Identification of Records‌96

Section 7.18.Fair Value Determination‌97

Article VIIIEvents of Default‌97

Section 8.1.Events of Default‌97

Section 8.2.Remedies‌100

Article IXIndemnification‌102

Section 9.1.Indemnities by the Borrower‌102

Article XThe Administrative Agent and the Managing Agents‌105

Section 10.1.Authorization and Action‌105

Section 10.2.Delegation of Duties‌106

Section 10.3.Exculpatory Provisions‌106

Section 10.4.Reliance‌107

Section 10.5.NonReliance on Administrative Agent, Managing Agents and Other
Lenders‌108

Section 10.6.Reimbursement and Indemnification‌108

Section 10.7.Administrative Agent and Managing Agents in their Individual
Capacities‌108

Section 10.8.Successor Administrative Agent or Managing Agent‌108

Section 10.9.Certain ERISA Matters‌109

-ii-

--------------------------------------------------------------------------------

Article XIAssignments; Participations‌110

Section 11.1.Assignments and Participations‌110

Article XIIMiscellaneous‌113

Section 12.1Amendments and Waivers‌113

Section 12.2.Notices, Etc‌114

Section 12.3.No Waiver, Rights and Remedies‌114

Section 12.4.Binding Effect‌114

Section 12.5.Term of this Agreement‌114

Section 12.6.Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue‌115

Section 12.7.Waiver of Jury Trial‌115

Section 12.8.Costs, Expenses and Taxes‌115

Section 12.9.Reserved‌116

Section 12.10.Recourse Against Certain Parties‌116

Section 12.11.Protection of Security Interest; Appointment of Administrative
Agent as AttorneyinFact‌116

Section 12.12.Confidentiality; Conflicts of Interest‌117

Section 12.13.Execution in Counterparts; Severability; Integration‌118

Section 12.14.Patriot Act‌119

Section 12.15Legal Holidays‌119

Section 12.16No Fiduciary Duty‌119

Section 12.17Sharing of Payments by Lenders‌119

Article XIIIReserved‌120

Article XIVThe Paying Agent‌120

Section 14.1.Authorization and Action‌120

Section 14.2.Successor Paying Agent‌121

Section 14.3.Fees and Expenses‌121

Section 14.4.Representations and Warranties of the Paying Agent‌122

Section 14.5.Indemnity; Liability of the Paying Agent‌122

Article XVThe Guarantees‌124

Section 11.1.The Guarantees‌124

Section 15.2.Guarantee Unconditional‌124

Section 15.3.Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances‌125

Section 15.4.Subrogation‌126

Section 15.5.Subordination‌126

Section 15.6.Waivers‌126

Section 15.7.Limit on Recovery‌126

Section 15.8.Stay of Acceleration‌126

Section 15.9.Benefit to Guarantors‌126

-iii-

--------------------------------------------------------------------------------

Exhibit A—Form of Borrower Notice

Exhibit B—Form of Assignment and Acceptance

Exhibit C—Form of Joinder Agreement

Exhibit D—Form of Monthly Report

Exhibit E—Form of Borrower’s Certificate

Exhibit F—Reserved

Exhibit G—Reserved

Exhibit H—Form of Borrowing Base Certificate

Exhibit I—Form of Additional Guarantor Supplement

Schedule I—Schedule of Documents

Schedule II—Loan List

Schedule III—Reserved

Schedule IV—Places of Business; Locations of Records

Schedule V—Proprietary Risk Rating

Schedule VI—Investment Policy

Schedule VII—Forms of Borrower’s Standard Documents

Schedule VIII—Collection Account Details





-iv-

--------------------------------------------------------------------------------

Credit Agreement

This Credit Agreement is made as of May 31, 2019, by and among:

(1)Runway Growth Credit Fund Inc., a Maryland corporation, as borrower (the
“Borrower”);

(2)Each financial institution from time to time party hereto as a “Lender”
(whether on the signature pages hereto, in an Assignment and Acceptance or in a
Joinder Agreement) and their respective successors and permitted assigns
(collectively, the “Lenders”);

(3)Each Guarantor party hereto;

(4)KeyBank National Association, as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”);

(5)CIBC Bank USA, as documentation agent (together with its successors and
assigns in such capacity, the “Documentation Agent”);

(6)MUFG Union Bank, N.A., as co-documentation agent (together with its
successors and assigns in such capacity, the “Co-Documentation Agent”); and

(7)U.S. Bank National Association, not in its individual capacity but as the
paying agent (together with its successors and assigns in such capacity, the
“Paying Agent”).

Recitals

The Borrower desires that the Lenders make advances on a revolving basis to the
Borrower on the terms and subject to the conditions set forth in this Agreement;
and

Each Lender is willing to make such advances to the Borrower on the terms and
subject to the conditions set forth in this Agreement.

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

Article I

Definitions

Section 1.1.Certain Defined Terms.  (a) Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.1.

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

(b)As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“1940 Act” means the Investment Company Act of 1940, as amended from time to
time.

“Account Control Agreement” means each of (i) that certain Account Control
Agreement, dated as of May 31, 2019, among the Borrower, the Administrative
Agent and the Bank, as securities intermediary, with respect to the Collection
Account as the same may be amended, restated, modified or supplemented from time
to time, (ii) that certain Account Control Agreement, among the Borrower, the
Administrative Agent and CIBC Bank USA, as account bank, with respect to the
CIBC Account as the same may be amended, restated, modified or supplemented from
time to time, and (iii) any other account control agreement entered into from
time to time, in each case (x) in form and substance satisfactory to the
Administrative Agent and (y) providing for “control” by the Administrative Agent
of the applicable account within the meaning of the UCC.

“Additional Amount” is defined in Section 2.13.

“Additional Guarantor Supplement” means a certificate prepared and signed by a
Responsible Officer of the Borrower with respect to each Subsidiary of the
Borrower (other than any Subsidiary that signed this Agreement as Guarantor on
the Effective Date) in the form of Exhibit I hereto.

“Adjusted Eurodollar Rate” means, for any Settlement Period, an interest rate
per annum equal to the quotient, expressed as a percentage and rounded upwards
(if necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal
to the LIBO Rate for such Settlement Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Settlement
Period.

“Administration Agreement” means the Administration Agreement dated as of
December 15, 2016 between Borrower and Runway Administrator Services LLC, a
Delaware limited liability company, as amended, supplemented or otherwise
modified from time to time.

“Administrative Agent” is defined in the preamble hereto.

“Administrative Agent Fee” has the meaning set forth in the Administrative Agent
Fee Letter.

“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter by and among the Borrower, the Administrative Agent and the Syndication
Agent dated as of May 31, 2019, as the same may be amended, amended, restated or
modified from time to time.

“Administrative Expense Cap” means, for any rolling 12-month period, an amount
equal to $100,000 per annum.

-2-

--------------------------------------------------------------------------------

“Administrative Expenses” means all amounts (including indemnification payments)
due or accrued and payable by the Borrower to the Administrative Agent and the
Bank Parties pursuant to any Transaction Document including any Bank Fees and
Expenses.  For the avoidance of doubt, Administrative Expenses shall not include
any amount payable to any Lender or any other Person pursuant to any Transaction
Document.

“Advance” means an advance made by a Lender to the Borrower under and in
accordance with the terms hereof.

“Advance Rate” means:

(i)at any time that there are nine (9) or fewer unaffiliated Obligors with
respect to the Eligible Loans included in the Collateral, (a) with respect to
First Lien Loans, 55% and (b) with respect to Second Lien Loans, 30%;

(ii)at any time that there are ten (10) or more unaffiliated Obligors but no
more than thirty (30) Obligors with respect to the Eligible Loans included in
the Collateral, (a) with respect to First Lien Loans, 60% and (b) with respect
to Second Lien Loans, 35%; and

(iii)at any time that there are more than thirty (30) unaffiliated Obligors with
respect to the Eligible Loans included in the Collateral, (a) with respect to
First Lien Loans, 65% and (b) with respect to Second Lien Loans, 40%.

“Advances Outstanding” means, on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.

“Affected Party” is defined in Section 2.12(a).

“Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person; provided, however, that
notwithstanding anything herein to the contrary, the term “Affiliate” of the
Borrower shall not include any Person that is a Portfolio Investment.  For
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.

“Agent’s Account” means ABA: 021300077, Acct: 329953020917, Account Name:
KeyBank NA, REF: Runway Growth Credit Fund Inc.

“Aggregate Outstanding Loan Balance” means on any day, the sum of the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date.

“Agreement” or “Credit Agreement” means this Credit Agreement, dated as of May
31, 2019, as hereafter amended, restated, supplemented or otherwise modified
from time to time.

-3-

--------------------------------------------------------------------------------

“Amortization Period” means the period beginning on the Termination Date and
ending on the Maturity Date.

“Applicable Law” means, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, Credit Protection Laws, Regulation W,
Regulation U and Regulation B of the Federal Reserve Board, the Foreign Corrupt
Practices Act and the USA PATRIOT Act), and applicable judgments, decrees,
injunctions, writs, orders or determination of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction, in each case which relates to such Person or its business in any
material respect.

“Applicable Margin” is defined in the Lender Fee Letter.

“Applicable Reduction Premium Percentage” means, as of any date of
determination, an amount equal to (i) during the period from and after the
Effective Date to, but not including, the date that is the second anniversary of
the Effective Date, one percent (1.00%) and (ii) thereafter, zero percent
(0.00%).

“Approval Period” is defined in Section 5.2(c).

“Approved Replacement” is defined in Section 5.2(c).

“Assignment and Acceptance” is defined in Section 11.1(b).

“Availability” means, for any day, the amount by which (i) the Maximum
Availability as of such day exceeds (ii) the Advances Outstanding on such day;
provided, however, that following the Termination Date, the Availability shall
be zero.

“Available Collections” is defined in Section 2.8(a).

“Bank” means U.S. Bank National Association, a national banking association, in
its individual capacity and not as agent, and any successor thereto.

“Bank Parties” means the Bank in its respective capacities as Collateral
Custodian, Document Custodian and Paying Agent under the Transaction Documents.

“Bank Fees and Expenses” means those fees and expenses including the reasonable
and documented out-of-pocket accrued and unpaid fees, expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Paying Agent, the Document Custodian and the Collateral
Custodian payable pursuant to (i) that certain U.S. Bank National Association
Fee Proposal dated as of November 12, 2015, from U.S. Bank National Association,
as Paying Agent, Document Custodian and Collateral Custodian and acknowledged by
the Borrower and (ii) the Transaction Documents (including Indemnified Amounts
under

-4-

--------------------------------------------------------------------------------

Sections 9.1 and 9.2 under this Agreement), provided that such fees shall not be
increased without the consent of the Administrative Agent.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the higher of (a) the Prime Rate, or (b) the Federal Funds Rate plus 0.50%.

“Benchmark” is defined in Section 2.11(f).

“Beneficial Owner” means, with respect to the Borrower, (a) each individual, if
any, who, directly or indirectly, owns 25% or more of the equity interests in
the Borrower and (b) a single individual with significant responsibility to
control, manage, or direct the Borrower.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” is defined in the preamble hereto.

“Borrower Notice” means a written notice (including a duly completed Borrowing
Base Certificate, and in the case of any Funding Request, a duly completed
Borrowing Base Certificate as of such proposed Funding Date and giving pro forma
effect to the Advance requested and the use of proceeds thereof) in the form of
Exhibit A, to be used for each borrowing or termination or reduction of the
Facility Amount or prepayments of Advances.

“Borrower’s Certificate” is defined in Section 7.11(b).

“Borrower’s Standard Documents” means the Borrower’s standard form loan and
security agreement and other required agreements, as attached hereto as
Schedule VII, as such Schedule may be updated from time to time with the consent
of the Administrative Agent, or as otherwise reviewed and approved (such
approval not to be unreasonably withheld) by Administrative Agent from time to
time.

“Borrowing Base” means, at any time, (a)(i) the Net Loan Balance, multiplied by
(ii) the Weighted Average Advance Rate plus (b) the amount of cash and cash
equivalents constituting Principal Collections held in the Collection Account.

“Borrowing Base Certificate” means a certificate prepared and signed by a
Responsible Officer of the Borrower in the form of Exhibit H hereto, including a
calculation of the Borrowing Base as of the relevant Funding Date, Reporting
Date or such other date as may be specified under Section 7.11(e).

-5-

--------------------------------------------------------------------------------

“Borrowing Base Test” means as of any date, a determination that (a) the Maximum
Availability shall be equal to or greater than (b) the Advances Outstanding.

“Business Day” means any day of the year, other than a Saturday or a Sunday, on
which (a) banks are not required or authorized to be closed in New York,
New York, and (b) if the term “Business Day” is used in connection with the
Adjusted Eurodollar Rate or the Interest Reset Date, means the foregoing only if
such day is also a day of year on which dealings in United States dollar
deposits are carried on in the London interbank market.

“Carrying Costs” means, for any Settlement Period, the sum of the aggregate
amount of Interest accrued during such Settlement Period with respect to all
Advances Outstanding during such Settlement Period.

“Certificate of Beneficial Ownership” means, with respect to the Borrower, a
certificate certifying, among other things, the Beneficial Owner of the
Borrower, delivered on the Effective Date, as the same may be updated or amended
from time to time in accordance with this Agreement.

“CIBC Account” means that certain deposit account number 0002637324 in the name
of the Borrower maintained with an office or branch of CIBC Bank USA which is
account which shall at all times after the initial Advance hereunder be subject
to an Account Control Agreement in favor of the Administrative Agent.

“Change of Control” shall mean that (a) OCM Growth Holdings, LLC and any of its
Affiliates (individually or in the aggregate) shall cease to own and control 50%
of the Voting Stock of the Borrower or (b) David Spreng, the executive
management of the Investment Adviser, OCM Growth Holdings, LLC, and any of their
Affiliates (individually or in the aggregate) shall cease to own and control 50%
of the Voting Stock of the Investment Adviser.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” is defined in the preamble hereto.

“Collateral” means all right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower (whether directly or
in its capacity as a lender with respect to the Loans or otherwise) and each
Guarantor (as applicable) in, to and under any and all of the following:

(i)the Loans;

(ii)any Related Property securing the Loans including all Proceeds from any sale
or other disposition of such Related Property;

(iii)the Loan Documents relating to the Loans;

-6-

--------------------------------------------------------------------------------

(iv)the Collection Account (including the Interest Collection Subaccount and
Principal Collection Subaccount therein), all funds held in each such account,
and all certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds;

(v)all Collections and all other payments made or to be made in the future with
respect to the Loans, including such payments under any guarantee or similar
credit enhancement with respect to such Loans;

(vi)at all times from and after the date of the initial Advance hereunder, the
CIBC Account, all funds held in each such account, and all certificates and
instruments, if any, from time to time representing or evidencing the CIBC
Account or such funds;

(vii)the Borrower’s rights as a lender with respect to any deposit or banking
accounts in which Collections are deposited from time to time;

(viii)all other accounts, general intangibles, instruments, investment property,
documents, chattel paper, goods, moneys, letters of credit, letter of credit
rights, certificates of deposit, deposit accounts, commercial tort claims, oil,
gas and minerals, and all other property and interests in property of the
Borrower and each Guarantor, whether tangible or intangible;

(ix)any Portfolio Investments;

(x)the Borrower’s ownership interest in and rights in all assets owned by any
Subsidiary and the Borrower’s rights under any agreement with any Subsidiary;
and

(xi)all income and Proceeds of the foregoing;

provided that “Collateral” shall exclude all Excluded Property.

“Collateral Custodian” means U.S. Bank National Association, a national banking
association, in its capacity as custodian under the Custody Agreement, together
with its successors and assigns.

“Collateral Default Ratio” means, with respect to any Settlement Period, the
annualized percentage (rounded up to the next one-hundredth (1/100th) of one
percent (1%)) equivalent of a fraction, calculated as of the end of such
Settlement Period on the Reporting Date occurring in the calendar month
following the end of such Settlement Period, (i) the numerator of which is equal
to the aggregate Outstanding Loan Balance of all Loans that were or became
Defaulted Loans during such Settlement Period and (ii) the denominator of which
is equal to the Aggregate Outstanding Loan Balance as of the final day of
immediately preceding Settlement Period.

“Collection Account” is defined in Section 7.4(e).

-7-

--------------------------------------------------------------------------------

“Collection Date” means the date following the Termination Date on which all
Advances Outstanding have been reduced to zero, the Lenders have received all
accrued Interest, fees, and all other amounts owing to them under this Agreement
and each of the Bank Parties, the Administrative Agent and the Managing Agents
have received all amounts due to them in connection with the Transaction
Documents.

“Collections” means (a) all cash collections and other cash proceeds of a Loan
from or on behalf of any Obligor in payment of any amounts owed in respect of
such Loan, including, without limitation, Interest Collections, Principal
Collections, Insurance Proceeds, all related fees, penalties, guarantee payments
and all cash Recoveries and (b) interest earnings in the Collection Account and
any other transaction accounts.

“Commitment” means (a) as to each Lender, the obligation of such Lender to make,
on and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to this Agreement in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on its signature page hereto; and (b) with
respect to any Person who becomes a Lender pursuant to an Assignment and
Acceptance or a Joinder Agreement, the commitment of such Person to fund
Advances to the Borrower in an amount not to exceed the amount set forth in such
Assignment and Acceptance or Joinder Agreement, as such amount may be modified
in accordance with the terms hereof; provided, however, that on or after the
Termination Date, the Commitment of each Lender shall be equal to the product of
(i) a fraction equal to (x) such Lender’s Commitment immediately prior to the
Termination Date divided by (y) the Commitments of all Lenders immediately prior
to the Termination Date multiplied by (ii) the Advances Outstanding.

“Commitment Fee” is defined in the Lender Fee Letter.

“Commitment Termination Date” means May 31, 2022, or such later date to which
the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Lenders in accordance with the terms of Section 2.1(b).

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership, by contract, arrangement or understanding, or otherwise.
 “Controlled” and “Controlling” have meanings correlative thereto.

“Control Position Loan” means any Loan with respect to which the Borrower holds
either (i) 100% of the voting interests with regard to such Loan and the related
loan documents or (ii) a blocking interest such that decisions with regard to
such Loan under the related Loan Documents regarding material consents,
amendments, waivers or approvals require the Borrower’s consent.

-8-

--------------------------------------------------------------------------------

“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to borrowers, including without limitation, the
Truth in Lending Act (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement Procedures Act,
Home Mortgage Disclosure Act, Fair Housing Act, anti-discrimination and fair
lending laws, laws relating to servicing procedures or maximum charges and rates
of interest, privacy laws and other similar laws, each to the extent applicable,
and all applicable rules and regulations in respect of any of the foregoing.

“Custody Agreement” means the Custody Agreement dated as of January 6, 2017
among the Borrower and the Bank, as custodian and document custodian, as the
same may from time to time be amended, restated, supplemented, waived or
modified.

“Default Rate” means a rate per annum equal to the sum of (i) the Interest Rate
plus (ii) 2.0%.

“Defaulted Loan” means a Loan as to which any of the following occurs:

(a)a default as to all or any portion of one or more payments of principal,
interest, and/or commitment fees has occurred with respect to such Loan and such
default has not been cured by ninety (90) days past the applicable due date;

(b)a default other than a payment default described in clause (a) above and for
which the Borrower (or the administrative agent or required lenders pursuant to
the related Loan Documents, as applicable) has elected to exercise any of its
rights and remedies under such related Loan Documents (including, without
limitation, acceleration or foreclosing on collateral);

(c)the related Obligor of such Loan is subject of an Insolvency Event;

(d)any or all of the principal balance due under such Loan is waived or
forgiven; or

(e)the Borrower has reasonably determined in accordance with the Investment
Policy that such Loan is not collectible or should be placed on “non-accrual”
status.

“Defaulting Lender” shall mean, at any time, subject to Section 2.16, (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make an Advance or to make any other payment
due hereunder (each a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with any applicable
Event of Default or Unmatured Event of Default, will be specifically identified
in such writing), (ii) any Lender that has notified the Administrative Agent in
writing, or has stated publicly, that it does not intend to comply with any such
funding obligation hereunder, unless such writing or public statement states
that such position is based on such Lender’s determination that one or more

-9-

--------------------------------------------------------------------------------

conditions precedent to funding cannot be satisfied (which conditions precedent,
together with any applicable Event of Default or Unmatured Event of Default,
will be specifically identified in such writing or public statement), (iii) any
Lender that has defaulted on its obligation to fund generally under any other
loan agreement, credit agreement or other financing agreement, (iv) any Lender
that has, for three (3) or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding, absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16) upon notification of
such determination by the Administrative Agent to the Borrower and the Lenders.

“DIP Loan” means an obligation:

(a)obtained or incurred after the entry of an order of relief in a case pending
under Chapter 11 of the Bankruptcy Code,

(b)to a debtor in possession as described in Chapter 11 of the Bankruptcy Code
or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code),

(c)on which the related Obligor is required to pay interest and/or principal on
a current basis, and

(d)approved by a Final Order or Interim Order of the bankruptcy court so long as
such obligation is (A) fully secured by a lien on the debtor’s otherwise
unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code,
(B) fully secured by a lien of equal or senior priority on property of the
debtor estate that is otherwise subject to a lien pursuant to Section 364(d) of
the Bankruptcy Code or (C) is secured by a junior lien on the debtor’s
encumbered assets (so long as such loan is fully secured based on the most
recent current valuation or appraisal report, if any, of the debtor).

“Discretionary Sale” is defined in Section 2.14.

“Discretionary Sale Notice” is defined in Section 2.14.

“Discretionary Sale Settlement Date” means the Business Day specified by the
Borrower to the Administrative Agent in a Discretionary Sale Notice as the
proposed settlement date of a Discretionary Sale.

“Discretionary Sale Trade Date” means the Business Day specified by the Borrower
to the Administrative Agent in a Discretionary Sale Notice as the proposed trade
date of a Discretionary Sale.

-10-

--------------------------------------------------------------------------------

“Distribution” is defined in Section 5.1(j).

“Document Custodian” means the Bank, in its capacity as Document Custodian under
the Custody Agreement, together with its successors and assigns.

“Document Custody Agreement” means the Document Custody Agreement dated as of
May 31, 2019 among the Borrower, the Administrative Agent and the Bank, as
Document Custodian, as the same may from time to time be amended, restated,
supplemented, waived or modified

“Documentation Agent” is defined in the preamble hereto.

“Dollar” means the United States dollar.

“EBITDA” means, the consolidated net investment income (excluding extraordinary
gains and extraordinary losses) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net investment income: (i) consolidated interest charges for such
period; (ii) the provision for Federal, state, local and foreign income taxes
payable for such period; (iii) depreciation and amortization expense for such
period; and (iv) such other adjustments that are usual and customary for
transactions of this nature.

“Effective Date” means May 31, 2019.

“Eligible Assignee” means a Person that is either (i) a Lender or an Affiliate
of a Lender or (ii) a Person that (x) has a short-term rating of at least A-1
from S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (y) is approved by the Administrative Agent (such approval not
to be unreasonably withheld); provided that, notwithstanding any of the
foregoing, “Eligible Assignee” shall not include (A) the Borrower or any of
Affiliates or subsidiaries thereof, (B) any business development company or a
wholly owned subsidiary of a business development company, or (C) any Person
designated by the Borrower to the Administrative Agent as a “direct competitor”
of the Borrower that is specified on a list, which shall not include more than
twenty (20) Persons, on file with the Administrative Agent on the Effective
Date, which such list may be updated (but in no event will include more than
twenty (20) Persons) from time to time when no Event of Default is in existence
by the Borrower with the consent of the Administrative Agent.

“Eligible Loan” means, on any date of determination, each Loan which satisfies
each of the following requirements unless waived by the Required Lenders in
their sole discretion:

(i)the Loan was originated or purchased in the ordinary course of the business
of the Borrower and was underwritten, conducted due diligence, approved,
documented, managed and otherwise in conformance with the Investment Policy;

(ii)the Loan, together with the Loan Documents related thereto, does not
contravene in any material respect any Applicable Laws (including, without
limitation,

-11-

--------------------------------------------------------------------------------

laws, rules and regulations relating to usury, Credit Protection Laws and
privacy laws) and with respect to which no party to the Loan Documents related
thereto is in material violation of any such Applicable Laws;

(iii)the proceeds thereof will not be used to finance activities with the
marijuana industry, nor any other industry which is illegal under Federal law at
the time of acquisition of such Loan;

(iv)the Loan, and any agreement pursuant to which Related Property is pledged to
secure such Loan and each related Loan Document is the legal, valid and binding
obligation of the related Obligor including any related guarantor and is
enforceable in accordance with its terms, except as such enforcement may be
limited by Insolvency Laws and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(v)the Loan, together with the related Loan Documents, is fully assignable by
the Borrower and may be collaterally assigned by the Borrower to the
Administrative Agent without restriction (or subject only to restrictions which
have been complied with); there is only one originally signed note evidencing
the Loan and it has been delivered to the Document Custodian or the Loan is a
“noteless” loan;

(vi)the Loan is documented pursuant to the Borrower’s Standard Documents or such
other negotiated documents as are substantially in conformance with the
substance and content of such Borrower’s Standard Documents and was documented
and closed in accordance with the Investment Policy, including the relevant
opinions and assignments;

(vii)the Loan is not subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, or any assertion thereof by the
related Obligor, nor will the operation of any of the terms of such Loan or any
related Loan Document, or the exercise of any right thereunder, including,
without limitation, remedies after default, render either the Loan or any
related Loan Document unenforceable in whole or in part; nor is the Loan subject
to any prepayment in an aggregate amount less than the outstanding principal
balance of such Loan plus all accrued and unpaid interest;

(viii)all parties to the related Loan Documents and any related mortgage or
other document pursuant to which Related Property was pledged in respect of the
Loan had legal capacity to borrow the Loan and to execute such Loan Documents
and any such mortgage or other document and each related Loan Document and
mortgage or other document has been duly and properly executed by such parties;

(ix)all of the Required Loan Documents shall be delivered to the Document
Custodian and the Administrative Agent no later than five (5) Business Days
after the applicable origination or purchase and in conformity with the
requirements of the Transaction Documents;

-12-

--------------------------------------------------------------------------------

(x)the Borrower has good and indefeasible title to, and is the sole owner of the
Loan subject to no Liens, other than Permitted Liens, and has (either directly
or through the applicable collateral agent or administrative agent designated in
the Loan Documents) a first priority (or in the case of a Second Lien Loan,
second priority) perfected security interest in the Related Property of such
Loan (subject to customary exclusions and Permitted Obligor Liens);

(xi)there is no obligation on the part of the Borrower or any other party
(except for any guarantor of such Loan) to make payments with respect to the
Loan in addition to those made by the Obligor;

(xii)the Obligor with respect to the Loan is an Eligible Obligor;

(xiii)the Borrower has instructed the Obligor or related administrative and
paying agents under the Loan Documents to remit all Collections directly to the
CIBC Account or the Collection Account;

(xiv)the Loan is a First Lien Loan or a Second Lien Loan;

(xv)the Loan is not on non-accrual status or a Defaulted Loan;

(xvi)the Loan contains financial covenants, including but not limited to,
liquidity and other standard financial covenants which may include, but not
limited to, material adverse change, investor abandonment, transfer of assets
and/or equity distribution restrictions;

(xvii)if the Loan is made to an Obligor which holds any other loans originated
by the Borrower or an Affiliate thereof, whether such other loan is funded
hereunder or through another lender, such Loan contains standard
cross-collateralization and cross-default provisions with respect to such other
loan;

(xviii)the Loan has an original term to maturity of no more than sixty (60)
months, provided that with respect to any Loan that is a Revolving Loan, the
related maturity date is within the earlier of thirty-six (36) months or the
maturity date of any other obligation for borrowed money of such Obligor
provided by the Borrower or an Affiliate thereof;

(xix)the Loan requires (i) interest to be paid thereon in cash on no less
frequently than a quarterly basis that is greater than 67% of the total interest
earned on the Loan and (ii) if such Loan is a Term Loan the principal
amortization schedule requires amortization payments to be made (after any
applicable interest only period) no less frequently than quarterly such that at
the stated maturity of such Term Loan, the remaining principal balance is zero;

(xx)such Loan has remaining scheduled principal payments beginning no later than
twenty-four (24) months after the date such Loan was initially closed and funded
unless such Loan is a Revolving Loan;

-13-

--------------------------------------------------------------------------------

(xxi)the Loan is a Floating Rate Loan;

(xxii)the Loan is denominated and payable only in Dollars in the United States,
and is not convertible by the Obligor into debt denominated in any other
currency or into stock, warrants or interests of the Obligor which are treated
as equity for United States federal income tax purposes;

(xxiii)the Loan is not (a) primarily secured by real property, (b) a
Participation Interest, (c) a DIP Loan, (d) a Structured Finance Obligation, (e)
a derivative instrument, (f) a joint venture that is in the principal business
of making debt or equity investments primarily in other unaffiliated entities or
(g) a consumer obligation.

(xxiv)the Loan has been assigned a Proprietary Risk Rating in accordance with
the Investment Policy of (i) at the time of origination or acquisition by the
Borrower of “1” or “2” and (ii) thereafter, of “1”, “2” or “3”;

(xxv)the related Loan Documents require the Obligor thereunder to maintain the
Related Property in good repair, to maintain adequate insurance with respect
thereto and to pay all related maintenance, repair and insurance costs and
taxes;

(xxvi)the Loan, together with the Loan Documents related thereto, is a “general
intangible”, an “instrument”, an “account”, “investment property” or “chattel
paper” within the meaning of the UCC of all jurisdictions that govern the
perfection of the security interest granted therein;

(xxvii)the Loan does not by its terms permit the payment obligation of the
Obligor thereunder to be converted into stock, warrants or interests of the
Obligor which are treated as equity for United States federal income tax
purposes;

(xxviii)the Loan does not provide for payments that are subject to withholding
tax, unless the Obligor is required to make “gross-up” payments in an amount
covering the full amount of such withholding tax on an after-tax basis;

(xxix)the Administrative Agent, for the benefit of the Secured Parties, holds a
first priority perfected security interest in the Loan;

(xxx)the information with respect to the Loan set forth in the Loan List and in
the electronic loan file and Loan Checklist provided to the Administrative Agent
at the time of the initial Advance with respect to such Loan, and in each Loan
List, electronic loan file and Loan Checklist provided thereafter which includes
such Loan, is true, complete and correct in all material respects;

(xxxi)no statement, report or other document signed by the Borrower constituting
a part of the Loan File with respect to the Loan contains any untrue statement
of a material fact by the Borrower or, to the Borrower’s knowledge, by any other
party thereto, or omits

-14-

--------------------------------------------------------------------------------

to state a material fact with respect to the Borrower or, to the Borrower’s
knowledge, with respect to any other party thereto, as of the date such facts
were stated;

(xxxii)[reserved];

(xxxv)the financing of the Loan by the Lenders does not contravene Regulation U
of the Federal Reserve Board, nor require the Lenders to undertake reporting
under such regulation which it would not otherwise have cause to make;

(xxxvi)[reserved];

(xxxvii)the Loan does not contain a confidentiality provision that restricts the
ability of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review the Loan, the related Loan File or the
Borrower’s credit approval file in respect of such Loan; provided, however, that
a provision which requires the Administrative Agent or other prospective
recipient of confidential information to maintain the confidentiality of such
information shall not be deemed to restrict the exercise of such rights;

(xxviii)the Loan will not cause the Borrower to be required to be registered as
an investment company under the 1940 Act;

(xxxix)[reserved];

(xl)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

(xli)does not constitute Margin Stock and no part of the proceeds of such loan
or debt security or any other extension of credit made thereunder will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock; and

(xlii)if the Loan is part of a syndicated or other co-lending arrangement with
one or more third party lenders, such syndicated or co-lending arrangement is
subject to intercreditor or other agreements consistent with the Investment
Policy procedures related to any such co-lending arrangements.

“Eligible Obligor” means, on any day, any Obligor that satisfies each of the
following requirements (unless specifically determined to be an Eligible Obligor
by Required Lenders following a review thereof on a case-by-case basis):

(i)the location of such Obligor’s principal office and any Related Property
material to the underwriting of the applicable Loan is in the United States or
any territory of the United States, Canada, or the United Kingdom;

-15-

--------------------------------------------------------------------------------

(ii)such Obligor is not (i) the United States or any department, agency or
instrumentality of the United States, (ii) any state of the United States or
(iii) any other Governmental Authority;

(iii)based on the Borrower’s most recent quarterly credit analysis pursuant to
the Investment Policy and taking into account the anticipated positive or
negative cash flow of such Obligor, such Obligor has sufficient unrestricted
cash on hand or committed availability under revolving lines of credit to allow
such Obligor to service at least three (3) months of operations;

(iv)the business that such Obligor is engaged in is classified as a Target
Industry in accordance with the Investment Policy;

(v)such Obligor is in material compliance with all material terms and conditions
of its Loan Documents, is generally able to meet its financial obligations and
is actively in its business operations and is not subject of any Insolvency
Event or Insolvency Proceedings;

(vi)such Obligor is not an Affiliate of any of Oaktree Capital Management, L.P.,
the Borrower, the Investment Adviser or any Affiliate thereof;

(vii)as of the initial Funding Date of any Advance with respect to the Loan of
such Obligor, (x) the LTV of such Obligor is less than or equal to 20% or (y)
the related Loan has a Proprietary Risk Rating of “1” in accordance with the
Investment Policy and the LTV of such Obligor is less than or equal to 30%;

(viii)the LTV of such Obligor (as of its most recent reporting period) is less
than 50%;

(ix)such Obligor has generated at least $5,000,000 in revenue during the most
recent trailing twelve-month period; and

(x)such Obligor has paid-in capital of at least $10,000,000.

“Energy Company” means and includes Obligors that operate a business within the
Target Industry set forth in clause (c) of the definition thereof as determined
in accordance with the Investment Policy.

“Enterprise Loan” means any First Lien Loan that is a Term Loan, of which, all
or a portion of such Term Loan has converted into an accounts receivable or
monthly recurring revenue (“MRR”) formula-driven borrowing base Loan.  The terms
of such Enterprise Loan specify (i) the maximum aggregate amount that can be
borrowed by the related Obligor, (ii) that the maximum advance rate against
accounts receivables or multiple of MRR shall not exceed 85% and 6.0x,
respectively, (iii) that is not subordinate in right of payment to any other
obligation for borrowed money of the Obligor, (iv) that the maturity date is
within the earlier of thirty-six (36) months or the maturity date of any other
obligation for borrowed money of the Obligor provided by the

-16-

--------------------------------------------------------------------------------

Borrower or any of its Affiliates, (v) that any over-advance relative to the
current accounts receivable or MRR is converted back into a Term Loan and (vi)
that is classified as a “ROSE Loan” on the books of the Borrower in accordance
with the Investment Policy.  For avoidance of doubt, any Enterprise Loan shall
be covered by the terms and conditions of the related Term Loan.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

“Eurodollar Disruption Event” means, with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following:  (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to make, fund or maintain any Advance; (b) the inability
of any Lender to obtain timely information for purposes of determining the
Adjusted Eurodollar Rate; (c) a determination by a Lender that the rate at which
deposits of Dollars are being offered to such Lender in the London interbank
market does not accurately reflect the cost to such Lender of making, funding or
maintaining any Advance; or (d) the inability of a Lender to obtain Dollars in
the London interbank market to make, fund or maintain any Advance.

“Eurodollar Reserve Percentage” means, on any day, the then applicable
percentage (expressed as a decimal) prescribed by the Federal Reserve Board (or
any successor) for determining maximum reserve requirements applicable to
“Eurocurrency Liabilities” pursuant to Regulation D or any other then applicable
regulation of the Federal Reserve Board (or any

-17-

--------------------------------------------------------------------------------

successor) that prescribes reserve requirements applicable to “Eurocurrency
Liabilities” as presently defined in Regulation D.  The Adjusted Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
the Eurodollar Reserve Percentage.

“Event of Default” is defined in Section 8.1.

“Excess Concentration Amount” means, on any date of determination during the
Revolving Period, the sum of, without duplication,



(a)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are Second Lien Loans
exceeds (ii) 10.0% of the Aggregate Outstanding Loan Balance;

(b)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are Revolving Loans
exceeds (ii) 15.0% of the Aggregate Outstanding Loan Balance;

(c)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
are in businesses that are classified in any single Target Industry in
accordance with the Investment Policy exceeds (ii) 40.0% of the Aggregate
Outstanding Loan Balance;

(d)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
are classified as Technology Companies in accordance with the Investment Policy
exceeds (ii) 75.0% of the Aggregate Outstanding Loan Balance;

(e)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
are classified as Health Care & Life Sciences Companies in accordance with the
Investment Policy exceeds (ii) 50.0% of the Aggregate Outstanding Loan Balance;

(f)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
are classified as Energy Companies in accordance with the Investment Policy
exceeds (ii) 10.0% of the Aggregate Outstanding Loan Balance;

(g)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are owed by the Obligor
that is the Obligor with respect to the largest percentage of the Aggregate
Outstanding Loan Balance exceeds (ii) the lesser of (A) $35,000,000 and (B)
15.0% of the Aggregate Outstanding Loan Balance;

-18-

--------------------------------------------------------------------------------

(h)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are owed by any single
Obligor (other than the Obligor described in clause (g) above) exceeds (ii) the
lesser of (A) $28,000,000 and (B) 12.0% of the Aggregate Outstanding Loan
Balance;

(i)the amount by which (i) the aggregate combined Outstanding Loan Balances of
all Eligible Loans included as part of the Collateral that are owed by the
Obligors that are the Obligors with respect to the five largest percentages of
the Aggregate Outstanding Loan Balance exceeds (ii) 50.0% of the Aggregate
Outstanding Loan Balance;

(j)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
have corporate headquarters in the state of California exceeds (ii) 65.0% of the
Aggregate Outstanding Loan Balance;

(k)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
have corporate headquarters in any single state other than California exceeds
(ii) 25.0% of the Aggregate Outstanding Loan Balance;

(l)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligors of which
are not domiciled in the United States or any territory of the United States
exceeds (ii) 10.0% of the Aggregate Outstanding Loan Balance;

(m)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are PIK Loans that
require cash interest payments during any year at a rate of less than 8% per
annum exceeds (ii) 10.0% of the Aggregate Outstanding Loan Balance;

(n)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that require interest and
principal to be paid less frequently than monthly exceeds (ii) 10.0% of the
Aggregate Outstanding Loan Balance;

(o)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligor of which
does not have a Financial Sponsor exceeds (ii) 20.0% of the Aggregate
Outstanding Loan Balance;

(p)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are not Control Position
Loans exceeds (ii) 15.0% of the Aggregate Outstanding Loan Balance;

-19-

--------------------------------------------------------------------------------

(q)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral the related Obligor of which
is assigned a Proprietary Risk Rating of “3” exceeds (ii) 25% of the Aggregate
Outstanding Loan Balance;

(r)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral for which the required
documentation has not been delivered to the Document Custodian and the
Administrative Agent in conformity with the requirements of the Transaction
Documents exceeds (ii) 10% of the Aggregate Outstanding Loan Balance;

(s)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that have been the subject of
a Material Modification exceeds (ii) 10% of the Aggregate Outstanding Loan
Balance;

(t)to the extent the Weighted Average Remaining Maturity exceeds 42 months, the
portion of the Aggregate Outstanding Loan Balance attributable to all such
Eligible Loans to the extent of such excess;

(u)to the extent the Weighted Average Remaining Interest Only Period exceeds 18
months, the portion of the Aggregate Outstanding Loan Balance attributable to
all such Eligible Loans to the extent of such excess;

(v)to the extent the Weighted Average Spread is less than 7.50%, the portion of
the Aggregate Outstanding Loan Balance attributable to all such Eligible Loans
to the extent of such shortfall;

(w)to the extent the Weighted Average Proprietary Risk Rating exceeds 2.50, the
portion of the Aggregate Outstanding Loan Balance attributable to all such
Eligible Loans to the extent of such excess;

(x)to the extent the Weighted Average LTV exceeds 30.0%, the portion of the
Aggregate Outstanding Loan Balance attributable to all such Eligible Loans to
the extent of such excess; and

(y)the amount by which (i) the aggregate Outstanding Loan Balances of all
Eligible Loans included as part of the Collateral that are Enterprise Loans
exceeds (ii) 20.0% of the Aggregate Outstanding Loan Balance;

provided that the determination of the Loans, or portions thereof, that
constitute Excess Concentration Amounts will be determined in the way that
produces the highest Borrowing Base at the time of determination, it being
understood that a Loan (or portion thereof) that falls into more than one such
category of Loans will be deemed, solely for purposes of such determinations, to
fall only into the category that produces the highest such Borrowing Base at
such time (without duplication).

-20-

--------------------------------------------------------------------------------

“Excluded Property” means (i) so long as the Existing Indebtedness under the
CIBC Demand Loan Agreement, the CIBC Pledge Agreement, or the CIBC Loan
Agreement shall remain outstanding, any assets of the Borrower pledged as
collateral under the CIBC Pledge Agreement as of the Effective Date, (ii) any
equity interests in, and any assets held by, a small business investment company
licensed and regulated by the United States Small Business Administration, (iii)
any United States Treasury securities pledged under any reverse repurchase
agreement to which the Borrower is a party on or after the Effective Date, (iv)
any contracts, property rights, equity interests, obligations, instruments, or
agreements to which the Borrower is a party (or to any of its rights or
interests thereunder) if the grant of a security interest in such contracts,
property rights, equity interests, obligations, instruments, or agreements would
constitute or result in either (A) the abandonment, invalidation or
unenforceability of any right, title or interest of the Borrower therein or (B)
a breach or termination pursuant to the terms of, or a default under, any such
contract, property rights, equity interests, obligation, instrument or agreement
(other than to the extent that any such terms would be rendered ineffective by
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction) (any such contracts, property rights, equity
interests, obligations, instruments, or agreements (or to rights or interests
thereunder) under clause (iv)(A) or (B), a “Restrictive Agreement”) and (v)
Permitted Subscription Line Collateral.

“Existing Indebtedness” means the obligations of the Borrower pursuant to (i)
that certain Demand Loan Agreement dated as of June 22, 2018, by and among the
Borrower, any other entity which becomes a party thereto pursuant to the terms
thereof, and the CIBC Bank USA (as amended, restated, modified or supplemented
from time to time, the “CIBC Demand Loan Agreement”), (ii) that certain
Revolving Loan Agreement dated as of June 22, 2018, by and among the Pledgor,
any other entity which becomes a party thereto pursuant to the terms thereof,
and CIBC Bank USA (as amended, restated, modified or supplemented from time to
time, the “CIBC Revolving Loan Agreement”, and together with the Demand Loan
Agreement, individually and collectively, the “CIBC Loan Agreement”), (iii) that
certain Pledge Agreement dated as of June 22, 2018, by the Borrower in favor of
the CIBC Bank USA, as amended, restated or supplemented from time to time (the
“CIBC Pledge Agreement”), and (iv) any reverse repurchase agreement relating to
United States Treasury securities of which the Borrower is a party thereto on or
after the Effective Date.

“Facility Amount” means, at any time and as reduced or increased from time to
time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Lenders.  As of the Effective Date, the Facility Amount
is $100,000,000.

“Fair Value” means, with respect to any Loan, on any date of determination, the
fair market value of such Loan as required by, and determined in accordance
with, the 1940 Act, as amended, and any orders by the SEC issued to the
Borrower, as such fair market value is updated in accordance with Section 7.18.

“FASB” is defined in Section 2.12(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more

-21-

--------------------------------------------------------------------------------

onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period equal to (a) the weighted average of
the federal funds rates as quoted by KeyBank and confirmed in Federal Reserve
Board Statistical Release H. 15 (519) or any successor or substitute publication
selected by KeyBank (or, if such day is not a business day, for the next
preceding business day); or (b) if, for any reason, such rate is not available
on any day, the rate determined, in the sole opinion of KeyBank, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (New York City time).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letter” means the Lender Fee Letter, the Administrative Agent Fee Letter
and any other letter agreement in respect of fees among the Borrower and the
Administrative Agent or any Managing Agent, in each case, as the same may be
amended or modified and in effect from time to time.

“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.

“Financial Sponsor” means any venture capital firm, private equity group or
other institutional investor.

“First Lien Loan” means any Loan (a) (i) that is secured by a valid and
perfected first priority security interest or Lien on substantially all of the
Obligor’s assets constituting Related Property (including to the extent that the
related Obligor’s Related Property includes intellectual property, a negative
pledge with respect to the Obligor’s intellectual property prohibiting the
Obligor from pledging or otherwise encumbering its intellectual property
securing the obligations of the Obligor) for the Loan as determined in
accordance with the Borrower’s Investment Policies and (ii) that provides that
the payment obligation of the Obligor on such Loan is either senior to, or pari
passu with, and is not (and cannot by its terms become) subordinate in right of
payment to, all other Indebtedness of such Obligor, including in any proceeding
related to an Insolvency Event (other than a formula-based revolving credit
facility secured by a valid-first priority security interest in accounts
receivable or inventory), or (b) (i) is issued pursuant to a receivables-based
or formula-based revolving credit facility secured by a valid-first priority
security interest in accounts receivable or inventory and (ii) that provides
that the payment obligation of the Obligor on such Loan is senior to and is not
(and cannot by its terms become) subordinate in right of payment to, all other
Indebtedness of such Obligor, including in any proceeding related to an
Insolvency Event.

-22-

--------------------------------------------------------------------------------

“Floating Rate Loan” means a Loan that bears interest at a floating rate that is
reset on a monthly or quarterly basis.

“Funding Date” means any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.

“Funding Request” means a Borrower Notice (including a duly completed Borrowing
Base Certificate as of such proposed Funding Date and giving pro forma effect to
the Advance requested and the use of proceeds thereof) requesting an Advance, in
the form of Exhibit A hereto and including each item required by Section 2.2.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

“Group Advance Limit” means, for each Lender Group, the sum of the Commitments
of the Lenders in such Lender Group.

“Guarantors” is defined in Section 5.1(rr).

“Guaranty” is defined in Section 5.1(rr).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.

“Health Care & Life Sciences Company” means and includes Obligors that operate a
business within any Target Industry set forth in clause (a) of the definition
thereof as determined in accordance with the Investment Policy.

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

“Indebtedness” means, with respect to any Person as of any date,
(i) indebtedness of such Person for borrowed money, (ii) obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments
related to transactions that are classified as financings under GAAP,
(iii) obligations of such Person to pay the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices),
(iv) obligations of such Person as lessee under leases which shall have

-23-

--------------------------------------------------------------------------------

been or should be, in accordance with GAAP, recorded as capital leases,
(v) obligations secured by a Lien upon property or assets owned (under GAAP) by
such Person, even though such Person has not assumed or become liable for the
payment of such obligations and (vi) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor, against loss
in respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (v) above.

“Indemnified Amounts” is defined in Section 9.1.

“Indemnified Party” is defined in Section 9.1.

“Indemnified Taxes” is defined in Section 2.13.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC.

“Industry” means the industry of an Obligor as determined by reference to the
industry classifications set forth in the definition of Target Industry.  The
classification under which an Eligible Loan is categorized shall be determined
on the date of origination in the reasonable discretion of the Borrower.

“Ineligible Loan” means, at any time, a Loan or any portion thereof that fails
to satisfy any criteria of the definition of “Eligible Loan”.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the inability by such Person, admitted in writing or otherwise, generally to pay
its debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

-24-

--------------------------------------------------------------------------------

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan included in the Collateral,
an insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.

“Insurance Proceeds” means any amounts payable or any payments made to the
Borrower under any Insurance Policy.

“Interest” means, for each day during each Interest Period and each Advance
outstanding during each day of such Interest Period, the product of:

IR  x  P  

360



where

IR=the Interest Rate applicable to such Advance for such day, resetting as and
when specified herein;

P=the principal amount of such Advance on such day;

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the Maximum Lawful Rate and
(ii) Interest shall not be considered paid by any distribution if at any time
such distribution is rescinded or must otherwise be returned for any reason.

“Interest Collection Subaccount” is defined in Section 7.4(e).

“Interest Collections” means any and all Collections representing (a) payments
of interest, end-of-term payments, late payment charges and any other fees and
charges related to any Loan; and (b) recoveries of charged off interest on any
Loan.

“Interest Coverage Ratio” means, on any date of determination calculated with
respect to any Settlement Period, the ratio of (a) the Borrower’s EBITDA for the
related Settlement Period to (b) the sum for such Settlement Period of Carrying
Costs.

“Interest Period” means each Settlement Period.

“Interest Rate” means for any Interest Period and any Advance:

(a)a rate per annum equal to the Benchmark plus the Applicable Margin; provided,
however, so long as the Adjusted Eurodollar Rate is the Benchmark, the Interest
Rate shall be the Base Rate plus the Applicable Margin if a Eurodollar
Disruption Event occurs; or

-25-

--------------------------------------------------------------------------------

(b)notwithstanding anything in clause (a) to the contrary, following the
occurrence and during the continuation of an Event of Default, the Interest Rate
for all Advances shall be a rate equal to the Default Rate.

“Interest Reset Date” means the Business Day which is two (2) Business Days
prior to the first day of each Interest Period.

“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.

“Investment” means, for any Person: (a) equity interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any equity interests, bonds, notes,
debentures or other securities of any other Person; or (b) deposits, advances,
loans or other extensions of credit made to any other Person (including
purchases of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person).

“Investment Adviser” means RGC, as investment adviser under the Investment
Advisory Agreement.

“Investment Advisory Agreement” means that certain Amended and Restated
Investment Advisory Agreement dated as of September 12, 2017 by and between the
Investment Adviser and the Borrower as the same may from time to time be
amended, restated, supplemented, waived or otherwise modified.

“Investment Policy” means the written policies, procedures and guidelines of the
Borrower utilized in the origination (and portfolio management) of Loans,
specifically including, but not limited to, underwriting, valuation and
documentation guidelines, portfolio management and financial policies,
procedures and guidelines over collateral and financial analysis, business and
asset valuation (including appraisal), audit and appraisal policies, collection
activities, renewal, extension, modification, recognition, non-accrual and
charge-off policies, and the use of the Approved Forms with respect to the
origination, funding and servicing of the Loans, such policies, procedures and
guidelines as delivered to, and approved by, the Administrative Agent and the
Required Lenders prior to the Effective Date and attached hereto as Schedule VI,
as the same may be amended or modified from time to time in accordance with
Sections 5.1(q) and 7.9(g).

“Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit C hereto pursuant to which a new Lender Group becomes party to
this Agreement.

“Key Person” is defined in Section 5.2(a).

“Key Person Event” is defined in Section 5.2(a).

“Key Person Trigger” is defined in Section 5.2(a).

-26-

--------------------------------------------------------------------------------

“Key Person Trigger Cure” is defined in Section 5.2(a).

“KeyBank” means KeyBank National Association, and its successors or assigns.

“Lender Fee Letter” means that certain Lender Fee Letter dated as of May 31,
2019, among the Borrower, the Administrative Agent and the Lenders, as the same
may be amended, restated or modified from time to time.

“Lender Group” means any group consisting of a Lender or Lenders and a related
Managing Agent.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its Parent Company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lenders” is defined in the preamble hereto.

“LIBO Rate” means, for any Settlement Period and any Advance, an interest rate
per annum (rounded upward, if necessary, to the next higher 1/100th of 1%) equal
to the greater of (a) 0.50% and (b)

(i)the posted rate for three-month deposits in Dollars appearing on page BBAM on
the Bloomberg Terminal (successor to Telerate page 3750) (“Page BBAM”) (or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits for a
three-month period in United States dollars) at approximately 11:00 a.m. (London
time) on the applicable Interest Reset Date; or

(ii)if such rate is not published at such time and day for any reason, then the
LIBO Rate shall be the rate per annum (rounded upwards, if necessary, to the
nearest

-27-

--------------------------------------------------------------------------------

1/100th of one percent) based on the rates at which Dollar deposits for a three
month period are displayed on page “LIBOR” of the Reuters Screen as of 11:00
a.m. (London time) on the Rate Setting Day (it being understood that if at least
two such rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided further, that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the LIBO Rate shall be the rate
per annum equal to the average of the rates at which deposits in Dollars are
offered by KeyBank National Association at approximately 11:00 a.m. (London
time) on the Interest Reset Date to prime banks in the London interbank market
for a three month period.

“License Agreement” means the Trademark License Agreement dated as of November
8, 2017, between Borrower and Investment Adviser, as amended, supplemented or
otherwise modified from time to time.

“Lien” means, with respect to any asset or property, (a) any mortgage, lien,
pledge, hypothecation, charge, security interest (statutory or other) or
encumbrance of any kind or nature whatsoever in respect of such asset or
property, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
asset or property (including any financing lease having substantially the same
economic effect as any of the foregoing, and the filing authorized by a Person
of any financing statement under the UCC or comparable law of any jurisdiction).

“Liquidation Expenses” means, with respect to any Defaulted Loan, the aggregate
amount of out-of-pocket expenses reasonably incurred by the Borrower in
connection with the repossession, refurbishing and disposition of any related
assets securing such Loan including the attempted collection of any amount owing
pursuant to such Loan.

“Loan” means each loan or portion of a loan that is acquired or originated or
purported to be originated by or acquired by the Borrower.  Any Loan that is
released from the Lien of this Agreement pursuant to Section 6.3 shall not be
treated as a Loan for purposes of this Agreement (provided, that the purchase of
any Defaulted Loan shall not alter such Loan’s status as a Defaulted Loan for
purposes of calculating ratios for periods occurring prior to the purchase of
such Loan).

“Loan Checklist” means an electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Document Custodian and the
Administrative Agent, for each Loan, of all Loan Documents to be included within
the respective Loan File, which shall specify whether such document is an
original or a copy.

“Loan Documents” means, with respect to any Loan, the related promissory note
and any related loan agreement, lease agreement, security agreement,
intercreditor agreement, mortgage, assignment of mortgage, intellectual property
security agreements, deposit account control agreement, assignment of loan or
allonge, participation agreement, all guarantees related thereto, and all UCC
financing statements and continuation statements (including amendments or
modifications thereof) executed (as applicable) by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Loan, including,
without limitation, general or limited guaranties.

-28-

--------------------------------------------------------------------------------

“Loan File” means, with respect to any Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals or copies of any other relevant records relating
to such Loans and the Related Property pertaining thereto.

“Loan List” means the Loan List most recently provided by the Borrower to the
Administrative Agent and the Document Custodian in connection with a Funding
Request or a Monthly Report, which Loan List shall replace the prior Loan List,
if any, and be incorporated as Schedule II hereto.

“Loan Party” means the Borrower and each of the Guarantors.

“LTV” means, as of any date of measurement with respect to any Loan, the number,
expressed as a percentage, of (a) the aggregate principal balance of all the
Loans included as part of the Collateral with the same Obligor, plus all other
outstanding balances of secured and unsecured loans of such Obligor that are
pari passu to the Loans plus the aggregate Unfunded Amount, divided by (b) the
“Obligor enterprise value,” as determined in accordance with the Investment
Policy which percentage shall be updated no less frequently than quarterly;
provided that with respect to any Eligible Loan the Obligor of which is publicly
traded, the “Obligor enterprise value” as of any measurement date shall be the
average Obligor enterprise value for the three months then ended.

“Managing Agent” means, as to any Lender, the financial institution identified
as such with respect to such Lender on the signature pages hereof or in the
applicable Assignment and Acceptance or Joinder Agreement.

“Mandatory Prepayment” is defined in Section 2.4(a).

“Margin Stock” is defined in Section 4.1(y).

“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

“Material Adverse Effect” means an event or circumstance which would have or
would be reasonably expected to have a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower, (b) the validity, enforceability or collectability
of this Agreement or any other Transaction Document or the validity,
enforceability or collectability of the Loans, (c) the rights and remedies of
the Administrative Agent or any Secured Party under this Agreement or any
Transaction Document or (d) the ability of the Borrower to perform its payment
or other material obligations under this Agreement or any other Transaction
Document, or (e) the status, existence, perfection, priority, or enforceability
of the Administrative Agent’s or Secured Parties’ interest in the Collateral.

“Material Modification” means, with respect to any Loan, any amendment, waiver,
consent or modification of a related Loan Document with respect thereto executed
or effected after

-29-

--------------------------------------------------------------------------------

the date on which such Loan is acquired by the Borrower, that:

(a)waives, extends or postpones any payment date of one or more interest
payments, reduces the interest rate applicable to such Loan,  or reduces or
waives one or more interest payments or permits any interest due with respect to
such Loan in cash to be deferred or capitalized and added to the principal
amount of such Loan (other than any deferral or capitalization already expressly
permitted by the terms of its underlying instruments or pursuant to the
application of a pricing grid, in each case as of the date such Loan was
acquired by the Borrower);

(b)contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions or the transfer of assets in order to
limit recourse to the related Obligor or releases any material guarantor or
co-Obligor from its obligations with respect thereto and such release materially
and adversely affects the value of such Loan (as determined by the
Administrative Agent in a commercially reasonable manner);

(c)substitutes or releases the underlying assets securing such Loan (other than
as expressly permitted by the Related Documents as of the date such Loan was
acquired by the Borrower) or subordinates the Lien in the underlying assets
securing such Loan, and such subordination, substitution or release materially
and adversely affects the value of such Loan (as determined by the
Administrative Agent in a commercially reasonable manner);

(d)waives, extends or postpones any date fixed for any scheduled payment or
mandatory prepayment of principal on such Loan;

(e)reduces or forgives any principal amount of such Loan;

(f)extends the maturity date of such Loan; or

(g)impairs, alters or modifies in any material respect the related note,
security agreement or any other agreement pursuant to which collateral is
pledged to secure such Loan; or

(h)extends any interest-only period; provided, however, that the Borrower may
consent to one extension of an interest-only period for a period of not more
than 180 days so long as (x) such extension was not a result of Obligor
financial under-performance or Obligor credit related reasons and the Obligor is
otherwise in compliance with the terms of such Loan and the Related Documents,
and (y) such accommodation was done in accordance with the Investment Policy.

provided that any Loan subject to a Material Modification which subsequently
becomes a Restructured Loan shall no longer be considered to have been subject
to a Material Modification hereunder unless such Loan is subject to a subsequent
Material Modification.

-30-

--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) the date that is two (2) years after
the Termination Date and (b) the date declared by the Administrative Agent or
occurring automatically in respect of the occurrence of an Event of Default
pursuant to Section 8.1.  The Advances Outstanding and all other Obligations
will be due and payable in full on the Maturity Date.

“Maximum Availability” means the lesser of (i) the Facility Amount and (ii) the
Borrowing Base.

“Maximum Lawful Rate” is defined in Section 2.6(d).

“Minimum Earnings Fee” is defined in the Lender Fee Letter.

“Monthly Report” is defined in Section 7.11(a).

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan, including the assignment of
leases and rents related thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current year
or the immediately preceding five years contributed to by the Borrower or any
ERISA Affiliate on behalf of its employees.

“Net Loan Balance” means, as of the date it is to be determined, the difference
of (a) the Aggregate Outstanding Loan Balance as of such date less (b) the
Excess Concentration Amount as of such date.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

“Non-Renewing Lender” is defined in Section 2.1(b).

“Obligations” means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Bank Parties, the
Administrative Agent, the Managing Agents or any of their permitted assigns, as
the case may be, whether due or to become due, matured or unmatured, liquidated
or unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, arising under
or in respect of any of this Agreement, any other Transaction Document or any
Fee Letter delivered in connection with the transactions contemplated by this
Agreement, whether or not evidenced by any separate note, agreement or other
instrument.  This term includes, without limitation, all principal, interest
(including interest that accrues after the commencement against the Borrower of
any action under the Bankruptcy Code), Commitment Fees, Unused Fees, Minimum
Earnings Fees and other fees, including, without limitation, any and all
arrangement fees, loan fees, facility fees, and any and all other fees,
expenses, costs or other sums (including attorney costs) chargeable to the
Borrower under any of the Transaction Documents.

-31-

--------------------------------------------------------------------------------

“Obligor” means, with respect to any Loan, the Person or Persons obligated to
make payments pursuant to such Loan, including any guarantor thereof.  For
purposes of calculating the Advance Rate, Excess Concentration Amount and LTV,
all Loans included in the Collateral or to become part of the Collateral the
Obligor of which is an Affiliate of another Obligor shall be aggregated with all
Loans of such other Obligor.

“OFAC” means the U.S. Office of Foreign Asset Controls.

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Borrower and delivered to the Administrative Agent.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Borrower and who shall be reasonably acceptable to the Administrative Agent.

“Outstanding Loan Balance” means with respect to any Loan, the lower of (a) the
Fair Value of such Loan not to exceed the Borrower’s cost basis with respect to
such Loan (including any original issue discount, if any) and (b) the then
outstanding principal balance thereof.  For the avoidance of doubt, the
“Outstanding Loan Balance” shall exclude any accrued PIK Interest and end of
term optional payments.

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” is defined in Section 11.1(f).

“Participation Interest” means a risk participation interest in a Loan or other
obligation.

“Paying Agent” means U.S. Bank National Association, a national banking
association, in its capacity as paying agent.

“Paying Agent Termination Notice” has the meaning specified in Section 14.2.

“Payment Date” means (x) the fifteenth (15th) day following the end of each
calendar quarter commencing with the Payment Date occurring in July 15, 2019 and
(y) the Maturity Date.

“Permitted Investments” means any one or more of the following types of
investments:

(a)marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States and that have
a maturity of not more than 270 days from the date of acquisition;

(b)marketable obligations, the full and timely payment of which are directly and
fully guaranteed by the full faith and credit of the United States and that have
a maturity of not more than 270 days from the date of acquisition;

-32-

--------------------------------------------------------------------------------

(c)bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in Dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated A-1 by S&P and P-1 by Moody’s;

(d)repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a), (b) and (c) above entered into
with any bank of the type described in clause (c) above;

(e)commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

(f)demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States or any state thereof
(or domestic branches of any foreign bank) and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided, however that at the time such investment, or the commitment to make
such investment, is entered into, the short-term debt rating of such depository
institution or trust company shall be at least A-1 by S&P and P-1 by Moody’s.

“Permitted Liens” means (i) Liens created pursuant to the Transaction Documents
in favor of the Administrative Agent, as agent for the Secured Parties, (ii)
warehousemen’s and other Liens arising by operation of law in the ordinary
course of business for sums not due or sums that are being contested in good
faith, (iii) Liens for Taxes that if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person and (iv)
with respect to Loans for which a Person other than Borrower serves as the
administrative or other agent for the lenders thereunder, Liens in favor of the
lead agent, the collateral agent or the paying agent for the benefit of  holders
of indebtedness of such Obligor.

“Permitted Obligor Liens” means the Liens described in the applicable Loan
Documents as “permitted liens” or otherwise permitted thereunder and any other
liens approved by the Administrative Agent.

“Permitted Subscription Line” means a subscription line of credit in an amount
of up to $50,000,000.

“Permitted Subscription Line Indebtedness” means the obligations of the Borrower
under a Permitted Subscription Line.

“Permitted Subscription Line Collateral” means (a) all right, title and interest
of the Borrower (i) in and to the capital commitments and unfunded capital
commitments of the Borrower’s investors, (ii) under the operative documents, the
subscription agreements and the side letters in respect of the capital
commitments and unfunded capital commitments of the Borrower’s investors, and
all of the rights, powers and privileges it may have thereunder; (b) all of the

-33-

--------------------------------------------------------------------------------

Borrower’s rights, remedies, powers and authorities under such operative
documents and subscription agreements to issue and deliver capital call notices,
and all collection and enforcement rights with respect to the capital call
notices; (c) all of the Borrower’s claims and causes of action arising under or
otherwise relating to such operative documents or subscription agreements in
respect of the capital commitments and unfunded capital commitments; (d) the
bank account into which the Borrower’s investors are required to deposit their
capital contributions or other amounts paid in respect of any capital call
notice (including the money, funds and other property deposited therein) (such
account, the “Permitted Subscription Line Account”); (e) all books and records
pertaining to any of the foregoing; and (f) all proceeds of the foregoing.

“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

“PIK Interest” means, with respect to any Loan, accrued interest on such Loan
that has been deferred or capitalized by the Obligor of such Loan.

“PIK Loan” means a Loan that permits the Obligor thereon to defer or capitalize
any portion of the accrued interest thereon.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio that is included (or will, at the end of
the then current fiscal quarter, be included) on the schedule of investments on
the financial statements of the Borrower delivered pursuant to Section
7.11(k) (and, for the avoidance of doubt, shall not include any Subsidiary of
the Borrower).

“Potential Defaulting Lender” shall mean, at any time, subject to Section 2.16,
any Lender as to which the Administrative Agent has notified the Borrower that
(i) an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender, (ii) such Lender has (or its Parent Company or a
financial institution affiliate thereof has) notified the Administrative Agent
in writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement, credit agreement or other
financing agreement, unless such writing or public statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with any applicable default, will be specifically identified in such writing or
public statement), or (iii) such Lender has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency.  Any determination by the Administrative Agent that a Lender is a
Potential Defaulting Lender will be conclusive and binding, absent manifest
error, and such Lender shall be deemed to be a Potential Defaulting Lender
(subject to Section 2.16) upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders.

“Prime Rate” means the rate publicly announced by KeyBank at its principal
office in Ohio from time to time as its prime rate in the United States, such
rate to change as and when such designated rate changes and is evidenced by the
recording thereof after its announcement in such

-34-

--------------------------------------------------------------------------------

internal publications as KeyBank may designate.  The Prime Rate is not intended
to be the lowest rate of interest charged by KeyBank in connection with
extensions of credit to debtors.

“Principal Collection Subaccount” is defined in Section 7.4(e).

“Principal Collections” means any and all Collections other than Interest
Collections.

“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

“Proposal Period” is defined in Section 5.2(b).

“Proposed Replacement” is defined in Section 5.2(b).

“Proprietary Risk Rating” means, for any Loan, the rating assigned thereto by
the Borrower under the five-level numeric rating system used by the Borrower to
rate the credit profile on Loans, as described in the Investment Policy, applied
consistently and in good faith.

“Pro-Rata Share” means, with respect to any Lender on any day, the percentage
equivalent of a fraction the numerator of which is such Lender’s Commitment and
the denominator of which is the Group Advance Limit of the related Lender Group.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasing Lender” is defined in Section 11.1(b).

“Qualified Institution” means a depository institution or trust company
(i) which is organized under the laws of the United States or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank) and (ii) whose deposits are insured by the Federal Deposit Insurance
Corporation.

“Records” means, with respect to any Loans, all documents, books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
maintained with respect to any item of Collateral and the related Obligors,
other than the Loan Documents.

“Recoveries” means, with respect to any Loan that is a Defaulted Loan, Proceeds
of the sale or other liquidation of any Related Property, Proceeds of any
related Insurance Policy, and any other recoveries with respect to such Loan and
Related Property, and amounts representing

-35-

--------------------------------------------------------------------------------

late fees and penalties, net of Liquidation Expenses and amounts, if any,
received that are required to be refunded to the Obligor on such Loan.

“Register” is defined in Section 11.1(d).

“Regulatory Change” is defined in Section 2.12(a).

“Related Property” means, with respect to a Loan, the Borrower’s interest (in
its capacity as a lender with respect to such Loan) in any property or other
assets of the Obligor thereunder pledged as collateral to secure the repayment
of such Loan, including, without limitation, accounts receivable, inventory,
equipment, real estate, customer lists, networks and databases, patents and
other intellectual property and all other collateral therefor described in the
revolving loan and security agreement or term loan agreement, as applicable, and
any second lien collateral (subject to the applicable priority of interests
described in such documents and in the applicable intercreditor agreement, if
any) therefor.

“Replacement Lender” is defined in Section 2.17.

“Reporting Date” means the date that is two Business Days prior to each Payment
Date and the twelfth (12th) Business Day of each calendar month that does not
include a Payment Date commencing June 2019.

“Required Lenders” means at a particular time, Lenders with Commitments
(including, for this purpose, Non-Renewing Lenders, who shall be deemed to have
Commitments equal to their Lender Group’s Advances Outstanding at such time) in
excess of 50% of the Facility Amount; provided that at any time at which there
are two or more Lenders that are not Affiliates, the Required Lenders must
consist of at least two Lenders that are not Affiliates of each other and
collectively hold Commitments in excess of 50% of the Facility Amount.

“Required Loan Documents” means for each Loan, originals (except as otherwise
indicated) of the following documents or instruments, all as specified on the
related Loan Checklist:

(a)if evidenced by a note, the original or, if accompanied by an original “lost
note” affidavit and indemnity, a copy of, the underlying promissory note,
endorsed by the Borrower (that may be in the form of an allonge or note power
attached thereto) either in blank or to the Administrative Agent as required
under the related Loan Documents (and evidencing an unbroken chain of
endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Administrative Agent), with any
endorsement to the Administrative Agent to be in the following form: “KeyBank
National Association, as Administrative Agent for the Secured Parties” and (i)
an undated transfer or assignment document or instrument relating to such Loan,
signed by the Borrower, as assignor, and the administrative agent but not dated
and not specifying an assignee, and delivered to the Document Custodian, or (ii)
a copy of each transfer document or instrument relating to such Loan evidencing
the assignment of such Loan to the Borrower and an undated transfer or
assignment document or instrument relating to such Loan,

-36-

--------------------------------------------------------------------------------

signed by the Borrower, as assignor, and the administrative agent (only in the
event such administrative agent is an Affiliate of the Borrower) but not dated
and not specifying an assignee, and delivered to the Document Custodian;

(b)originals or copies of each of the following, to the extent applicable to the
related Loan: any related loan agreement, credit agreement, note purchase
agreement, security agreement or other documents evidencing a Lien or grant of
collateral security (if separate from any Mortgage) including copies of any UCC
financing statements to be filed, sale and servicing agreement, acquisition
agreement, subordination agreement, intercreditor agreement or similar
instruments, guarantee, Insurance Policy, participation agreement, assignment
agreement, assumption agreement or substitution agreement or similar material
operative document, in each case together with any amendment or modification
thereto, as set forth on the Loan Checklist;

(c)if any Loan is secured by a Mortgage as underwritten collateral, in each case
as set forth in the Loan Checklist:

(i)either (i) the original Mortgage, the original assignment of leases and
rents, if any, and the originals of all intervening assignments, if any, of the
Mortgage and assignments of leases and rents with evidence of recording thereon,
(ii) copies thereof certified by the Borrower, by closing counsel or by a title
company or escrow company to be true and complete copies thereof where the
originals have been transmitted for recording until such time as the originals
are returned by the pubic recording office; provided that, solely for purposes
of the Review Criteria, the Document Custodian shall have no duty to ascertain
whether any certification set forth in this subsection (c)(i) has been received,
other than a certification which has been clearly delineated as being provided
by the Borrower or (iii) copies certified by the public recording offices where
such documents were recorded to be true and complete copies thereof in those
instances where the public recording offices retain the original or where the
original recorded documents are lost; and

(ii)any applicable assignment of mortgage and of any other material recorded
security documents (including any assignment of leases and rents) in recordable
form, executed by the Borrower, the applicable collateral agent, or the prior
holder of record, in blank or to the Document Custodian (and evidencing an
unbroken chain of assignments from the prior holder of record to the Document
Custodian), with any assignment to the Document Custodian to be in the following
form: “U.S. Bank National Association, as Document Custodian for the Secured
Parties.”

“Required Reports” means collectively, the Monthly Report, the Borrower’s
Certificate and the annual and quarterly financial statements of the Borrower
required to be delivered to the Borrower, the Managing Agents and the
Administrative Agent pursuant to Section 7.11.

-37-

--------------------------------------------------------------------------------

“Responsible Officer” means, as to the Borrower, an officer of the Borrower or
the Investment Adviser or its general partner or a person duly appointed as
attorney-in-fact for the Investment Adviser, and as to any other Person
(including Investment Adviser), any officer of such Person with direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.  The Borrower may designate other and additional Responsible Officers
from time to time by notice to the Administrative Agent.

“Restructured Loan” means any Loan (a) that was previously the subject of a
Material Modification, (b) for which the Obligor (i) is current on all required
payments for three consecutive payment periods and (ii) is no longer
experiencing a material financial underperformance, distress or material
default, in each case in accordance with the Investment Policy, and (c) that has
been valued by an independent third-party appraiser since the date of such
Material Modification or other default or financial distress.

“Review Criteria” has the definition specified in the Document Custody
Agreement.

“Revolving Loan” means any Loan (i) the terms of which specify a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Loan, (ii) that is a receivables-based or formula-based
revolving credit facility secured by a valid first priority security interest or
Lien on working capital (i.e., accounts receivable and inventory), (iii) that is
not subordinate in right of payment to any other obligation for borrowed money
of the Obligor, (iv) that terminates within the earlier of thirty-six (36)
months or the maturity date of any other obligation for borrowed money of the
Obligor provided by the Borrower or any of its Affiliates, and (v) that is
classified as a “revolving loan” on the books of the Borrower in accordance with
the Investment Policy.  For the avoidance of doubt, no Enterprise Loan shall
constitute a Revolving Loan.

“Revolving Period” means the period commencing on the Effective Date and ending
on the day immediately preceding the Termination Date.

“RGC” means Runway Growth Capital LLC, a Delaware limited liability company.

“RIC” means a regulated investment company qualified as such under Sections 851
through 855 of the Code and the Treasury regulations promulgated thereunder.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Scheduled Payment” means, on any date, with respect to any Loan, each monthly
or other periodic payment (whether principal, interest or principal and
interest) scheduled to be made by the Obligor thereof after such date under the
terms of such Loan.

“SEC” means the United States Securities and Exchange Commission.

-38-

--------------------------------------------------------------------------------

“Second Lien Loan” means any Loan that (i) is secured by a valid and perfected
security interest or Lien on substantially all of the Obligor’s assets
constituting Related Property for such Loan, subject only to the prior Lien
provided to secure the obligations under a “first lien” loan pursuant to
customary commercial terms, and any other “permitted liens” as defined in the
applicable Loan Documents for such Loan or such comparable definition if
“permitted liens” is not defined therein (including, without limitation,
priority Liens on certain current assets, including accounts receivable, to
secure working capital facilities), (ii) provides that the payment obligation of
the Obligor on such Loan is “senior debt” and, except for the express priority
provisions under the documentation of the “first lien” lenders, is either senior
to, or pari passu with, all other Indebtedness of such Obligor, (iii) for which
the principal Related Property is not comprised of equity interests in the
Obligor’s subsidiaries and Affiliates, and (iv) the Borrower has determined in
good faith that the value of the Related Property securing the Loan on or about
the time of origination equals or exceeds the Outstanding Loan Balance of the
Loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral.

“Secured Party” means (i) each Lender, (ii) each Managing Agent, and (iii) the
Administrative Agent.

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.

“Settlement Period” means the three-month period commencing on the first day of
a calendar quarter and ending on the last day of the calendar month occurring
three months thereafter; provided, however that the initial Settlement Period
shall be the period from and including the Effective Date to and including the
last day of the calendar quarter in which the Effective Date occurs, and
provided, further, that the final Settlement Period preceding the Maturity Date
or the final Settlement Period preceding an optional prepayment in whole of the
Advances, shall end on the Maturity Date or the date of such prepayment,
respectively.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
the property owned by such Person in an orderly liquidation of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured; (c) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“Spread” means, with respect to Floating Rate Loans, the cash interest spread of
such Floating Rate Loan over the LIBO Rate.

-39-

--------------------------------------------------------------------------------

“Structured Finance Obligation” means any debt obligation owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations, but excluding debt obligations that are secured by royalty payments
relating to intellectual property.

“Subject Laws” is defined in Section 4.1(cc).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, or other Person (a) of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
directly or indirectly owned by such Person or (b) that is directly or
indirectly controlled by such Person within the meaning of control under Section
15 of the Securities Act of 1933, as amended.  Anything herein to the contrary
notwithstanding, the term “Subsidiary” shall not include any Person that
constitutes an investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower.

“Syndication Agent” means KeyBank National Association, and its successors or
assigns.

“Tangible Net Worth” means, as of any date of determination, determined on a
consolidated basis in accordance with GAAP, the result of (a) a Person’s total
members’ equity or total beneficial owners’ equity, as applicable, minus, (b)
all intangible assets of such Person.

“Target Industry” means each of the following business areas as classified in
accordance with the Investment Policy (a) (i) biotechnology, (ii)
pharmaceuticals, (iii) medical tools and devices, (iv) medical diagnostics, (v)
healthcare information technology and (vi) medical non-diagnostic and lab
services, (b) (i) advertising, (ii) consumer goods (ex. electronics),
(iii) consumer hardware and electronics, (iv) consumer technologies (ex.
electronics), (v) digital content and media, (vi) ecommerce, (vii) education
technology, (viii) enterprise software – data analysis, (ix) enterprise software
– IT services and other, (x) enterprise software – marketing enablement, (xi)
enterprise software – security, (xii) financial technology – lending, (xiii)
financial technology – payments and other, (xiv) information technology, (xv)
manufacturing, (xvi) mobile/telecom infrastructure, (xvii) professional,
scientific and technical services, (xviii) research tools, (xix) retail health
goods, (xx) semiconductors, (xxi) specialized business services, (xxii)
specialized consumer services and (xxiii) technology hardware, storage &
peripherals, (c) energy (other than oil and gas) and (d) any other business area
approved by the Administrative Agent in writing in its sole discretion.

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

-40-

--------------------------------------------------------------------------------

“Technology Company” means and includes Obligors that operate a business within
any Target Industry set forth in clause (b) of the definition thereof as
determined in accordance with the Investment Policy.

“Termination Date” means the earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Event of Default pursuant to Section 8.1, (b) a date selected by the Borrower
upon at least 30 days’ prior written notice to the Administrative Agent and each
Managing Agent and (c) the Commitment Termination Date.

“Term Loan” means each Loan with required scheduled monthly amortization
payments, no portion of which may be re-borrowed once repaid, and designated as
a “term loan” on the books of the Borrower in accordance with the Investment
Policy; provided that notwithstanding the foregoing, a Loan with an interest
only period that otherwise satisfies the foregoing definition shall be a Term
Loan.

“Transaction Documents” means this Agreement, the Account Control Agreements,
the Document Custody Agreement, the Custody Agreement, the Lender Fee Letter and
any additional document, letter, Fee Letter, certificate, opinion, agreement or
writing the execution of which is necessary or incidental to carrying out the
terms of the foregoing documents.

“Treaty” means the Convention Between the Government of the United States of
America and the Government of Ireland for the Avoidance of Double Taxation and
the Prevention of Fiscal Evasion with Respect to Taxes on Income and Capital
Gains, signed July 28, 1997, and any protocol or successor convention thereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of
New York.

“Unfunded Amount” means, with respect to any Revolving Loan or Enterprise Loan,
as of any date of determination, the unfunded notional commitment of the
Borrower with respect to such Revolving Loan or Enterprise Loan, as applicable.

“United States” means the United States of America.

“Unmatured Event of Default” means an event that, with the giving of notice or
lapse of time, or both, would become an Event of Default.

“Unused Fee” is defined in the Lender Fee Letter.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) or beneficial interests of owners
having ordinary power for the election of directors or other similar governing
body of such Person, other than stock, other equity

-41-

--------------------------------------------------------------------------------

interests or other beneficial interests having such power only by reason of the
happening of a contingency.

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Loans, the number expressed as a percentage (rounded to
the nearest one hundredth (1/100th) of one percent (1%)) obtained by summing the
products obtained by multiplying:

the Advance Rate at such time applicable to such Eligible Loan

X

the Outstanding Loan Balance of such Eligible Loan

and dividing such sum by:

the Aggregate Outstanding Loan Balance at such time.

“Weighted Average LTV” means, as of any date of determination with respect to
all Eligible Loans, the percentage (rounded to the nearest one tenth (1/10th) of
one percent (1%)) obtained by summing the products obtained by multiplying:

the LTV at such time applicable to such Eligible Loan

X

the Outstanding Loan Balance of such Eligible Loan

and dividing such sum by:

the Aggregate Outstanding Loan Balance at such time.

“Weighted Average Proprietary Risk Rating” means, as of any date of
determination with respect to all Eligible Loans, the number (rounded to the
nearest one-tenth (1/10th) of one percent (1%)) obtained by summing the products
obtained by multiplying:

the Proprietary Risk Rating at such time of such Eligible Loan

X

the Outstanding Loan Balance of such Eligible Loan

and dividing such sum by:

the Aggregate Outstanding Loan Balance at such time.

“Weighted Average Remaining Maturity” means, as of any date of measurement, with
respect to all of the Eligible Loans included in the Collateral at such time,
the number (rounded to the nearest one-tenth (1/10th)) equal to (i) the sum of
the products for each such Eligible Loan of (A) the remaining term to maturity
(in years, rounded to the nearest month and based upon the initial maturity date
of such Eligible Loan) of such Eligible Loan times (B) the Outstanding Loan
Balance of such Eligible Loan, divided by (ii) Aggregate Outstanding Loan
Balance at such time.

“Weighted Average Remaining Interest Only Period” means, as of any date of
measurement, with respect to all of the Eligible Loans included in the
Collateral at such time, the number equal to (i) the sum of the products for
each such Eligible Loan of (A) the remaining

-42-

--------------------------------------------------------------------------------

interest only period of such Eligible Loan times (B) the Outstanding Loan
Balance of such Eligible Loan, divided by (ii) Aggregate Outstanding Loan
Balance at such time.

“Weighted Average Spread” means, as of any date of determination, an amount
(rounded to the nearest one-tenth (1/10th) of one percent (1%)) equal to (i) the
sum of the products for each such Eligible Loan of (A) the Spread (as defined
below), on an annualized basis, applicable to such Eligible Loan times (B) the
Outstanding Loan Balance of such Eligible Loan, divided by (ii) the Aggregate
Outstanding Loan Balance at such time.  As used in this definition, the “Spread”
means, with respect to each Eligible Loan, the cash interest spread (after
giving effect to any LIBOR floor) of such Eligible Loan over the LIBO Rate.

Section 1.2.Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  To the extent any change in GAAP
after the Effective Date resulting from the adoption of international accounting
standards in the United States affects any computation or determination required
to be made under or pursuant to this Agreement, including any computation or
determination made with respect to the Borrower’s compliance with any covenant
or condition hereunder, such computation or determination shall be made as if
such change in GAAP had not occurred.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.3.Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

Section 1.4.Interpretation.  In each Transaction Document, unless a contrary
intention appears:

(i)the singular number includes the plural number and vice versa;

(ii)reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Document;

(iii)reference to any gender includes each other gender;

(iv)reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

(v)reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law

-43-

--------------------------------------------------------------------------------

from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; and

(vi)any references to any action to be taken, permitted to be taken or
prohibited to be taken by the Borrower under this Agreement shall be deemed to
include any actions on behalf of the Borrower by the Investment Adviser pursuant
to the terms of the Investment Advisory Agreement.

Article II

Advances

Section 2.1.Advances.  (a) On the terms and conditions hereinafter set forth,
the Borrower may, by delivery of a Funding Request to the Administrative Agent
and each Managing Agent, from time to time on any Business Day during the
Revolving Period, at its option, request that the Lenders make Advances to it in
an amount which, at any time, shall not exceed the Availability in effect on the
related Funding Date.  Such Funding Request shall be delivered not later than
11:00 a.m. (New York City time) on the requested Funding Date; provided, however
that notwithstanding anything contained herein to the contrary, no more than one
Advance may be made in a calendar week.  Upon receipt of such Funding Request,
the Administrative Agent (or, if applicable, each Managing Agent) shall promptly
forward such Funding Request to the Lenders (or if applicable, each Managing
Agent shall promptly forward such Funding Request to the Lenders in its Lender
Group), and the applicable portion of the Advance will be made by the Lenders in
accordance with their Pro-Rata Shares.  Notwithstanding anything contained in
this Section 2.1 or elsewhere in this Agreement to the contrary, no Lender shall
be obligated to make any Advance in an amount that would result in the aggregate
Advances then funded by such Lender exceeding its Commitment then in effect.
 The obligation of each Lender to remit its Pro-Rata Share of any such Advance
shall be several from that of each other Lender, and the failure of any Lender
to so make such amount available to the Borrower shall not relieve any other
Lender of its obligation hereunder.  Each Advance to be made hereunder shall be
made ratably among the Lender Groups in accordance with their Group Advance
Limits.

(b)The Borrower may, no later than ninety (90) days prior to the date which is
two years after the Effective Date and each anniversary thereafter, by written
notice to the Administrative Agent, make written requests for the Lenders to
extend the Commitment Termination Date.  The Administrative Agent will give
prompt notice to each Managing Agent of its receipt of such request, and each
Managing Agent shall give prompt notice to each of the Lenders in its related
Lender Group of its receipt of such request for extension of the Commitment
Termination Date.  Each Lender shall make a determination, in its sole
discretion and after a full credit review, not less than sixty (60) days prior
to the applicable anniversary of the Effective Date as to whether or not it will
agree to extend the Commitment Termination Date; provided, however, that the
failure of any Lender to make a timely response to the Borrower’s request for
extension of the Commitment Termination Date shall be deemed to constitute a
refusal by such Lender to extend the Commitment Termination Date.  In the event
that at least one Lender agrees to extend the Commitment Termination Date, the
Borrower, the Administrative Agent and the extending Lenders shall enter into
such documents as the Administrative Agent and such extending Lenders

-44-

--------------------------------------------------------------------------------

and may deem necessary or appropriate to reflect such extension, and all
reasonable costs and expenses incurred by such Lenders and the Administrative
Agent (including reasonable attorneys’ fees) shall be paid by the Borrower.  In
the event that any Lender declines the request to extend the Commitment
Termination Date (each such Lender being referred to herein, from and after
their then current Commitment Termination Date as a “Non-Renewing Lender”), and
the Commitment of such Non-Renewing Lender is not assigned to another Person in
accordance with the terms of Article XI prior to the then current Commitment
Termination Date, (i) the Facility Amount shall be reduced by an amount equal to
each such Non-Renewing Lender’s Commitment on the then current Commitment
Termination Date, and (ii) the Group Advance Limits of the applicable Lender
Groups shall be reduced by an amount equal to the applicable Non-Renewing
Lender’s Commitment on the then current Commitment Termination Date.
 Notwithstanding the foregoing, the Borrower may elect to withdraw its request
to extend the Commitment Termination Date in the event that the effective
Facility Amount following any Commitment Termination Date extension would be
less than the Facility Amount in effect on the Commitment Termination Date prior
to such extension.

Section 2.2.Procedures for Advances.  (a) In the case of the making of any
Advance or any termination, increase or reduction of the Facility Amount, the
Borrower shall give the Administrative Agent a Borrower Notice.  Each Borrower
Notice shall specify the amount (subject to Section 2.1 hereof) of Advances to
be borrowed and the Funding Date (which shall be a Business Day).

(b)Subject to the conditions described in Section 2.1, the Borrower may request
an Advance from the Lenders by delivering to the Administrative Agent at certain
times the information and documents set forth in this Section 2.2.

(c)No later than 11:00 a.m. (New York City time) on the proposed Funding Date
(or, other than in the case of clause (i) below, such shorter period of time or
later date as may be agreed to by the Required Lenders), the Administrative
Agent, each Managing Agent, the Document Custodian and the Collateral Custodian,
as applicable, shall receive or shall have previously received the following:

(i)a Funding Request in the form of Exhibit A (including a duly completed
Borrowing Base Certificate as of the proposed Funding Date and giving pro forma
effect to the Advance requested and the use of proceeds thereof); and

(ii)a wire disbursement and authorization form shall be delivered to the
Administrative Agent and each Managing Agent.

(d)Each Funding Request shall specify the aggregate amount of the requested
Advance, which shall be in an amount equal to more than $500,000.  Each Funding
Request shall be accompanied by (i) a Borrower Notice, depicting the outstanding
amount of Advances under this Agreement and representing that all conditions
precedent for a funding have been met, including a representation by the
Borrower that the requested Advance shall not, on the Funding Date thereof,
exceed the Availability on such day, (ii) a Borrowing Base Certificate as of the
applicable Funding Date (giving pro forma effect to the Advance requested and
the use of proceeds thereof),

-45-

--------------------------------------------------------------------------------

(iii) an updated Loan List including each Loan that is subject to the requested
Advance (if any), (iv) the proposed Funding Date, and (v) wire transfer
instructions for the Advance.

(e)On the Funding Date following the satisfaction of the applicable conditions
set forth in this Section 2.2 and Article III, the Lenders shall deposit to the
Collection Account in same day funds, in accordance with the wire transfer
instructions specified in the Funding Request, an amount equal to such Lender’s
ratable share of the Advance then being made.  Each wire transfer of an Advance
to the Borrower shall be initiated by the applicable Lender no later than
4:00 p.m. (New York City time) on the applicable Funding Date.

Section 2.3.Optional Changes in Facility Amount; Prepayments.  (a) The Borrower
shall be entitled at its option, on any Payment Date prior to the occurrence of
an Event of Default, to reduce the Facility Amount in whole or in part; provided
that the Borrower shall give prior written notice of such reduction to the
Administrative Agent and each Managing Agent as provided in paragraph (b) of
this Section 2.3 and that any partial reduction of the Facility Amount shall be
in an amount equal to $5,000,000 with integral multiples of $1,000,000 above
such amount; provided, further that the Borrower shall have paid to the
applicable Managing Agents for the account of their related Lenders, an amount
equal to the product of (x) the Applicable Reduction Premium Percentage times
(y) the amount by which the Commitment of each Lender is to be reduced under
this clause (a) in connection with such reduction of the Facility Amount.
 Unless otherwise agreed by the Lenders, the Commitment of each Lender shall be
reduced ratably in proportion to any such reduction in the Facility Amount.  Any
request for a reduction or termination pursuant to this Section 2.3 shall be
irrevocable.

(b)From time to time during the Revolving Period, the Borrower may prepay any
portion or all of the Advances Outstanding by delivering a Borrower Notice to
the Administrative Agent at least one (1) Business Day prior to the date of such
prepayment specifying the date and amount of such prepayment.  Any partial
prepayment by the Borrower of Advances hereunder, other than with respect to
Mandatory Prepayments, shall be in a minimum amount of $500,000 with integral
multiples of $100,000 above such amount.  Any amount so prepaid may, subject to
the terms and conditions hereof, be reborrowed during the Revolving Period.  A
Borrower Notice relating to any such prepayment shall be irrevocable when
delivered.

(c)Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time from the Effective Date until the Commitment Termination
Date with the consent of the Administrative Agent, to increase the Facility
Amount by an amount up to $100,000,000 (for a total maximum Facility Amount of
$200,000,000).  The following terms and conditions shall apply to any such
increase:  (i) any such increase shall be obtained from existing Lenders or from
other Eligible Assignees, in each case in accordance with the terms set forth
below; (ii) the Commitment of any Lender may not be increased without the prior
written consent of such Lender; (iii) any increase in the Facility Amount shall
be in a minimum principal amount of (x) if such increase shall be obtained from
existing Lenders, $5,000,000 and (y) if such increase shall be obtained from
Eligible Assignees who are not Lenders hereunder, $15,000,000; (iv) the Borrower
and Lenders shall execute an acknowledgement (or in the case of the addition of
a bank or other financial institution not then a party to this Agreement, a
Joinder Agreement) in form and content satisfactory to the Administrative Agent
to reflect the revised Commitments and Facility Amount

-46-

--------------------------------------------------------------------------------

(the Lenders do hereby agree to execute such acknowledgement (or Joinder
Agreement) without delay unless the acknowledgement purports to (i) increase the
Commitment of a Lender without such Lender’s consent or (ii) amend this
Agreement or the other Transaction Documents other than as provided for in this
Section 2.3); (v) the Borrower shall execute such promissory notes as are
necessary to reflect the increase in or creation of the Commitments; (vi) if any
Advances are outstanding at the time of any such increase, the Borrower shall
make such payments and adjustments on the Advances as necessary to give effect
to the revised commitment percentages and outstandings of the Lenders; (vii) the
Borrower may solicit commitments from Eligible Assignees that are not then a
party to this Agreement so long as such Eligible Assignees are reasonably
acceptable to the Administrative Agent and execute a Joinder Agreement in form
and content satisfactory to the Administrative Agent; (viii) the conditions set
forth in Section 3.2 shall be satisfied in all material respects; (ix) after
giving effect to any such increase in the Facility Amount, no Unmatured Event of
Default or Event of Default shall have occurred; (x) the Borrower shall have
provided to the Administrative Agent, at least thirty (30) days prior to such
proposed increase in the Facility Amount, written evidence demonstrating pro
forma compliance with the Borrowing Base Test after giving effect to such
proposed increase, such evidence to be satisfactory in the sole discretion of
the Administrative Agent.  The amount of any increase in the Facility Amount
hereunder shall be offered first to the existing Lenders, and the failure of any
existing Lender to respond within five (5) Business Days of such offer shall be
deemed to constitute a refusal by such Lender to increase its Commitment with no
further right of first offer.  In the event the additional commitments which
existing Lenders are willing to take shall exceed the amount requested by the
Borrower, such excess shall be allocated in proportion to the commitments of
such existing Lenders willing to take additional commitments.  If the amount of
the additional commitments requested by the Borrower shall exceed the additional
commitments which the existing Lenders are willing to take, then the Borrower
may invite other Eligible Assignees reasonably acceptable to the Administrative
Agent to join this Agreement as Lenders hereunder for the portion of commitments
not taken by existing Lenders, provided that such Eligible Assignees shall enter
into such joinder agreements to give effect thereto as the Administrative Agent
and the Borrower may reasonably request.  Unless otherwise agreed by the
Administrative Agent and the Lenders, the terms of any increase in the Facility
Amount shall be the same as those in effect prior to any increase; provided,
however, that should the terms of the increase agreed to be other than those in
effect prior to the increase, then the Transaction Documents shall, with the
consent of the Administrative Agent and the Lenders, be amended to the extent
necessary to incorporate any such different terms.

(d)With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Commitment of a
Defaulting Lender, and in such event the provisions of Section 2.16 will apply
to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent or any other Lender may have against such Defaulting
Lender.

Section 2.4.Principal Repayments.  The Advances Outstanding and all other
Obligations shall be repaid in accordance with Section 2.8, and shall be due and
payable in full on the Maturity Date.  The Borrower hereby promises to pay all
Advances Outstanding and all other

-47-

--------------------------------------------------------------------------------

Obligations in full on the Maturity Date.  In addition, Advances Outstanding
shall be repaid as and when necessary to cause the Borrowing Base Test to be
met, and in any case within two (2) Business Days of any failure of the
Borrowing Base Test to be satisfied (each such payment, a “Mandatory
Prepayment”), and any amount so repaid may, subject to the terms and conditions
hereof, be reborrowed hereunder during the Revolving Period (including
reborrowed on or before the next applicable Payment Date not to exceed the
Availability as of such date).

Section 2.5.Evidence of Indebtedness.  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to it and resulting from the Advances made by such Lender to the
Borrower, from time to time, including the amounts of principal and interest
thereon and paid to it, from time to time hereunder, provided that the failure
of any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Advances in accordance
with the terms of this Agreement.

Section 2.6.Interest Payments.  (a) Interest shall accrue on each Advance
outstanding during each Interest Period at the applicable Interest Rate.  The
Borrower shall pay Interest on the unpaid principal amount of each Advance for
the period commencing on and including the Funding Date of such Advance until
but excluding the date that such Advance shall be paid in full.  Interest shall
accrue during each Interest Period and be payable on the Advances Outstanding on
each Payment Date, unless earlier paid pursuant this Agreement.

(b)Interest Rates shall be determined by the Administrative Agent in accordance
with the definitions thereof, and the Administrative Agent shall advise the
Borrower of each calculation thereof.

(c)If any Managing Agent, on behalf of the applicable Lenders, shall notify the
Administrative Agent that a Eurodollar Disruption Event has occurred, the
Administrative Agent shall in turn so notify the Borrower, whereupon all
Advances in respect of which Interest accrues at the LIBO Rate plus the
Applicable Margin shall immediately be converted into Advances in respect of
which Interest accrues at the Base Rate plus the Applicable Margin; provided,
that if at any time after the occurrence and during the continuance of a
Eurodollar Disruption Event, the Base Rate shall, for a period of ten (10)
consecutive days, be greater than a Lender’s actual cost of funds in respect of
its Advances hereunder, then all Advances of such Lender in respect of which
Interest would accrue at the Base Rate in accordance with this clause (c) shall
accrue Interest at an effective rate of interest equal to such Lender’s actual
cost of funds in respect of such Advances.

(d)Anything in this Agreement or the other Transaction Documents to the contrary
notwithstanding, if at any time the rate of interest payable by any Person under
this Agreement and the Transaction Documents exceeds the highest rate of
interest permissible under Applicable Law (the “Maximum Lawful Rate”), then, so
long as the Maximum Lawful Rate would be exceeded, the rate of interest under
this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate.  If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to

-48-

--------------------------------------------------------------------------------

the total interest that would have been received had Applicable Law not limited
the interest rate payable under this Agreement and the Transaction Documents.
 In no event shall the total interest received by a Lender under this Agreement
and the Transaction Documents exceed the amount that such Lender could lawfully
have received, had the interest due under this Agreement and the Transaction
Documents been calculated since the Effective Date at the Maximum Lawful Rate.

Section 2.7.Fees.  (a) The Borrower (or the Administrative Agent on behalf of
the Borrower as directed by the Borrower pursuant to a Monthly Report (or
otherwise)) shall pay to the Administrative Agent from the Collection Account on
each Payment Date the Unused Fee for the related Interest Period in accordance
with Section 2.8.

(b)The Borrower (or the Administrative Agent on behalf of the Borrower as
directed by the Borrower pursuant to a Monthly Report (or otherwise)) shall pay
to the Bank Parties from the Collection Account on each Payment Date the Bank
Fees and Expenses for the related Settlement Period in accordance with Section
2.8.

(c) The Borrower (or the Administrative Agent on behalf of the Borrower as
directed by the Borrower pursuant to a Monthly Report (or otherwise)) shall pay
to the Administrative Agent from the Collection Account on each Payment Date the
Minimum Earnings Fee for the related Interest Period in accordance with
Section 2.8.

(d) The Borrower (or the Administrative Agent on behalf of the Borrower as
directed by the Borrower pursuant to instructions delivered on the Effective
Date) shall pay to the Administrative Agent, the Syndication Agent and the
Lenders from the Collection Account on the Effective Date all amounts payable on
the Effective Date in accordance with Section 3.1.

Section 2.8.Settlement Procedures.  On each Payment Date, no later than
11:00 a.m. (New York City time) the Paying Agent shall, from the Collection
Account, to the extent of available funds (such amounts being the “Available
Collections”) disburse the following amounts in the following order of priority:

(a)During the Revolving Period, and in each case unless otherwise specified
below, applying Available Collections:

(i)First, ratably, (A) to the Bank Parties in an amount equal to any accrued and
unpaid Bank Fees and Expenses, if any, for the payment thereof in an aggregate
amount not to exceed the Bank Fees and Expenses and the Administrative Expense
Cap, and (B) to the Administrative Agent, in an amount equal to any accrued and
unpaid Administrative Agent Fee and Administrative Expenses;

(ii)Second, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in an amount equal to any accrued and unpaid
Interest, Unused Fee and Minimum Earnings Fee for such Payment Date;

-49-

--------------------------------------------------------------------------------

(iii)Third, first, to the Administrative Agent for payment to each Managing
Agent, on behalf of the related Lenders, an amount equal to the excess, if any,
of Advances Outstanding over the Maximum Availability, pro rata; provided,
however, that to the extent that (i) the Termination Date has not occurred and
(ii) Advances Outstanding exceed the Facility Amount due to one or more Lenders
becoming Non-Renewing Lenders, to each Managing Agent on behalf of such
Non-Renewing Lenders only, pro rata in accordance with their Advances
Outstanding;

(iv)Fourth, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in the amount of Increased Costs, and/or Taxes
(if any);

(v)Fifth, to the Administrative Agent, all other amounts or Obligations then due
under this Agreement or the other Transaction Documents to the Administrative
Agent, the Lenders, the Affected Parties or Indemnified Parties, each for the
payment thereof;

(vi)Sixth, to the Bank Parties, all other amounts then due under this Agreement
or the other Transaction Documents to the Bank Parties, for the payment thereof;
and

(vii)Seventh, all remaining amounts to the Borrower.

(b)During the Amortization Period, to the extent of Available Collections:

(i)First, ratably, (A) to the Bank Parties in an amount equal to any accrued and
unpaid Bank Fees and Expenses, if any, for the payment thereof in an aggregate
amount not to exceed the Bank Fees and Expenses and the Administrative Expense
Cap, provided, that if the Advances have been accelerated following the
occurrence and during the continuance of an Event of Default, and the sale of
the Collateral has commenced in connection therewith, such limitations specified
therein shall not be given any effect, and (B) to the Administrative Agent, in
an amount equal to any accrued and unpaid Administrative Agent Fee and
Administrative Expenses;

(ii)Second, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in an amount equal to any accrued and unpaid
Interest for such Payment Date;

(iii)Third, to the Administrative Agent for ratable payment to each Managing
Agent, on behalf of the related Lenders, in an amount to reduce Advances
Outstanding to zero and to pay any other Obligations in full;

-50-

--------------------------------------------------------------------------------

(iv)Fourth, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in the amount of Increased Costs and/or Taxes (if
any);

(v)Fifth, to the Administrative Agent, all other amounts or Obligations then due
under this Agreement or the other Transaction Documents to the Administrative
Agent, the Lenders, the Affected Parties or Indemnified Parties, each for the
payment thereof;

(vi)Sixth, to the Bank Parties, all other amounts then due under this Agreement
or the other Transaction Documents to the Bank Parties, for the payment thereof;
and

(vii)Seventh, all remaining amounts to the Borrower.

Section 2.9.Collections and Allocations.  (a) The Borrower shall promptly (but
in no event later than two (2) Business Days after the receipt thereof) identify
any Collections received into the CIBC Account or by it or any Affiliate of the
Borrower on its behalf and deposit all such Collections received into the CIBC
Account or directly by it or any Affiliate of the Borrower on its behalf into
the Collection Account and the applicable subaccounts therein.  The Borrower
shall make such deposits or payments on the date indicated by wire transfer, in
immediately available funds.

(b)Until the occurrence of an Event of Default, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts shall be
invested in Permitted Investments selected by the Borrower and communicated to
the Administrative Agent by the Borrower that mature no later than the Business
Day immediately preceding the next Payment Date; from and after the occurrence
of an Event of Default, to the extent there are uninvested amounts deposited in
the Collection Account, all amounts may be invested in Permitted Investments
selected by the Administrative Agent that mature no later than the next Business
Day.  Any earnings (and losses) thereon shall be for the account of the
Borrower.

Section 2.10.Payments, Computations, Etc.  (a) Unless otherwise expressly
provided herein, all amounts to be paid or deposited by the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
2:00 p.m. (New York City time) on the day when due in lawful money of the United
States in immediately available funds to the Agent’s Account.  The Borrower
shall, to the extent permitted by law, pay to the Secured Parties, without
duplication, interest on all amounts not paid or deposited when due hereunder at
a rate of interest equal to the then applicable Interest Rate and, if not paid
within three (3) Business Days, at the Default Rate, payable on demand;
provided, however, that such interest rate shall not at any time exceed the
Maximum Lawful Rate.  All computations of interest and all computations of the
Interest Rate and other fees hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first but excluding the
last day) elapsed.

(b)Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such

-51-

--------------------------------------------------------------------------------

extension of time shall in such case be included in the computation of payment
of Interest, other interest or any fee payable hereunder, as the case may be,
without duplication.

(c)All payments hereunder shall be made without set-off or counterclaim and in
such amounts as may be necessary in order that all such payments shall not be
less than the amounts otherwise specified to be paid under this Agreement (after
withholding for or on account of any Taxes).

(d)Administrative Agent’s Reliance. In making the deposits, distributions and
calculations required to be made by it hereunder, the Administrative Agent shall
be entitled to rely, in good faith, on information supplied to the
Administrative Agent by the Collateral Custodian or the Borrower.  The
Administrative Agent shall be fully protected in making disbursements hereunder
in accordance with the written instructions of the Collateral Custodian or the
Borrower delivered in accordance with this Agreement.  For the avoidance of
doubt, any Monthly Report that has been delivered to the Administrative Agent by
the Borrower shall constitute the written instructions of the Borrower with
respect to the deposits and distributions described therein.

(e)Defaulting Lenders.  Notwithstanding anything herein to the contrary, any
amount paid by the Borrower for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will be retained by the Administrative Agent in a segregated
non-interest bearing account until the Termination Date, at which time the funds
in such account will be applied by the Administrative Agent, to the fullest
extent permitted by law, in the following order of priority: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to the payment of interest due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
third, to the payment of fees then due and payable to the Lenders hereunder that
are not Defaulting Lenders, ratably among them in accordance with the amounts of
such fees then due and payable to them; fourth, to the payment of principal then
due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably in accordance with the amounts thereof then due and payable to them;
fifth, to the ratable payment of other amounts then due and payable to the
Lenders hereunder that are not Defaulting Lenders; and sixth, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

Section 2.11.Successor LIBO Rate.  (a)  Benchmark Replacement.  Notwithstanding
anything to the contrary herein or in any other Transaction Document, if a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date have occurred prior to the Reference Time in
respect of any setting of the then-current Benchmark, then (x) if a Benchmark
Replacement is determined in accordance with clause (1) or (2) of the definition
of “Benchmark Replacement” for such Benchmark Replacement Date, such Benchmark
Replacement will replace such Benchmark for all purposes hereunder and under any
Transaction Document Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Transaction Document
and (y) if a Benchmark Replacement is determined in accordance with clause (3)
of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, in each instance notwithstanding the requirements of Section 12.1 or
anything else contained

-52-

--------------------------------------------------------------------------------

herein or in any other Transaction Document, such Benchmark Replacement will
replace such Benchmark for all purposes hereunder and under any Transaction
Document in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Transaction Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement or any other Transaction Document.

(c)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date, (ii) the implementation
of any Benchmark Replacement, (iii) the effectiveness of any Benchmark
Replacement Conforming Changes, (iv) the removal or reinstatement of any tenor
of a Benchmark pursuant to clause (d) below and (v) the commencement or
conclusion of any Benchmark Unavailability Period.  Any determination, decision
or election that may be made by the Administrative Agent or, if applicable, any
Lender (or group of Lenders) pursuant to this Section 2.11, including,  without
limitation, any determination with respect to a tenor, rate or adjustment, or
implementation of any Benchmark Replacement Conforming Changes,  or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action or any selection, will be conclusive
and binding on all parties hereto absent manifest error and may be made in its
or their sole discretion and without consent from any other party to this
Agreement or any other Transaction Document, except, in each case, as expressly
required pursuant to this Section 2.11 and shall not be a basis of any claim of
liability of any kind or nature by any party hereto, all such claims being
hereby waived individually be each party hereto.

(d)Unavailability of Tenor of Benchmark.  Notwithstanding anything to the
contrary herein or in any other Transaction Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the
then-current Benchmark is a term rate (including Term SOFR or the Adjusted
Eurodollar Rate) and either (A) any tenor for such Benchmark is not displayed on
a screen or other information service that publishes such rate from time to time
as selected by the Administrative Agent in its reasonable discretion or (B) the
regulatory supervisor for the administrator of such Benchmark or a Relevant
Governmental Body has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i)

-53-

--------------------------------------------------------------------------------

above either (A) is subsequently displayed on a screen or information service
for a Benchmark (including a Benchmark Replacement) or (B) is not, or is no
longer, subject to an announcement that it is or will no longer be
representative for a Benchmark (including a Benchmark Replacement), then the
Administrative Agent may modify the definition of “Interest Period” for all
Benchmark settings at or after such time to reinstate such previously removed
tenor.

(e)Benchmark Unavailability Period.  Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for an Advance as to which Interest accrues or is to accrue at a
rate based upon the Adjusted Eurodollar Rate, conversion to or continuation of
Advances as to which Interest accrues or is to accrue at a rate based upon the
Adjusted Eurodollar Rate to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for an Advance of or conversion to an
Advance in respect of which Interest accrues at the Base Rate.  During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of the Base Rate based upon
the then-current Benchmark or such tenor for such Benchmark, as applicable, will
not be used in any determination of Base Rate.  

(f)Certain Defined Terms.  As used in this Section 2.11:

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) of this Section 2.11.

“Benchmark” means, initially, the Adjusted Eurodollar Rate; provided that if a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date have occurred with respect to the Adjusted
Eurodollar Rate or the then-current Benchmark, then “Benchmark” means the
applicable Benchmark Replacement to the extent that such Benchmark Replacement
has replaced such prior benchmark rate pursuant to clause (a) of this Section
2.11.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

(1)

the sum of: (a) Term SOFR and (b) the related Benchmark Replacement Adjustment;

(2)

the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

-54-

--------------------------------------------------------------------------------

(3)

the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to (i)
any selection or recommendation of a replacement benchmark rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for U.S. dollar-denominated
syndicated credit facilities at such time and (b) the related Benchmark
Replacement Adjustment;

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion.  If the Benchmark Replacement as determined pursuant to clause (1),
(2) or (3) above would be less than the Floor, the Benchmark Replacement will be
deemed to be the Floor for the purposes of this Agreement and the other
Transaction Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then- current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1)

for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a)

the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b)

the spread adjustment (which may be a positive or negative value or zero) as of
the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2)

for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any

-55-

--------------------------------------------------------------------------------

selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of such Benchmark with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body on the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar- denominated syndicated credit facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Transaction Documents).

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein;
or

(3)

in the case of an Early Opt-in Election, the sixth (6th) Business Day after the
date notice of such Early Opt-in Election is provided to the Lenders, so

-56-

--------------------------------------------------------------------------------

long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1)

a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof), the Board of Governors of the Federal Reserve System, the
Federal Reserve Bank of New York, an insolvency official with jurisdiction over
the administrator for such Benchmark (or such component), a resolution authority
with jurisdiction over the administrator for such Benchmark (or such component)
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Benchmark (or such component), which states that the
administrator of such Benchmark (or such component) has ceased or will cease to
provide all Available Tenors of such Benchmark (or such component thereof)
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof); or

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof) or a Relevant Governmental

-57-

--------------------------------------------------------------------------------

Body announcing that all Available Tenors of such Benchmark (or such component
thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Transaction
Document in accordance with this Section 2.11 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Transaction Document in accordance with this Section
2.11.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for syndicated
business loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“Early Opt-in Election” means, if the then-current Benchmark is the Adjusted
Eurodollar Rate, the occurrence of:

(1)

a notification by the Administrative Agent to (or the request by the Borrower to
the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding U.S. dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and

(2)

the joint election by the Administrative Agent and the Borrower to trigger a
fallback from the Adjusted Eurodollar Rate and the provision by the
Administrative Agent of written notice of such election to the Lenders.

“Floor” means 0.50%.

-58-

--------------------------------------------------------------------------------

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is the Adjusted Eurodollar Rate, the time set forth in
(b)(i) or (b)(ii) of the definition of LIBO Rate (as applicable), and (2) if
such Benchmark is not the Adjusted Eurodollar Rate, the time determined by the
Administrative Agent in its reasonable discretion.

“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Board of Governors of the Federal Reserve System or
the Federal Reserve Bank of New York, or any successor thereto including without
limitation the Alternative Reference Rates Committee.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

Section 2.12.Increased Costs; Capital Adequacy; Illegality.  (a) If any Managing
Agent, Lender or any Affiliate thereof (each of which, an “Affected Party”)
shall be charged any fee, expense or increased cost on account of a Regulatory
Change (including, without limitation, any change by way of imposition or
increase of reserve requirements or any internal capital or liquidity charge or
other imputed cost assessed upon such Affected Party, which in the reasonable
good faith discretion of such Affected Party is allocable to the Borrower or to
the transactions contemplated by this Agreement) (i) that subjects any Lender to
any Taxes (other than (1) Indemnified Taxes, (2) Taxes described in clauses (ii)
through (v) of Section 2.13(a), (3) Taxes

-59-

--------------------------------------------------------------------------------

for which a Lender is not entitled to indemnification under Section 2.13(a) and
Section 2.13(b) by virtue of Section 2.13(e) or Section 2.13(m) and (4) Taxes
imposed as a result of a present or former connection between any Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected security interest under, engaged
in any other transaction pursuant to or enforced any Transaction Document, or
sold or assigned an interest in any Advance or Transaction Document) that are
(x) imposed on or measured by net income (however denominated), (y) franchise
Taxes or (z) branch profits Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto or (ii) that imposes, modifies or
deems applicable any reserve, assessment, insurance charge, special deposit or
similar requirement against assets of, deposits with or for the account of an
Affected Party, or credit extended by an Affected Party pursuant to a
Transaction Document (including, without limitation, any internal capital or
liquidity charge or other imputed cost assessed upon such Affected Party, which
in the sole discretion of such Affected Party is allocable to the Borrower or to
the transactions contemplated by this Agreement) or (iii) that imposes any other
condition (other than Taxes) the result of which is to increase the cost to an
Affected Party of performing its obligations under a Transaction Document, or to
reduce the rate of return on an Affected Party’s capital as a consequence of its
obligations under a Transaction Document, or to reduce the amount of any sum
received or receivable by an Affected Party under a Transaction Document or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, not later than thirty (30) days following
demand by the applicable Managing Agent, the Borrower shall pay to the
Administrative Agent, for payment to the applicable Managing Agent for the
benefit of the relevant Affected Party, such amounts charged to such Affected
Party or such amounts to otherwise compensate such Affected Party for such
increased cost or such reduction; provided that the Borrower shall not be
required to compensate an Affected Party pursuant to this clause (a) for any
increased costs or reductions incurred more than one hundred eighty (180) days
prior to the date that such Affected Party notifies the Borrower of the event or
circumstance giving rise to such increased costs or reductions and of such
Affected Party’s intention to claim compensation therefor; provided, further,
that if the request or compliance giving rise to such increased costs or
reductions has a retroactive effect, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.  For
purposes hereof “Regulatory Change” shall mean, with respect to any Affected
Party, (A) the adoption, change, implementation, change in the phase-in or
commencement of effectiveness of after the date hereof of:  (i) any United
States Federal or state or foreign law, regulation, treaty or official directive
applicable to such Affected Party, (ii) regulation (including any applicable
law, rule or regulation regarding capital adequacy or liquidity coverage),
interpretation, rule, directive, requirement or request (whether or not having
the force of law) applicable to such Affected Party of (1) any court or
government authority charged with the interpretation or administration of any
law referred to in clause (A)(i), or (2) any fiscal, monetary or other authority
having jurisdiction over such Affected Party, or (iii) GAAP or regulatory
accounting principles applicable to such Affected Party and affecting the
application to such Affected Party of any law, regulation, interpretation,
directive, requirement or request referred to in clause (A)(i) or (A)(ii) above;
(B) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (A)(i), (A)(ii) or (A)(iii) above or any change
in the interpretation, application or administration thereof by any governmental
authority, central bank or comparable

-60-

--------------------------------------------------------------------------------

agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency; or (C) the compliance,
whether commenced prior to or after the date hereof, by any Affected Party with
the requirements of (i) the final rule titled Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules,
regulations, guidance, interpretations or directives promulgated or issued in
connection therewith by such agency (whether or not having force of law), (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act adopted by
Congress on July 21, 2010, or any existing or future rules, regulations,
guidance, interpretations or directives from the United States bank regulatory
agencies relating thereto (whether or not having the force of law), (iii) the
July 1988 paper or the June 2006 paper prepared by the Basel Committee on
Banking Supervision as set out in the publication entitled: “International
Convergence of Capital Measurements and Capital Standards: a Revised Framework”,
as updated from time to time, or any rules, regulations, guidance,
interpretations or directives promulgated or issued in connection therewith by
the United States bank regulatory agencies (whether or not having force of law)
or any other request, rule, guideline or directive promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III, or (iv) any
guideline or request from any central bank or other governmental agency or
authority (whether or not having the force of law).

(b)If as a result of any event or circumstance described in clause (a) of this
Section 2.12, an Affected Party is required to compensate a bank or other
financial institution providing liquidity support, credit enhancement or other
similar support or financing to such Affected Party in connection with this
Agreement or the funding or maintenance of Advances hereunder, then within
thirty (30) days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any such amounts paid by it; provided that the
Borrower shall not be required to compensate an Affected Party pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Affected Party notifies the Borrower of the event or
circumstance similar to those described in clause (a) of this Section 2.12
giving rise to such increased costs or reductions and of such Affected Party’s
intention to claim compensation therefor; provided, further, that if the
Regulatory Change giving rise to such increased costs or reductions has a
retroactive effect, then the 180-day period referred to above shall be extended
to include the period of retroactive effect thereof.

(c)In determining any amount provided for in this section, the Affected Party
shall use any reasonable averaging and attribution methods substantially
consistent with methods used for other customers of the Affected Party, if any.
 Any Affected Party making a claim under this section shall submit to the
Borrower a certificate as to such additional or increased cost or reduction,
which certificate shall calculate in reasonable detail any such charges and
shall be conclusive absent demonstrable error.

-61-

--------------------------------------------------------------------------------

(d)If any Affected Party shall demand compensation under this Section 2.12,
Borrower shall have the right to prepay all Obligations under this Agreement
within ninety (90) days of such demand and without the payment of any early
termination, breakage or other fees or costs arising solely by reason of such
prepayment.

Section 2.13.Taxes.  (a) All payments made by the Borrower in respect of any
Advance and all payments made by the Borrower under this Agreement will be made
free and clear of and without deduction or withholding for or on account of any
Taxes, unless such withholding or deduction is required by law (as determined in
the good faith discretion of the Borrower).  In such event, the Borrower shall
pay to the appropriate taxing authority any such Taxes required to be deducted
or withheld and the amount payable to each Lender or the Administrative Agent
(as the case may be) will be increased (such increase, the “Additional Amount”)
such that every net payment made under this Agreement after deduction or
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been deducted or withheld.  The foregoing
obligation to pay Additional Amounts, however, will not apply with respect to,
and the term “Additional Amount” shall not include, any (i) net income, branch
profit or franchise taxes imposed on a Lender, any Managing Agent or the
Administrative Agent with respect to payments required to be made by the
Borrower under this Agreement, by a taxing jurisdiction in which such Lender,
Managing Agent or the Administrative Agent, as the case may be, is organized,
conducts business, is otherwise subject to tax without regard to the
transactions contemplated by this Agreement, or is paying taxes as of the
Effective Date; (ii) withholding taxes imposed with respect to any payments to
any Lender, Managing Agent or the Administrative Agent that are applicable and
imposed as of the Effective Date; (iii) withholding taxes imposed with respect
to any payments to any Lender, Managing Agent, or the Administrative Agent that
are applicable and imposed as of the date that such party becomes a Lender,
Managing Agent, or the Administrative Agent under this Agreement; (iv) any
withholding taxes imposed under FATCA (including any successor provisions
thereof); or (v) any U.S. federal backup withholding tax imposed pursuant to
Section 3406 of the Code as in effect on the date of this Agreement.  For
purposes hereof “Indemnified Taxes” shall mean Taxes imposed on or with respect
to any payment made by or on account of any obligation of the Borrower under any
Transaction document other than Taxes described in clauses (i) through (v)
immediately above.

(b)The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including, without limitation,
any Taxes imposed by any jurisdiction on such Additional Amounts) paid by such
Lender, Managing Agent or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that such Lender, Managing Agent or the
Administrative Agent, as appropriate, making a demand for indemnity payment,
shall provide the Borrower, at its address set forth under its name on the
signature pages hereof, with a certificate from the relevant taxing authority or
from a Responsible Officer of such Lender, Managing Agent or the Administrative
Agent stating or otherwise evidencing that such Lender, Managing Agent or the
Administrative Agent has made payment of such Taxes and will provide a copy of
or extract from documentation, if available, furnished by such taxing authority
evidencing assertion or payment of such Taxes.  This indemnification shall be
made within thirty (30) days from the date such

-62-

--------------------------------------------------------------------------------

Lender, Managing Agent or the Administrative Agent (as the case may be) makes
written demand therefor.

(c)As soon as reasonably practicable after the date of any payment by the
Borrower of any Taxes, the Borrower will furnish to the Administrative Agent,
the Managing Agent or the Lender, as applicable, at its address set forth under
its name on the signature pages hereof, appropriate evidence of payment thereof.

(d)Any Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower with a copy to the
Administrative Agent within 15 days after the date hereof, or, if later, the
date on which such Lender becomes a Lender hereof (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two duly completed copies of IRS Form W-9 (or any successor forms)
certifying that such Lender is exempt from U.S. federal backup withholding tax.
 If a Lender is not created or organized under the laws of the United States or
a political subdivision thereof, such Lender shall, to the extent that it may
then do so under Applicable Laws, deliver to the Borrower with a copy to the
Administrative Agent (i) within 15 days after the date hereof, or, if later, the
date on which such Lender becomes a Lender hereof two (or such other number as
may from time to time be prescribed by Applicable Laws) duly completed copies of
IRS Form W-8ECI or Form W-8BEN-E or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Laws, as appropriate, to permit the Borrower to
make payments hereunder for the account of such Lender, as the case may be,
without deduction or withholding of United States federal income or similar
Taxes and (ii) upon the obsolescence of or after the occurrence of any event
requiring a change in, any form or certificate previously delivered pursuant to
this Section 2.13(d), two copies (or such other number as may from time to time
be prescribed by Applicable Laws) of such additional, amended or successor
forms, certificates or statements as may be required under Applicable Laws to
permit the Borrower to make payments hereunder for the account of such Lender,
without deduction or withholding of United States federal income or similar
Taxes.

(e)For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or statement described in
clause (d) of this section (other than if such failure is due to a change in law
occurring after the date of this Agreement), such Lender, as the case may be,
shall not be entitled to indemnification under clauses (a) or (b) of this
section with respect to any Taxes.

(f)In addition, the Administrative Agent shall deliver to the Borrower, and each
Lender shall deliver to the Administrative Agent and the Borrower, such other
tax forms or other documents as shall be prescribed by applicable law to
demonstrate, where applicable, that payments under this Agreement and the other
Loan Documents to such Lender or the Administrative Agent are exempt from
application of the United States federal withholding taxes imposed pursuant to
FATCA (including any successor provisions thereto) and any regulations
promulgated thereunder or official interpretations thereof or to determine the
amount to deduct and withhold from such payment.

-63-

--------------------------------------------------------------------------------

(g)Within 30 days of the written request of the Borrower therefor, the
Administrative Agent, the Managing Agent or the Lender, as appropriate, shall
execute and deliver to the Borrower such certificates, forms or other documents
that can be furnished consistent with the facts and that are reasonably
necessary to assist the Borrower in applying for refunds of Taxes remitted
hereunder; provided, however, that the Administrative Agent, the Managing Agent
and the Lender shall not be required to deliver such certificates forms or other
documents if in their respective sole discretion it is determined that the
delivery of such certificate, form or other document would have a material
adverse effect on the Administrative Agent, the Managing Agent or the Lender and
provided further, however, that the Borrower shall reimburse the Administrative
Agent, the Managing Agent or the Lender for any reasonable expenses incurred in
the delivery of such certificate, form or other document.

(h)If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support or financing to the Lenders
in connection with this Agreement or the funding or maintenance of Advances
hereunder, the Lenders are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this section then within ten days after demand by the Lenders, the Borrower
shall pay to the Lenders such additional amount or amounts as may be necessary
to reimburse the Lenders for any amounts paid by them.

(i)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.1(f) relating to
the maintenance of a Participant Register and (iii) any Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
 Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(i).

(j)Survival.  Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(k)[Reserved].

(l)Each Lender (and any person that becomes a Lender, participant or otherwise
acquires an interest in any Transaction Document after the date hereof) that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by law

-64-

--------------------------------------------------------------------------------

and at the time or times reasonably requested by the Borrower or the
Administrative Agent or on the date such person becomes a Lender, participant or
otherwise acquires an interest in any Transaction Document, such properly
completed and executed documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding permitted by law.  In addition, any Lender (and any person that
becomes a Lender, participant or otherwise acquires an interest in any
Transaction Document after the date hereof), if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to withholding under FATCA,
backup withholding or information reporting requirements, and to comply with any
information reporting requirements, including under FATCA.

(m)Notwithstanding anything to the contrary herein or in any Transaction
Document, the Borrower shall not be required to indemnify, pay additional
amounts, gross-up or otherwise compensate any Lender, participant,
Administrative Agent, Managing Agent or any other person with an interest in the
Transaction Documents as a result of any Tax imposed (i) under FATCA or (ii) as
a result of such Person’s failure to provide any form or certification described
in clause (l) such Person is legally able to provide.

(n)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes (including any Tax credit in lieu of
refund) as to which it has been indemnified pursuant to Section 2.13(b)
(including by the payment of additional amounts pursuant to this Section 2.13),
as soon as practicable after it is determined that such refund pertains to Taxes
giving rise to such refund, it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.13(n) (plus any penalties, interest or other charges
imposed by the relevant taxing authority) in the event that such indemnified
party is required to repay such refund to such taxing authority.
 Notwithstanding anything to the contrary in this paragraph (n), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this paragraph (n) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other person.

Section 2.14.Discretionary Sales of Collateral.  On any Discretionary Sale
Settlement Date, the Borrower shall have the right to sell or assign and the
Administrative Agent shall release the Lien granted hereunder over, one or more
Loans, in whole or in part (a

-65-

--------------------------------------------------------------------------------

“Discretionary Sale”), subject to the following terms and conditions and subject
to the other restrictions contained herein:

(a)any Discretionary Sale shall be made by the Borrower in a transaction (A)
reflecting arm’s-length market terms if to a third party or reflecting carrying
value of the Loans subject to such Discretionary Sale if to an Affiliate of the
Borrower, (B) in which the Borrower makes no representations, warranties or
covenants and provides no indemnification for the benefit of any other party to
the Discretionary Sale, (C) of which the Administrative Agent and the Lenders
shall have received written notice (such notice, a “Discretionary Sale Notice”)
which notice shall provide a description of the terms of the Discretionary Sale
and (D) if occurring after the Termination Date or upon the occurrence and
during the continuance of an Event of Default, which the Required Lenders shall
have approved in writing (in their sole discretion);

(b)after giving effect to the Discretionary Sale on the related Discretionary
Sale Trade Date and the payment of funds from the sale into the Collection
Account required under Section 2.14(d), (A) all representations and warranties
of the Borrower contained in Section 4.1 shall be true and correct as of the
Discretionary Sale Trade Date, (B) no Event of Default or Unmatured Event of
Default shall have occurred and be continuing or result from such Discretionary
Sale and (C) the Borrowing Base Test shall have been satisfied, which shall be
demonstrated by delivery of an updated Borrowing Base Certificate;

(c)on the Discretionary Sale Trade Date, the Borrower shall be deemed to have
represented and warranted that the requirements of Section 2.14(b) shall have
been satisfied as of the related Discretionary Sale Trade Date after giving
effect to the contemplated Discretionary Sale; and

(d)on the related Discretionary Sale Settlement Date, the Administrative Agent
shall have received into the Collection Account, in immediately available funds,
an amount (i) other than as described in clause (ii) below, equal to the portion
of the Advances Outstanding to be prepaid, if any, so that the requirements of
Section 2.14(b) shall have been satisfied as of such Discretionary Sale
Settlement Date and (ii) in the case of a sale of any Loans following the end of
the Revolving Period, equal to the proceeds of such Discretionary Sale.

In connection with any Discretionary Sale, following receipt by the
Administrative Agent of the amounts referred to in Section 2.14(d) above
(receipt of which shall be confirmed to the Administrative Agent), there shall
be released to the Borrower (for further sale to a purchaser) without recourse,
representation or warranty of any kind all of the right, title and interest of
the Administrative Agent and the Secured Parties in, to and under the portion of
the Collateral subject to such Discretionary Sale and such portion of the
Collateral so released shall be released from any Lien under the Transaction
Documents (subject to the requirements set forth above in this Section 2.14).

-66-

--------------------------------------------------------------------------------

In connection with any Discretionary Sale, on the related Discretionary Sale
Settlement Date, the Administrative Agent on behalf of the Secured Parties
shall, at the Borrower’s cost and expense, (i) execute such instruments of
release with respect to the portion of the Collateral to be released to the
Borrower, in recordable form if necessary, in favor of the Borrower as the
Borrower may reasonably request, (ii) deliver any portion of the Collateral to
be released to the Borrower in its possession to the Borrower and (iii)
otherwise take such actions, as are determined by the Borrower to be reasonably
necessary and appropriate to release the Lien on the portion of the Collateral
to be released to the Borrower and release and deliver to the Borrower such
portion of the Collateral to be released to the Borrower.

So long as no Event of Default or Unmatured Event of Default has occurred and is
continuing, items of Collateral that are not Loans and are not included in the
Borrowing Base shall be automatically released from the lien of this Agreement
and the other Transaction Documents, without any action of the Administrative
Agent or any other Secured Party, in connection with any disposition of such
Collateral that (x) occurs in the ordinary course of the Borrower’s business and
(y) is not prohibited hereunder.

Section 2.15.Reserved.  

Section 2.16.Defaulting Lenders and Potential Defaulting Lenders.  If the
Borrower and the Administrative Agent agree in writing in their discretion that
any Defaulting Lender has ceased to be a Defaulting Lender or any Potential
Defaulting Lender has ceased to be a Potential Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein, such Lender will purchase at par such portion of outstanding Advances
of the other Lenders and/or make such other adjustments as the Administrative
Agent may determine to be necessary to cause the Advances Outstanding of the
Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender, as the case may be, and will be a Non-Defaulting
Lender (and such Advances Outstanding of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

Section 2.17.Replacement of Defaulting Lenders.  If any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 11.1), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.12) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender) (a “Replacement Lender”); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, and (ii) such Lender shall have
received payment of an amount equal to the outstanding principal amount

-67-

--------------------------------------------------------------------------------

of all Advances owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts).  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Article III

Conditions of Effectiveness and Advances

Section 3.1.Conditions Precedent to Initial Advances.  No Lender shall be
obligated to make any Advance hereunder from and after the Effective Date, nor
shall any Lender, the Administrative Agent or the Managing Agents be obligated
to take, fulfill or perform any other action hereunder, until the following
conditions have been satisfied, in the sole discretion of, or waived in writing
by, the Managing Agents:

(a)This Agreement and all other Transaction Documents or counterparts hereof or
thereof shall have been duly executed by, and delivered to, the parties hereto
and thereto and the Administrative Agent shall have received such other
documents, instruments, agreements and legal opinions (including, but not
limited to opinions regarding corporate matters, enforceability and perfection)
as any Managing Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, on or prior to the Effective Date,
each in form and substance satisfactory to the Administrative Agent.

(b)Each Managing Agent shall have received such documentation and other
information requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and shall
be satisfied with the results of the due diligence review performed by it and
each Lender shall have received all necessary internal approvals.

(c)The Borrower shall have paid all fees required to be paid by it on the
Effective Date, including all fees required hereunder and under the Fee Letters
to be paid as of such date, and shall have reimbursed each Lender and the
Administrative Agent and Syndication Agent for all fees, costs and expenses
related to the transactions contemplated hereunder and under the other
Transaction Documents, including the legal and other document preparation costs
incurred by any Lender, the Administrative Agent and/or the Syndication Agent.

(d)The Administrative Agent shall have received for ratable payment to each
Managing Agent, all Commitment Fees due and payable under the Fee Letters.

(e)The Administrative Agent shall have received the initial Administrative Agent
Fee due and payable hereunder.

-68-

--------------------------------------------------------------------------------

(f)The Administrative Agent shall have received a copy of the updated Investment
Advisory Agreement in effect as of the date hereof.

(g)The Administrative Agent shall have received complete electronic copies of
all Loan Documents for each Loan as of the Effective Date.

(h)The Document Custodian shall have confirmed that it shall have received the
Required Loan Documents for each Loan as of the Effective Date and confirmed
that Required Loan Documents satisfy the Review Criteria.

(i)The Administrative Agent shall have received the documents listed in Schedule
I to the Agreement on or before the Effective Date.

(j)The Administrative Agent shall have received true and complete copies
certified by a Responsible Officer of the Borrower of all filings,
authorizations and approvals by any Governmental Authority or other third party,
if any, required in connection with the transactions contemplated by this
Agreement.

(k)The Administrative Agent shall have received the audited consolidated
financial statements of the Borrower for the fiscal year ended December 31,
2018, and the unaudited interim consolidated financial statements of the
Borrower as of March 31, 2019, for the most recent fiscal quarter then ended.

(l)No Material Adverse Effect with respect to the Borrower shall have occurred
since December 31, 2018.

(m)The Administrative Agent shall have received (i) evidence that the CIBC
Demand Loan Agreement, the CIBC Pledge Agreement, and the CIBC Loan Agreement
have been paid off in full and released and the commitments thereunder have
terminated, (ii) any account control agreement covering the CIBC Account has
been terminated and released and any and all liens of CIBC Bank USA on the CIBC
Account have been terminated and released in full, and (iii) a fully executed
Account Control Agreement in favor of the Administrative Agent covering the CIBC
Account among the Borrower, CIBC Bank USA and the Administrative Agent, in each
case, in form and substance satisfactory to the Administrative Agent.

The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.

Section 3.2.Additional Conditions Precedent to All Advances.  Each Advance shall
be subject to the further conditions precedent that:

(a)The Borrower shall have delivered a Funding Request in accordance with the
procedures set forth in Section 2.2 and certified in the related Borrower Notice
that:

-69-

--------------------------------------------------------------------------------

(i)The representations and warranties set forth in Section 4.1 are true and
correct in all material respects on and as of such date and the related Funding
Date, before and after giving effect to such borrowing and to the application of
the proceeds therefrom, as though made on and as of such date (except for
representations and warranties that are qualified by materiality, a Material
Adverse Effect or any similar qualifier, which representations shall be true and
correct in all respects as of such date and the related Funding Date); and

(ii)No event has occurred, or would result from such Advance or from the
application of the proceeds therefrom, that constitutes an Event of Default or
an Unmatured Event of Default;

(b)The Termination Date shall not have occurred;

(c)Before and after giving effect to such Advance and to the application of
proceeds therefrom the Borrowing Base Test shall be satisfied, as calculated on
such date;

(d)No claim has been asserted or proceeding commenced challenging the
enforceability or validity of any of the Transaction Documents or the Loan
Documents, excluding any instruments, certificates or other documents relating
to Loans that are no longer outstanding or which are no longer included in the
Collateral; and

(e)There shall have been no Material Adverse Change with respect to the Borrower
since the preceding Advance and the acquisition of the Loan, if applicable, will
not have a Material Adverse Effect on such Loan.

Article IV

Representations and Warranties

Section 4.1.Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

(a)Organization and Good Standing.  The Borrower is a Maryland corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation, and has full power, authority and legal right to
own or lease its properties and conduct its business as such business is
presently conducted and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and pledge the Collateral.

(b)Due Qualification.  The Borrower is qualified to do business as a Maryland
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have a Material

-70-

--------------------------------------------------------------------------------

Adverse Effect.  The Borrower is qualified to do business as a corporation, is
in good standing, and has obtained all licenses and approvals as are required
under the laws of all states in which the performance of its obligations
pursuant to this Agreement requires such qualification, standing, license or
approval and where the failure to qualify or obtain such license or approval
would have a material adverse effect on its ability to perform hereunder or a
Material Adverse Effect.

(c)Due Authorization.  The Borrower (i) has all necessary power and authority
and legal right to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) carry out the terms of the
Transaction Documents to which it is a party, (C) grant Liens in the Collateral,
and (D) receive Advances on the terms and conditions provided herein, and (ii)
has duly authorized by all necessary corporate action the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party and the Lien in the Collateral on the terms and conditions herein
provided.  This Agreement and each other Transaction Document to which the
Borrower is a party have been duly executed and delivered by the Borrower.

(d)No Conflict.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not violate or result in any breach of any
of the terms and provisions of, and will not constitute (with or without notice
or lapse of time or both) a default under, the Borrower’s bylaws or any material
Contractual Obligation of the Borrower.  The Borrower is not party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(e)No Violation.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not violate, in any material respect, any Applicable
Law.

(f)No Proceedings.  There are no proceedings or investigations pending against
the Borrower or, to the best knowledge of the Borrower, pending against any of
its Subsidiaries or threatened in writing against the Borrower or any such
Subsidiary before any Governmental Authority (i) asserting the invalidity of
this Agreement or any Transaction Document to which the Borrower is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any Transaction Document to which the Borrower is a party
or (iii) seeking any determination or ruling that could reasonably be expected
to have a Material Adverse Effect.

(g)All Consents Required.  All material approvals, authorizations, consents,
licenses, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Borrower of this Agreement and any Transaction Document to which the
Borrower is a party, have been obtained.  The Borrower has received all consents
and approvals required by the terms

-71-

--------------------------------------------------------------------------------

of the Loan Documents in respect of such Collateral to the pledge hereunder to
the Administrative Agent of its interest and rights in such Collateral.

(h)Reports Accurate.  All Monthly Reports, Borrowing Base Certificates,
information, exhibits, financial statements, documents, books, records, reports
or other document furnished or to be furnished by the Borrower (but excluding
information identified as provided by a third party) to the Administrative
Agent, the Bank Parties, any Managing Agent or any Lender in connection with
this Agreement or any other Transaction Document or in connection with the
negotiation thereof are true, complete and accurate in all material respects to
the best knowledge of the Person so delivering such items; provided that all
financial projections, pro forma financial information, and other
forward-looking information which has been delivered to the Administrative
Agent, the Bank Parties, any Managing Agent or any Lender in connection with
this Agreement or any other Transaction Document are based upon good faith
assumptions and, in the case of financial projections and pro forma financial
information, good faith estimates and assumptions, in each case, believed to be
reasonable at the time made, it being recognized that (i) such financial
information as it relates to future events is subject to significant uncertainty
and contingencies (many of which are beyond the control of the Borrower) and are
therefore not to be viewed as fact, and (ii) actual results during the period or
periods covered by such financial information may differ materially and
adversely from the results set forth therein.

(i)Solvency.  The Borrower is not the subject of any Insolvency Proceeding or
Insolvency Event.  The transactions contemplated under this Agreement and each
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.

(j)No Default.  The Borrower is not in default under or with respect to any
Existing Indebtedness or other obligation that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.  

(k)Taxes.  The Borrower has filed or caused to be filed all federal and material
state Tax returns required to be filed by it.  The Borrower has paid all federal
and state Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Borrower and to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect), and no Tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any such federal or
material state Tax, fee or other charge.

(l)Agreements Enforceable.  This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such

-72-

--------------------------------------------------------------------------------

enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(m)No Liens.  The Collateral is owned by the Borrower free and clear of any Lien
(except for Permitted Liens as provided herein), claim or encumbrance of any
Person, and the Administrative Agent, as agent for the Secured Parties, has a
valid and perfected first priority security interest in the Collateral then
existing or thereafter arising, free and clear of any Liens except for Permitted
Liens.  No effective financing statement or other instrument similar in effect
covering any Collateral is on file in any recording office except such as may be
filed in favor of the Administrative Agent relating to this Agreement.  The
Borrower is not aware of the filing of any judgment, ERISA or tax lien filings
against the Borrower.

(n)Security Interest.  This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in favor of the Administrative
Agent, on behalf of the Secured Parties, in the Collateral, which is enforceable
in accordance with Applicable Law, is prior to all other Liens and is
enforceable as such against creditors of and purchasers from the Borrower.  All
filings (including, without limitation, such UCC filings) as are necessary in
any jurisdiction to perfect the interest of the Administrative Agent on behalf
of the Secured Parties, in the Collateral have been made and are effective or
will be made on the Effective Date.

(i)This Agreement constitutes a security agreement within the meaning of Section
9-102(a)(73) of the UCC as in effect from time to time in the State of New York.

(ii)the Collateral is comprised of “instruments”, “general intangibles”,
“deposit accounts”, “investment property” and “proceeds” (each as defined in the
applicable UCC) and such other categories of collateral under the applicable UCC
as to which the Borrower has complied with its obligations under Section 4.1(n).

(iii)with respect to Collateral that constitutes “deposit accounts” or
“securities accounts” as defined in Sections 9-102 and 8-501(a), respectively,
of the UCC as in effect from time-to-time in the State of New York:

(1)the Borrower has taken all steps necessary to enable the Administrative Agent
to obtain “control” (within the meaning of the UCC as in effect from
time-to-time in the State of New York) with respect to the CIBC Account (from
and after the date of the initial Advance hereunder) and each such Collection
Account; and

(2)the CIBC Account and such Collection Accounts are not in the name of any
Person other than the Borrower, and are subject to the Lien of the
Administrative Agent (it being understood that the CIBC Account shall be subject
to the Lien of the Administrative Agent at all times on and after the date of
the initial Advance hereunder).  The Borrower has not

-73-

--------------------------------------------------------------------------------

instructed the securities intermediary of any Collection Account to comply with
the instructions of any Person other than the Administrative Agent; provided
that, until the Administrative Agent delivers a notice of exclusive control, the
Borrower may cause cash in such Collection Accounts to be invested in Permitted
Investments, and the proceeds thereof to be distributed in accordance with this
Agreement.  At all times on and after the date of the initial Advance hereunder,
the Borrower has not instructed the depository bank of the CIBC Account to
comply with the instructions of any Person other than the Administrative Agent;
provided that, until the Administrative Agent delivers a notice of exclusive
control, the Borrower may cause cash in the CIBC Account to be invested in
Permitted Investments, and the proceeds thereof to be distributed in accordance
with this Agreement.

(iv)The Collection Account constitutes a “securities account” as defined in
Section 8-501(a) of the UCC as in effect from time-to-time in the State of New
York and the CIBC Account constitutes a “deposit account” as defined in Section
9-102 of the UCC as in effect from time-to-time in the State of New York.

(v)The Borrower has received all consents and approvals required by the terms of
any Loan to the granting of a security interest in the Collateral hereunder to
the Administrative Agent, on behalf of the Secured Parties.

(vi)Upon the delivery to the Collateral Custodian of all Collateral constituting
“instruments” and “certificated securities” (as defined in the UCC as in effect
from time to time in the jurisdiction where the Collateral Custodian’s corporate
trust office is located), the crediting of all Collateral that constitutes
“financial assets” (as defined in the UCC as in effect from time to time in the
State of New York) to an account and the filing of the financing statements in
the jurisdiction in which the Borrower is located, such security interest shall
be a valid and first priority perfected security interest in all of the
Collateral in that portion of the Collateral in which a security interest may be
created under Article 9 of the UCC as in effect from time to time in the State
of New York.

(vii)All original executed copies of each underlying promissory note that
constitute or evidence each Loan has been or, subject to the delivery
requirements contained herein, will be delivered to the Document Custodian.

(viii)None of the underlying promissory notes that constitute or evidence the
Loans has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Administrative Agent
on behalf of the Secured Parties.

(ix)With respect to Collateral that constitutes a “certificated security,” such
certificated security has been delivered to the Collateral Custodian on behalf
of the Administrative Agent and, if in registered form, has been specially
Indorsed

-74-

--------------------------------------------------------------------------------

to the Collateral Custodian or in blank by an effective Indorsement or has been
registered in the name of the Administrative Agent upon original issue or
registration of transfer by the Borrower of such certificated security.

(o)Location of Offices.  The Borrower’s location (within the meaning of
Article 9 of the UCC) is Maryland.  The Borrower’s principal place of business
and chief executive office and the office where the Borrower keeps all the
Records not held by the Document Custodian is located at the address of the
Borrower referred to in Schedule IV hereof (or at such other locations as to
which the notice and other requirements specified in Section 5.1(m) shall have
been satisfied).  Other than the change in the Borrower’s name from GSV Growth
Credit Fund Inc. to Runway Growth Credit Fund Inc., the Borrower has not changed
its name, whether by amendment of its certificate of formation, by
reorganization or otherwise, or its jurisdiction of organization and has not
changed its location within the period commencing on the date of formation of
the Borrower and ending on the Effective Date.

(p)Tradenames.  The Borrower has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business.

(q)Reserved.

(r)Business.  The Borrower is in compliance in all material respects with the
Investment Policies.  Since the date of the audited financial statements
delivered in accordance with Section 3.1, there has been no event or
circumstance that, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

(s)ERISA.  The Borrower is in compliance in all material respects with ERISA and
has not incurred and does not expect to incur any liabilities (except for
premium payments arising in the ordinary course of business) payable to the
Pension Benefit Guaranty Corporation under ERISA.

(t)Investment Company Act.  The Borrower represents and warrants that (A)
Advances do not constitute ownership interests in the Borrower and (B) the
Borrower is not, and after giving effect to the transactions contemplated
hereby, will not be, required to register as an “investment company” within the
meaning of the 1940 Act.  For purposes of this subclause (x), “ownership
interest” has the meaning set forth in §_____.10(d)(6) of the common rule
entitled “Proprietary Trading and Certain Interests and Relationships with
Covered Funds” (commonly known as the “Volcker Rule”) published at 79 Fed. Reg.
5779 et seq.

(u)Government Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”).  

-75-

--------------------------------------------------------------------------------

The Borrower owns no Margin Stock, and no portion of the proceeds of any Advance
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any portion of such proceeds to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board.  The Borrower will not take or permit to be taken any
action that might cause any Loan Document or any Transaction Document to violate
any regulation of the Federal Reserve Board.

(v)Eligibility of Loans.  As of the Effective Date and each Funding Date
thereafter, (i) each Loan referenced on the related Borrower Notice and included
in the Borrowing Base is an Eligible Loan on such date, (ii) each Loan included
in the Collateral is free and clear of any Lien of any Person (other than
Permitted Liens) and in compliance with Applicable Laws and (iii) with respect
to each such Loan included in the Collateral, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority required to be obtained, effected or given by the Borrower in
connection with the transfer of a Lien in such Loans and the Borrower’s
interests in the Related Property to the Administrative Agent for the benefit of
the Secured Parties have been duly obtained, effected or given and are in full
force and effect.  As of the most recent Reporting Date, the Loan List delivered
with the most recent Monthly Report, and as of each Funding Date, the Loan List
and the information contained in the Borrower Notice delivered pursuant to
Sections 2.1 and 2.2, is a true, complete and correct listing in all material
respects of all the Loans that are part of the Collateral as of the such date,
and the information contained therein with respect to the identity of such Loans
and the amounts owing thereunder is true, complete and correct in all material
respects as of such date.

(w)USA Patriot Act.  None of the Borrower or the Investment Adviser or any of
their respective Affiliates is (1) a country, territory, organization, person or
entity named on an OFAC list; (2) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a Non-Cooperative Jurisdiction by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (3) a “Foreign Shell Bank” within the meaning of the USA Patriot
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (4) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Section 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns.

(x)No Fraud.  Each Loan was originated without any fraud or material
misrepresentation, to the Borrower’s knowledge, on the part of the Obligor.

(y)Compliance with Law.  The Borrower has complied in all respects with all
Applicable Laws to which it may be subject, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and no item of Collateral contravenes any Applicable
Law (including, without limitation,

-76-

--------------------------------------------------------------------------------

all applicable Credit Protection Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  Without limiting the foregoing, (x) to the extent
applicable, the Borrower is in compliance in all material respects with the
regulations and rules promulgated by OFAC including U.S. Executive Order No.
13224 and other related statutes, laws, and regulations (collectively, the
“Subject Laws”), and (y) the Borrower has adopted internal controls and
procedures designed to ensure its continued compliance in all material respects
with the applicable provisions of the Subject Laws and to the extent applicable,
will adopt procedures consistent in all material respects with the USA Patriot
Act and implementing regulations.

(z)Tax Status.  For U.S. federal income tax purposes the Borrower is a RIC.

(aa)Plan Assets.  The assets of the Borrower are not treated as “plan assets”
for purposes of Section 3(42) of ERISA and the Collateral is not deemed to be
“plan assets” for purposes of Section 3(42) of ERISA.  The Borrower has not
taken, or omitted to take, any action which would result in any of the
Collateral being treated as “plan assets” for purposes of Section 3(42) of ERISA
or the occurrence of any Prohibited Transaction in connection with the
transactions contemplated hereunder.

(bb)Amendments.  No Loan has been amended, modified or waived, except for
amendments, modification or waivers, if any, to such Loan otherwise permitted
under Section 7.4(a) and in accordance with the Investment Policy.

(cc)Full Payment.  As of the date of the Borrower’s origination or acquisition
thereof, the Borrower has no knowledge of any fact which should lead it to
expect that any Loan will not be repaid by the relevant Obligor in full.

(dd)Reserved.

(ee)Reserved.

(ff)Environmental Matters.  Except with respect to any matters that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, the Borrower (a) has not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) does not know of any
basis for any permit, license or other approval required under any Environmental
Law to be revoked, canceled, limited, terminated, modified, appealed or
otherwise challenged, (c) has not or could not reasonably be expected to become
subject to any Environmental Liability, (d) has received notice of any claim,
complaint, proceeding, investigation or inquiry with respect to any
Environmental Liability (and no such claim, complaint, proceeding, investigation
or inquiry is pending or, to the knowledge of the Borrower, is threatened or
contemplated) or (e) does not know of any facts, events or circumstances that
could give rise to any basis for any Environmental Liability of the Borrower.

-77-

--------------------------------------------------------------------------------

(gg)Intellectual Property.  The Borrower owns, licenses or possesses the right
to use all of the trademarks, tradenames, service marks, trade names,
copyrights, patents, franchises, licenses and other intellectual property rights
that are necessary for the operation of their respective businesses, as
currently conducted, business, and the use thereof by the Borrower does not
conflict with the rights of any other Person, except to the extent that such
failure to own, license or possess or such conflicts, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  The conduct of the business of the Borrower as currently conducted or
as contemplated to be conducted does not infringe upon or violate any rights
held by any other Person, except to the extent that such infringements and
violations, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Borrower, threatened
that could reasonably be expected to be adversely determined, and, if so
determined, could reasonably be expected to have a Material Adverse Effect.

(hh)Certificate of Beneficial Ownership.  The Certificate of Beneficial
Ownership executed and delivered to the Administrative Agent and Lenders on or
prior to the Effective Date, as updated from time to time in accordance with
this Agreement, is accurate, complete and correct as of the Effective Date and
as of the date any such update is delivered.

Article V

General Covenants of the Borrower

Section 5.1.Covenants of the Borrower.  The Borrower hereby covenants that:

(a)Compliance with Laws and Transaction Documents.  The Borrower will comply
with all Applicable Laws, including those with respect to the Loans in the
Collateral and any Related Property, and all material Contractual Obligations,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The Borrower
shall comply with the terms and conditions of each Transaction Document to which
it is a party.

(b)Preservation of Existence.  The Borrower will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c)Security Interests.  Except as contemplated in this Agreement, including in
connection with any Discretionary Sale, the Borrower will not sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume or
suffer to exist any Lien on any Loan, Collections, Related Property, Portfolio
Investment or other asset that is part of the Collateral, whether now existing
or hereafter transferred hereunder, or any interest therein other than Permitted
Liens; provided that so long as no Event of Default or

-78-

--------------------------------------------------------------------------------

Unmatured Event of Default has occurred and is continuing, items of Collateral
that are not Loans and are not included in the Borrowing Base shall be
automatically released from the lien of this Agreement and the other Transaction
Documents, without any action of the Administrative Agent or any other Secured
Party, in connection with any disposition of such Collateral that occurs in the
ordinary course of the Borrower’s business.  The Borrower will promptly notify
the Administrative Agent of the existence of any Lien on any Loan, Collections,
Related Property, Portfolio Investment or other asset that is part of the
Collateral and the Borrower shall defend the right, title and interest of the
Administrative Agent as agent for the Secured Parties in, to and under any Loan,
Collections and the Related Property or other asset that is part of the
Collateral, against all claims of third parties; provided, however, that nothing
in this Section 5.1(c) shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any Loan or any Related Property, any
Portfolio Investment or other asset that is part of the Collateral.  The
Borrower will not create, or participate in the creation of, or permit to exist,
any Lien on the Collection Account other than the Lien of the Administrative
Agent on behalf of the Secured Parties and any Lien expressly permitted by the
Account Control Agreement.  On or after the date of the initial Advance
hereunder, the Borrower will not create, or participate in the creation of, or
permit to exist, any Lien on the the CIBC Account other than the Lien of the
Administrative Agent on behalf of the Secured Parties and any Lien expressly
permitted by the Account Control Agreement.

(d)Delivery of Collections.  The Borrower agrees to cause the delivery to the
Collection Account promptly (but in no event later than two (2) Business Days
after receipt) all Collections deposited into the CIBC Account or received by
the Borrower in respect of the Loans that are part of the Collateral.

(e)Activities of Borrower.  The Borrower shall not engage in any business or
activity of any kind, other than the businesses engaged in on the date hereof,
including originating or acquiring Loans the Obligors of which are fast-growing
companies, and businesses reasonably related, complementary or incidental
thereto in accordance with the Investment Policy.

(f)Indebtedness.  Without the prior written consent of the Administrative Agent,
the Borrower shall not create, incur, assume or suffer to exist any Indebtedness
or other liability whatsoever, except (i) obligations incurred under this
Agreement, (ii) liabilities incident to the maintenance of its existence in good
standing, (iii) indebtedness in respect of endorsement of instruments or other
payment items for deposit or collection in the ordinary course of business, (iv)
the Existing Indebtedness so long as no Loan or any other Collateral shall
secure any Existing Indebtedness, (v) obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business, (vi) Indebtedness in respect of judgments or awards
that have been in force for less than the applicable period for taking an
appeal, so long as such judgments or awards do not constitute an Event of
Default, and (vii) the Permitted Subscription Line Indebtedness, so long as no
Loan or any other Collateral shall secure the Permitted Subscription Line
Indebtedness.

-79-

--------------------------------------------------------------------------------

(g)Guarantees.  Except as set forth in Section 5.1(f), the Borrower shall not
become or remain liable, directly or indirectly, in connection with any
Indebtedness or other liability of any other Person, whether by guarantee,
endorsement (other than endorsements of negotiable instruments or other payment
items for deposit or collection in the ordinary course of business), agreement
to purchase or repurchase, agreement to supply or advance funds, or otherwise.

(h)Investments.  The Borrower shall not make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for (i) purchases of Loans pursuant to this
Agreement, (ii) investments in Permitted Investments in accordance with the
terms of this Agreement, (iii) Portfolio Investments by the Borrower to the
extent such Portfolio Investments are permitted under the 1940 Act and the
Investment Policies, and (iv) Investments by the Borrower in any Subsidiaries.

(i)Merger; Sales.  The Borrower shall not enter into any transaction of merger,
reorganization, recapitalization or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation, winding up or dissolution), or
acquire or be acquired by any Person, or convey, sell, lease, license, assign,
transfer, loan or otherwise dispose of all or substantially all of its property
or business, without in each case first obtaining the consent of the
Administrative Agent.

(j)Distributions.  The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, that (i) if no Event of Default or Unmatured Event of Default
has occurred and is continuing, or will occur as a result thereof, the Borrower
may make a Distribution from funds that are made available to the Borrower
pursuant to Section 2.8 hereof, (ii) the Borrower shall be permitted to make
Distributions payable solely in additional shares of common stock in the
Borrower, and (iii) the Borrower shall be permitted to make Distributions in or
with respect to any taxable year of the Borrower (or any calendar year, as
relevant) in amounts not to exceed the higher of (x) the net investment income
of the Borrower for the applicable fiscal year determined in accordance with
GAAP and as specified in the annual financial statements most recently delivered
pursuant to Section 7.11 and (y) 110% of the amount that is required by the
Borrower to be distributed to: (i) allow the Borrower to satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year its liability for
federal income taxes imposed on (A) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (B) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero its liability for federal excise taxes for
any such calendar year imposed pursuant to Section 4982 of the Code (or any
successor thereto).

-80-

--------------------------------------------------------------------------------

(k)Agreements.  The Borrower shall not amend or modify the provisions of its
certificate of formation or organizational documents in each case that could
reasonably be expected to have a Material Adverse Effect.

(l)Restrictive Agreements.  The Borrower shall use commercially reasonable
efforts to avoid entering into any Restrictive Agreement.

(m)Change of Name or Jurisdiction of Borrower; Records.  The Borrower (x) shall
not change its name or jurisdiction of organization, without 30 days’ prior
written notice to the Administrative Agent and (y) shall not move, or consent to
the Investment Adviser or Document Custodian moving, any original Loan Documents
without thirty (30) days’ prior written notice to the Administrative Agent and
(z) will promptly take all actions required of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Administrative Agent as agent for the Secured Parties (except for Permitted
Liens) in all Collateral, and such other actions as the Administrative Agent may
reasonably request, including but not limited to delivery of an Opinion of
Counsel.

(n)ERISA Matters.  The Borrower will not (a) engage any prohibited transaction
for which an exemption is not available or has not previously been obtained from
the United States Department of Labor; (b) permit to exist any accumulated
funding deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of
the Code, or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan; (c) fail or permit any ERISA Affiliate to fail to make any
payments to a Multiemployer Plan that the Borrower or any ERISA Affiliate may be
required to make under the agreement relating to such Multiemployer Plan or any
law pertaining thereto; (d) terminate any Benefit Plan so as to result in any
liability that is not paid in full in connection with such termination; or (e)
permit to exist any occurrence of any reportable event described in Title IV of
ERISA.

(o)Transactions with Affiliates.  The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, without the written
consent of the Administrative Agent, except (i) the transactions permitted or
contemplated by this Agreement and its organizational documents, (ii) the
transactions included within or contemplated by, and the relationships created
under, the Investment Advisory Agreement, the Administration Agreement, and the
License Agreement, (iii) transactions in respect of any subscription agreements
or side letters entered into between the Borrower and any Affiliate in
connection with such Affiliate’s investment in the Borrower on terms that are
fair and reasonable to the Borrower, (iv) transactions between any Borrower
Party and any small business investment company Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the 1940 Act)
upon fair and reasonable terms that are no less favorable to such Borrower Party
than would be obtained in a comparable arm’s length transaction with a Person
that is not an affiliate of such Borrower Party, (v) transactions in compliance
with the conditions or other requirements of any exemptive order granted by the
SEC to the Borrower, and (vi) other transactions (including, without limitation,
transactions related to the use of office space or computer equipment or
software by the Borrower to or from an Affiliate) (A) in the ordinary course of
business, (B) pursuant

-81-

--------------------------------------------------------------------------------

to the reasonable requirements of the Borrower’s business, (C) upon fair and
reasonable terms that are no less favorable to the Borrower than could be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of the Borrower (except that Loans may be purchased and sold at carrying value),
and (D) not inconsistent with the Borrower’s representations, warranties and
covenants under Sections 4.1(t) and 5.1(l).  It is understood that any
compensation arrangement for any officer or employee shall be permitted under
clauses (ii)(A) through (C) above if such arrangement has been expressly
approved by the board of directors of the Borrower in accordance with the
Borrower’s organizational documents.  

(p)Reserved.  

(q)Investment Policy.  The Borrower (a) will comply in all material respects
with the Investment Policy in regard to each Loan and the Related Property
included in the Collateral, and in regard to compliance with Loan Documents,
including determinations with respect to the enforcement of its rights
thereunder, (b) will not agree to or otherwise permit to occur any material
change in the Investment Policy without the prior written consent of the
Administrative Agent (in its sole discretion), and (c) will furnish to the
Administrative Agent and each Managing Agent, at least ten (10) Business Days
prior to its proposed effective date, prompt notice of any proposed material
changes in the Investment Policy.

(r)Extension or Amendment of Loans.  The Borrower will not extend, amend or
otherwise modify the material terms of any Loan, except as may be in accordance
with the provisions of the Investment Policy.

(s)Reporting.  The Borrower will furnish to the Administrative Agent and each
Managing Agent:

(i)Significant Events.  As soon as possible and in any event within two (2)
Business Days after a Responsible Officer becomes aware, or should have become
aware of, the occurrence of each Event of Default and each Unmatured Event of
Default, a written statement, signed by a Responsible Officer, setting forth the
details of such event and the action that the Borrower proposes to take with
respect thereto;

(ii)Breaches of Representations and Warranties.  Upon a Responsible Officer
obtaining knowledge thereof, the Borrower shall notify the Administrative Agent
and each Managing Agent if any representation or warranty set forth in
Section 4.1 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Administrative Agent and each Managing Agent
a written notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Borrower
shall notify the Administrative Agent and each Managing Agent in the manner set
forth in the preceding sentence before any Funding Date of any facts or
circumstances within the knowledge of the Borrower which would render any of the
said

-82-

--------------------------------------------------------------------------------

representations and warranties untrue at the date when such representations and
warranties were made or deemed to have been made;

(iii)Certificate of Beneficial Ownership; Other Information.  As soon as
practical: (i) upon the request of the Administrative Agent, confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to the Administrative Agent and Lenders; (ii) a
new Certificate of Beneficial Ownership, in form and substance acceptable to the
Administrative Agent and each Lender, when the individual(s) to be identified as
a Beneficial Owner have changed; and (iii) such other information, documents,
records or reports respecting the Loans or the condition or operations,
financial or otherwise, of the Borrower or the Investment Adviser as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent or the Secured Parties under
or as contemplated by this Agreement including, without limitation, any
underwriting or credit memorandums prepared with respect to any Loan (including
all attachments and calculations related thereto) and any modifications,
amendments or waivers granted with respect to any Loan;

(iv)Material Adverse Effect.  Promptly upon a Responsible Officer obtaining
knowledge thereof, notice of any development that results in, or could
reasonably be expected to result in, a Material Adverse Effect, including,
without limitation, the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Loan or any portion of the Collateral that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(v)Underwriting Memos.  Upon the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent a complete copy of the
underwriting credit memo prepared with respect to each Loan, including all
attachments and exhibits thereto, promptly and in any event within five (5)
Business Days following the date of such request.  The Administrative Agent
shall have the right to request a complete copy of each subsequent approval and,
upon receipt of such request, the Borrower shall promptly provide the
Administrative Agent with a complete copy of such subsequent approval.

(vi)Proceedings.  The Borrower will furnish to the Administrative Agent, as soon
as possible and in any event within five (5) Business Days after the Borrower
receives notice or obtains knowledge thereof or the request of the
Administrative Agent, notice of any settlement of, material judgment (including
a material judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any material labor controversy, material litigation,
material action, material suit or material proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Collateral, the Transaction Documents, the
Secured Parties’ interest in the Collateral, or the Borrower, the Investment
Adviser, or any of their

-83-

--------------------------------------------------------------------------------

Affiliates, in each case that could reasonably be expected to have a Material
Adverse Effect;

(vii)ERISA.  Promptly after receiving notice of any reportable event (as defined
in ERISA) with respect to the Borrower (or any ERISA Affiliate thereof), a copy
of such notice;

(viii)Corporate Changes.  As soon as practical and in any event within five (5)
Business Days after the effective date thereof, notice of any change in the
name, jurisdiction of organization, corporate structure, tax characterization or
location of records of the Borrower; provided that, the Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filing have been made under the UCC or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral; and

(ix)Accounting Changes.  As soon as practical and in any event within five (5)
Business Days after the effective date thereof, notice of any material change in
the accounting policies of the Borrower relating to the loan accounting or
revenue recognition.

(x)Other.  The Borrower will furnish to any Managing Agent and the
Administrative Agent such other information, documents records or reports
respecting the Loans or the condition or operations, financial or otherwise of
the Borrower, as such Managing Agent or the Administrative Agent may from time
to time reasonably request in order to protect the respective interests of the
Borrower, such Managing Agent, the Administrative Agent or the Secured Parties
under or as contemplated by this Agreement.

(t)Taxes.  The Borrower will (i) file or cause to be filed all federal and
material state Tax returns required to be filed by it, (ii) pay all federal and
material state Taxes that become due and payable and all assessments made
against it or any of its property (other than any amount of Tax or assessment
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower and to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect) and (iii)
satisfy or contest any Tax lien that is filed or any claim asserted against its
property due to any Tax, fee or other charge, except where the failure to do so
would not, individually or in the aggregate, have a Material Adverse Effect.  

(u)Use of Proceeds; Margin Stock.  The Borrower will use the proceeds of each
Advance made hereunder solely (i) to fund or pay the purchase price of Loans
(other than Ineligible Loans) acquired by the Borrower in accordance with the
terms and conditions set forth herein, (ii) for the Borrower’s general corporate
purposes, or (iii) as otherwise permitted under this Agreement.  The Borrower
shall not (x) extend credit to others for the purpose of buying or carrying any
Margin Stock in such a manner as to

-84-

--------------------------------------------------------------------------------

violate Regulation T or Regulation U or (y) use all or any part of the proceeds
of any Advance, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that violates the provisions of the
Regulations of the Board of Governors, including, to the extent applicable,
Regulation U and Regulation X.

(v)Keeping of Records and Books of Account.  The Borrower will keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP and all requirements of law are made of all dealings and transactions in
relation to its business and activities.  The Borrower will permit any
representatives designated by the Administrative Agent to visit and inspect the
financial records and the properties as provided in Section 7.15.

(w)Changes in Payment Instructions to Obligors.  The Borrower will not make any
change in its instructions to any relevant administrative agent or Obligor, as
applicable, regarding payments to be made with respect to the Collateral to the
CIBC Account or the Collection Account unless the Administrative Agent has
consented to such change.

(x)Performance and Compliance with Collateral.  The Borrower will, at its
expense, timely and fully perform and comply with all provisions, covenants and
other promises (if any) required to be observed by it under the Collateral, the
Loan Documents and all other agreements related to such Collateral except where
the failure to do so would not, individually or in the aggregate, have a
Material Adverse Effect.

(y)Maintenance of Properties.  The Borrower shall maintain and preserve all of
its properties which are necessary or material in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply in all material respects at all times with the provisions of all
material leases to which it is a party as lessee, so as to prevent any loss or
forfeiture thereof or thereunder.  The Borrower shall maintain and preserve all
insurance relating to the operation of its business as is customarily maintained
and preserved by externally managed business development companies.

(z)Maximum Availability.  The Borrower shall not permit the Advances Outstanding
to exceed the Maximum Availability.

(aa)Further Assurances.  The Borrower will and will cause each Guarantor to
execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing UCC and other
financing statements, agreements or instruments) that may be required under
applicable law, or that the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Transaction Documents
and in order to grant, preserve, protect and perfect the validity and first
priority (subject to Permitted Liens) of the security interests and Liens
created or intended to be created hereby.  Such security interests and Liens
will be created hereunder and the Borrower shall deliver or cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions and lien searches) as it shall reasonably request to
evidence compliance with this

-85-

--------------------------------------------------------------------------------

Section 5.1(bb).  The Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.

(bb)Enforcement.  (i)  The Borrower shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s material covenants or
obligations under any instrument included in the Collateral, except in the case
of (A) repayment of Loans, (B) subject to the terms of this Agreement,
(i) amendments to Loan Documents that govern Ineligible Loans, (ii) amendments
to Loans in accordance with the Investment Policy, and (iii) actions taken in
connection with the work-out or restructuring of any Loan in accordance with the
provisions hereof, and (C) other actions by the Borrower to the extent not
prohibited by this Agreement or as otherwise required hereby.

(cc)Investment Company Restrictions.  The Borrower shall not become required to
register as an “investment company” under the 1940 Act.

(dd)Reserved.  

(ee)Obligor Notification Forms.  The Administrative Agent may, in its discretion
after the occurrence and during the continuance of an Event of Default, send
notification forms giving each relevant administrative agent or Obligor, as
applicable, notice of the Secured Parties’ interest in the Collateral and the
obligation to make payments as directed by the Administrative Agent.

(ff)Collateral Not to be Evidenced by Instruments.  The Borrower will take no
action to cause any Loan that is not, as of the Effective Date or the related
Funding Date, as the case may be, evidenced by an Instrument, to be so evidenced
except in connection with the enforcement or collection of such Loan or unless
such Instrument is immediately delivered to the Collateral Custodian, together
with an Indorsement in blank, as collateral security for such Loan.

(gg)Reserved.  

(hh)Subsidiaries.  Without the written consent of the Administrative Agent, the
Borrower shall not have or permit the formation of any Subsidiaries (other than
Subsidiaries established in the ordinary course of business to hold equity
interests in Obligors).

(ii)Name.  Without the written consent of the Administrative Agent, the Borrower
shall not conduct business under any name other than its own.

(jj)Business.  The Borrower shall not suspend or go out of a substantial portion
of its business.

-86-

--------------------------------------------------------------------------------

(kk)Subject Laws.  The Borrower shall not utilize directly or indirectly the
proceeds of any Advance for the benefit of any Person controlling, controlled
by, or under common control with any other Person, whose name appears on the
“List of Specially Designated Nationals and Blocked Persons” maintained by OFAC
or otherwise in violation of any regulations and rules promulgated by the U.S.
Department of Treasury and/or administered by OFAC including U.S. Executive
Order No. 13224, and other related statutes, laws and regulations.

(ll)RIC Status.  The Borrower shall take all actions necessary to maintain its
qualification as a RIC.

(mm)BDC Status.  The Borrower shall at all times maintain its status as a
“business development company” within the meaning of the 1940 Act.

(nn)Required Notices.  The Borrower will furnish to the Administrative Agent and
the Bank Parties, (1) promptly upon becoming aware thereof (and in any event
within two (2) Business Days), notice of (x) any Change of Control or (y) any
other event or circumstance that could reasonably be expected to have a Material
Adverse Effect or (2) promptly upon becoming aware thereof, (i) any failure of
the Borrowing Base Test to be satisfied or (ii) any decrease of 15% or more in
the calculation of the Borrowing Base since the latest Borrowing Base
Certificate due to a sale, ineligibility of certain Loans or otherwise.  The
Administrative Agent will furnish copies of any such notice to the Lenders
within two (2) Business Days of receipt thereof.

(oo)Other Agreements.  The Borrower shall not enter into or suffer to exist or
become effective any agreement that prohibits, limits or imposes any material
condition upon its ability to perform its obligations under the Transaction
Documents.

(pp)Obligations with Respect to Loans.  The Borrower will do nothing to impair
the rights of the Administrative Agent as agent for the Secured Parties or of
the Secured Parties in, to and under the Collateral.

(qq)Fiscal Year.  The Borrower shall not change its fiscal year or method of
accounting without providing the Administrative Agent with prior written notice
(i) providing a detailed explanation of such changes and (ii) including pro
forma financial statements demonstrating the impact of such change.

(rr)Guaranties.  The payment and performance of the Obligations of the Borrower
shall at all times be guaranteed by each direct and indirect Subsidiary of the
Borrower other than a Subsidiary that is a small business investment company
licensed and regulated by the United States Small Business Administration (each
such Person in such a capacity being referred to herein as a “Guarantor” and
collectively the “Guarantors”) pursuant to Article XV hereof or pursuant to one
or more guaranty agreements in form and substance acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties”).

-87-

--------------------------------------------------------------------------------

(ss)CIBC Account.  On or prior to the date of the initial Advance, the Borrower
will direct CIBC Bank USA (or the appropriate affiliate or branch of CIBC Bank
USA) to sweep any amounts on deposit in the CIBC Account to the Collection
Account on a daily basis.

(tt)Permitted Subscription Line Account.  The Borrower agrees to cause the
delivery to the Collection Account promptly (but in no event later than two (2)
Business Days after receipt) all amounts deposited into the Permitted
Subscription Line Account, other than any amounts designated to repay Permitted
Subscription Line Indebtedness.

Section 5.2.Key Persons.  

(a)If either of David Spreng or Tom Raterman (or, in each case, any Approved
Replacement therefor) (each, a “Key Person”) is not actively involved in the
material business of the Borrower or the Investment Adviser (as applicable)
unless an Approved Replacement therefor is appointed in accordance with the
procedures set forth below, such event shall constitute a “Key Person Trigger”.
 If no Approved Replacement (as defined below) is appointed within 120 days
following a Key Person Trigger, such event shall constitute a “Key Person
Event”.  Within the 120-day period following a Key Person Trigger, a “Key Person
Trigger Cure” shall occur upon the appointment of an Approved Replacement.

(b)The Borrower shall give prompt written notice to the Administrative Agent and
the Managing Agents if a Key Person Trigger or a Key Person Event occurs or if
any Key Person is not actively involved in the material business of the Borrower
or the Investment Adviser (as applicable).  Within 60 days of any such Key
Person Trigger described above (the “Proposal Period”), the Borrower will have
the right to provide written notice to the Administrative Agent and the Managing
Agents of its proposal for a “Proposed Replacement” of any such Key Person(s),
background information satisfactory to the Administrative Agent regarding the
Proposed Replacement(s) (including, without limitation, relevant employment
history and management experience) and a schedule for implementation of such
Proposed Replacement(s).  The Borrower shall make each such Proposed Replacement
reasonably available for meetings and/or telephonic conferences with and to
respond to questions from the Administrative Agent and the Managing Agents.  If
the Administrative Agent does not provide affirmative written consent, the
Borrower may continue to seek an acceptable replacement and may propose one or
more further Proposed Replacements on or before the last day of the Proposal
Period.

(c)If no Approved Replacement is appointed on or prior to the last day of the
Approval Period (which, for the avoidance of doubt, shall not be later than 120
days after the Key Person Trigger or after any Key Person is no longer actively
involved in the material business of the Investment Adviser or the Borrower, as
applicable) related to the final Proposed Replacement proposed by the Borrower
during the Proposal Period, then the Borrower shall promptly provide notice of
such failure to the Administrative Agent and the Managing Agents and a Key
Person Event shall have occurred.  

-88-

--------------------------------------------------------------------------------

Section 5.3.Financial Covenants.  The Borrower hereby covenants that as of the
last day of each fiscal quarter of the Borrower:

(a)The Borrower shall have a Tangible Net Worth in excess of the greater of (i)
the sum of (1) $125,000,000 plus (2) 75% of the net proceeds of sales of equity
interests in the Borrower following the Effective Date and (ii) the sum of the
Outstanding Loan Balances of all Loans owing by the four (4) Obligors that hold
the four largest percentages of the aggregate Outstanding Loan Balances of all
Loans owned by the Borrower.

(b)The “Asset Coverage Ratio”, as determined pursuant to the 1940 Act and any
orders of the SEC issued to the Borrower thereunder, shall equal or exceed the
greater of (i) 150% and (ii) the ratio permitted by the SEC under business
development company regulatory requirements.

(c)The sum of (i) the aggregate amount of unencumbered cash and cash equivalents
of the Borrower plus (ii) the Availability hereunder (determined on a pro forma
basis, including newly originated or acquired Eligible Loans) plus (iii) the
aggregate amounts available to be drawn under any other committed capital
facilities of the Borrower shall at all times exceed the greater of: (x)
$15,000,000 and (y) the product of (1) the aggregate Unfunded Amount as of such
date times (2) (A) during the Revolving Period, one minus the Weighted Average
Advance Rate for all Revolving Loans and Enterprise Loans or (B) following the
Revolving Period, one.

(d)The Interest Coverage Ratio shall exceed 2.00 to 1.00 for such fiscal
quarter.

(e)The net income of the Borrower calculated in accordance with GAAP shall not
be negative for any two consecutive fiscal quarters or any trailing twelve-month
period.

Article VI

Security Interest

Section 6.1.Security Interest.  As collateral security for the prompt, complete
and indefeasible payment and performance in full when due, whether by lapse of
time, acceleration or otherwise, of the Obligations, each Loan Party hereby
assigns, pledges and grants to the Administrative Agent, as agent for the
Secured Parties, a first-priority lien on and security interest in all of such
Loan Party’s right, title and interest in, to and under (but none of its
obligations under) the Collateral, whether now existing or owned or hereafter
arising or acquired by such Loan Party, and wherever located.  The Loan Parties
hereby authorize the Administrative Agent, as agent for the Secured Parties, to
file an “all assets” (other than, in the case of the Borrower, the Excluded
Property) financing statement to evidence the security interest granted in the
Collateral hereunder.  The assignment under this Section 6.1 does not constitute
and is not intended to result in a creation or an assumption by the
Administrative Agent, the Managing Agents or any of the Secured Parties of any
obligation of the Borrower or any other Person in connection with any or all of
the Collateral or under any agreement or instrument relating thereto.  Anything
herein to the contrary notwithstanding, (a) the Borrower shall remain liable
under the Loans to the extent set

-89-

--------------------------------------------------------------------------------

forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent, as agent for the Secured Parties, of any of its rights in
the Collateral shall not release any Loan Party from any of its duties or
obligations under the Collateral, and (c) none of the Administrative Agent, the
Managing Agents or any Secured Party shall have any obligations or liability
under the Collateral by reason of this Agreement, nor shall the Administrative
Agent, the Managing Agents or any Secured Party be obligated to perform any of
the obligations or duties of the Loan Parties thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

Section 6.2.Remedies.  The Administrative Agent (for itself and on behalf of the
other Secured Parties) shall have all of the rights and remedies of a secured
party under the UCC and other Applicable Law.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or its
designees may (i) deliver a notice of exclusive control to the Collateral
Custodian and the Document Custodian; (ii) instruct the Collateral Custodian and
the Document Custodian to deliver any or all of the Collateral to the
Administrative Agent or its designees and otherwise give all instructions and
entitlement orders to the Collateral Custodian and the Document Custodian
regarding the Collateral; (iii) require that the Loan Parties or the Collateral
Custodian and the Document Custodian immediately take action to liquidate the
Collateral to pay amounts due and payable in respect of the Obligations; (iv)
sell or otherwise dispose of the Collateral in a commercially reasonable manner,
all without judicial process or proceedings; (v) take control of the Proceeds of
any such Collateral; (vi) exercise any consensual or voting rights in respect of
the Collateral; (vii) release, make extensions, discharges, exchanges or
substitutions for, or surrender all or any part of the Collateral; (viii)
enforce the Borrower’s rights and remedies against the Collateral Custodian and
the Document Custodian with respect to the Collateral; (ix) institute and
prosecute legal and equitable proceedings to enforce collection of, or realize
upon, any of the Collateral; (x) remove from the Borrower’s, each Guarantor’s,
the Investment Adviser’s, the Collateral Custodian’s and the Document
Custodian’s and their respective agents’ place of business all books, records
and documents relating to the Collateral, or to make any necessary copies
thereof; (xi) request the Borrower to or, if the Borrower fails to so act,
directly send notification forms giving each relevant administrative agent or
Obligor, as applicable, notice of the Secured Parties’ interest in the
Collateral and the obligation to make payments as directed by the Administrative
Agent and/or (xii) endorse the name of the Loan Parties upon any items of
payment relating to the Collateral or upon any proof of claim in bankruptcy
against an account debtor.  For purposes of taking the actions described in
subsections (i) through (xii) of this Section 6.2 each of the Loan Parties
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Obligations remain unpaid), with power of substitution, in the name of the
Administrative Agent or in the name of the Loan Parties or otherwise, for the
use and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Event of Default
shall be continuing.  The Administrative Agent and the other Secured Parties
agree that the sale of the Collateral shall be conducted in good faith and in
accordance with commercially reasonable practices.

Section 6.3.Release of Liens.  (a) At the same time as any Loan that is part of
the Collateral expires by its terms and all amounts in respect thereof have been
paid by the related

-90-

--------------------------------------------------------------------------------

Obligor and deposited in the Collection Account, the Administrative Agent as
agent for the Secured Parties will, to the extent requested by the Borrower
release its interest in such Loan and the Related Property with respect thereto.

(b)Upon satisfaction of the requirements of Section 2.14, the Lien on such item
of Collateral subject to the related Discretionary Sale shall be released in
accordance with the terms of Section 2.14.

(c)Reserved.

(d)Upon any request for a release of certain Loans in connection with a proposed
Distribution of any Loan, if the requirements of Section 5.1(j), shall have been
met, the Administrative Agent as agent for the Secured Parties will, to the
extent requested by the Borrower, release its interest in such Loan and the
Related Property with respect thereto.

(e)In connection with any release of lien pursuant to any of the foregoing
clauses (a) through (d), subject to the satisfaction of any conditions precedent
for such release, the Administrative Agent, as agent for the Secured Parties,
will, at the Borrower’s cost and expense, execute and deliver to the Borrower
any termination statements and any other releases and instruments as the
Borrower may reasonably request in order to effect the release of the applicable
Loans and Related Property; provided, that, the Administrative Agent as agent
for the Secured Parties will make no representation or warranty, express or
implied, with respect to any such Loan or Related Property or Portfolio
Investment in connection with such release.

Article VII

Administration and Servicing of Loans

Section 7.1.Delegation to the Investment Adviser.  The Borrower may delegate
certain duties to the Investment Adviser as provided pursuant to the terms of
the Investment Advisory Agreement; provided that (i) the Borrower shall be
solely responsible for the fees and expenses payable to the Investment Adviser,
(ii) the Borrower shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Borrower pursuant to the terms
hereof without regard to any subcontracting arrangement and shall remain liable
for any actions or inactions of the Investment Adviser with respect to the
obligations of the Borrower hereunder, and (iii) any such subcontract shall be
subject to the provisions hereof.  Subject to the foregoing sentence, the
Investment Adviser may take any actions required of the Borrower hereunder on
its behalf.

Section 7.2.Reserved.

Section 7.3.Reserved .  

-91-

--------------------------------------------------------------------------------

Section 7.4.Collection of Payments.  

(a)Collection Efforts, Modification of Loans.  The Borrower will make reasonable
efforts to collect all payments called for under the terms and provisions of the
Loans as and when the same become due, and will follow collection procedures
which are consistent with the Investment Policies.  The Borrower may not waive,
modify or otherwise vary any provision of a Loan, except as may be in accordance
with the provisions of the Investment Policy, including the waiver of any late
payment charge or any other fees that may be collected in the ordinary course of
servicing any Loan included in the Collateral.

(b)Acceleration.  The Borrower shall accelerate the maturity of all or any
Scheduled Payments under any Loan under which a default under the terms thereof
has occurred and is continuing (after the lapse of any applicable grace period)
promptly after such Loan becomes a Defaulted Loan or such earlier or later time
as is consistent with the Investment Policy.

(c)Taxes and other Amounts.  To the extent provided for in any Loan, the
Borrower will use its commercially reasonable efforts to collect all payments
with respect to amounts due for taxes, assessments and insurance premiums
relating to such Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.

(d)Payments to Collection Account.  On or before the Effective Date and
thereafter on or before the related settlement date for each Loan, the Borrower
shall have instructed all Obligors to make all payments in respect of Loans
included in the Collateral to the CIBC Account or the Collection Account.

(e)Establishment of the Collection Account.  The Borrower established before the
Effective Date an account in the name of the Borrower for the purpose of
receiving Collections from the Collateral (the “Collection Account”), which
shall be maintained with an office or branch of U.S. Bank National Association
in accordance with the Account Control Agreement and which shall be subject to
the lien of the Administrative Agent.  The account number with respect to the
Collection Account shall be set forth on Schedule VIII, as updated from time to
time with the prior written consent of the Administrative Agent.  In addition,
the Borrower shall establish two segregated subaccounts within the Collection
Account, one of which will be designated the “Interest Collection Subaccount”
and one of which will be designated the “Principal Collection Subaccount”.  The
Borrower shall from time to time deposit into the Interest Collection
Subaccount, promptly upon receipt thereof, all Interest Collections received by
the Borrower.  The Borrower shall deposit promptly upon receipt thereof all
other amounts remitted to the Collection Account into the Principal Collection
Subaccount including all Principal Collections received by the Borrower.  All
amounts deposited from time to time in the Collection Account pursuant to this
Agreement shall be held as part of the Collateral and shall be applied to the
purposes herein provided.  The Administrative Agent shall at all times have
“control” within the meaning of the applicable UCC over the Collection Account.
 On or after the date of the initial Advance hereunder, (i) all amounts
deposited from time to time in the CIBC Account pursuant to this Agreement shall
be held as part of the Collateral and shall be applied to the purposes herein
provided and (ii) the

-92-

--------------------------------------------------------------------------------

Administrative Agent shall at all times have “control” within the meaning of the
applicable UCC over the CIBC Account.

(f)Adjustments.  If (i) the Borrower makes a deposit into the Collection Account
in respect of a Collection of a Loan in the Collateral and such Collection was
received by the Borrower in the form of a check that is not honored for any
reason or (ii) the Borrower makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Borrower shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake.  Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

(g)Delivery of Collections.  The Borrower agrees to cause the delivery to the
Collection Account promptly (but in no event later than two (2) Business Days
after receipt) all Collections received by Borrower in respect of the Loans that
are part of the Collateral (including any amounts deposited into the CIBC
Account).

Section 7.5.Reserved.

Section 7.6.Realization Upon Defaulted Loans.  The Borrower will use reasonable
efforts to repossess or otherwise comparably convert the ownership of any
Related Property with respect to a Defaulted Loan.  The Borrower will follow the
practices and procedures set forth in the Investment Policy in order to realize
upon such Related Property.    The Borrower will not expend funds in connection
with any repair or toward the repossession of such Related Property unless it
reasonably determines that such repair and/or repossession will increase the
Recoveries by an amount greater than the amount of such expenses.  The Borrower
will remit to the Collection Account the Recoveries received in connection with
the sale or disposition of Related Property with respect to a Defaulted Loan.

Section 7.7.Reserved.  

Section 7.8.Reserved.  

Section 7.9.Reserved.  

Section 7.10.Payment of Certain Expenses by Borrower.  The Borrower will be
required to pay, in accordance with Section 2.8 or out of funds otherwise
available for general corporate purposes, the Bank Fees and Expenses and all
fees and expenses incurred by the Administrative Agent, any Managing Agent or
any Lender in connection with the transactions and activities contemplated by
this Agreement, including reasonable fees and disbursements of legal counsel and
independent accountants.

Section 7.11.Reports.  

(a)Monthly Report.  With respect to each Reporting Date and the related
Settlement Period, the Borrower will provide to each Managing Agent and the
Administrative Agent, on the

-93-

--------------------------------------------------------------------------------

related Reporting Date, a monthly statement (a “Monthly Report”) signed by a
Responsible Officer of the Borrower and substantially in the form of Exhibit D,
including (i) an electronic file containing an updated Loan List, supporting
calculations and the portfolio report required under Section 7.11(f) and (ii)
with respect to each Monthly Report delivered on the Reporting Date immediately
preceding a Payment Date, the amounts for disbursements pursuant to Section 2.8.

(b)Borrower’s Certificate.  Together with each Monthly Report, the Borrower
shall submit to each Managing Agent and the Administrative Agent a certificate
(a “Borrower’s Certificate”), signed by a Responsible Officer of the Borrower
and substantially in the form of Exhibit E, which may be incorporated in the
Monthly Report.  

(c)Annual Reporting.  The Borrower shall deliver to the Administrative Agent for
distribution to each Lender:

(i)  as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, consolidated financial statements as at
the end of such fiscal year, in each case audited by independent certified
public accountants of nationally recognized standing or reasonably acceptable to
Administrative Agent and certified, without any qualifications (including any
(x) “going concern” or like qualification or exception, (y) qualification or
exception as to the scope of such audit or (z) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management, in each
case, as at the end of such year and the related statements of income and
retained earnings for such year, setting forth in each case in comparative form
the figures for the previous year or predecessor period, as applicable);
provided that the requirements set forth in this clause (c)(i) may be fulfilled
by providing to the Administrative Agent for distribution to each Lender the
report filed by the Borrower with the SEC on Form 10-K for the applicable fiscal
year

(ii)  as soon as available, but in any event not later than forty five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, (x) the unaudited balance sheets the Borrower as at the end of
such quarter and the related unaudited statements of income and retained
earnings of the Borrower for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year (or predecessor period, as applicable) and (y)
a covenant compliance certificate, summarizing compliance with each of the
covenants of Section 5.3 and underlying calculations, in each case, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year-end audit adjustments); provided that the requirements set forth
in this clause (b) may be fulfilled by providing to the Administrative Agent for
distribution to each Lender the report

-94-

--------------------------------------------------------------------------------

filed by the Borrower with the SEC on Form 10-Q for the applicable quarterly
period; and

(iii) all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein).

(d)Amendments to Loan Documents.  Within five (5) Business Days following its
effective date, a copy of any material amendment, restatement, supplement,
waiver or other modification to any Loan Document of any Loan, together with any
documentation prepared by the Borrower in connection with such document.

(e)Borrowing Base Certificate. On each Reporting Date, Funding Date, on the date
of each Discretionary Sale under Section 2.14 and on any other date requested by
the Administrative Agent in its sole discretion (upon no less than three (3)
Business Days’ notice), the Borrower shall deliver to each Managing Agent and
the Administrative Agent a Borrowing Base Certificate in the form of Exhibit H
setting forth the calculation of the Borrowing Base as of such date and
including an electronic file supporting such calculations as well as any
investment committee memos (or any updates to investment committee memos) that
have not been previously provided to the Administrative Agent.

(f)Portfolio Reports.  On each Reporting Date and on any other date requested by
the Administrative Agent in its sole discretion (upon no less than three (3)
Business Days’ notice), the Borrower shall deliver to each Managing Agent and
the Administrative Agent, a report (including an electronic file) describing the
status of non-performing Loans, Loans that have been subject of a Material
Modification, watch-listed Loans and Restructured Loans, in form and substance
reasonably satisfactory to the Administrative Agent.

(g)Electronic Loan File.  On each Reporting Date and on any other date requested
by the Administrative Agent in its sole discretion (upon no less than three (3)
Business Days’ notice), the Borrower shall deliver to each Managing Agent and
the Administrative Agent, an electronic file containing information on
individual Loans and Obligors in form and content reasonably acceptable to the
Administrative Agent.

(h)Fair Value Reports.  On each Reporting Date following the end of a fiscal
quarter, any Fair Value reports in respect of Eligible Loans prepared by the
Borrower’s board of directors or any independent valuation firm for such fiscal
quarter.

(i)Other Information.  Promptly upon request, such other information, documents,
records or reports respecting the Loans or the condition or operations,
financial or otherwise, of the Borrower as the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent or the Secured Parties under or as contemplated by this
Agreement.  

-95-

--------------------------------------------------------------------------------

(j)Scope of Reports.  All reports and financial statements provided by the
Borrower hereunder shall be in form and scope reasonably acceptable to the
Administrative Agent, including a comparison to the operating budget and prior
comparable period.

(k)Portfolio Investments.  On each Reporting Date immediately following the
filing by the Borrower of a Form 10-K or Form 10-Q with the SEC, a schedule of
investments on the financial statements of the Borrower.

Section 7.12.Reserved.  

Section 7.13.Reserved.  

Section 7.14.Reserved.  

Section 7.15.Access to Certain Documentation and Information Regarding the
Loans.  The Borrower shall provide to the Administrative Agent access to the
Loan Documents and all other documentation regarding the Loans included as part
of the Collateral and the Related Property, such access being afforded without
charge but only (i) upon reasonable prior notice, (ii) during normal business
hours and (iii) subject to the Borrower’s normal security and confidentiality
procedures.  From and after (x) the Effective Date and periodically thereafter
at the discretion of the Administrative Agent (but in no event, except as
provided under the following clause (y), more than once per calendar year), the
Administrative Agent, on behalf of and with the input of each Managing Agent,
and their representatives, examiners, auditors or consultants may review the
Borrower’s collection and administration of the Loans in order to assess
compliance by the Borrower with the Borrower’s written policies and procedures,
as well as with this Agreement and may conduct (or commission) an audit of the
Loans, Loan Documents and Records in conjunction with such a review, which audit
shall be reasonable in scope and shall be completed in a reasonable period of
time and (y) the occurrence, and during the continuation of an Event of Default,
the Administrative Agent may review the Borrower’s collection and administration
of the Loans in order to assess compliance by the Borrower with the Borrower’s
written policies and procedures, as well as with this Agreement, which review
shall not be limited in scope or frequency, nor restricted in period.  The
Administrative Agent may also conduct an audit (as such term is used in
clause (x) of this Section 7.15) of the Loans, Loan Documents and Records in
conjunction with such a review.  The Borrower shall bear the cost of such
reviews and audits; provided that, other than in the case of the occurrence and
continuation of an Event of Default, the Borrower shall not be required to bear
such costs in excess of $40,000 in any twelve-month period.  

Section 7.16.Reserved.  

Section 7.17.Identification of Records.  The Borrower shall clearly and
unambiguously identify each Loan that is part of the Collateral and the Related
Property in its computer or other records to reflect that the interest in such
Loans and Related Property have been transferred to and are owned by the
Borrower and that the Administrative Agent has the interest therein granted by
the Borrower pursuant to this Agreement.

-96-

--------------------------------------------------------------------------------

Section 7.18.Fair Value Determination.  The Fair Value of each Loan shall be
determined in good faith by the Borrower’s board of directors on a quarterly
basis or any other time when the Fair Value is required in accordance with the
Investment Policy.  At least once annually, the Fair Value for each Loan owned
by the Borrower shall be reviewed by an independent valuation provider. The Fair
Value for any Loan reviewed by an independent valuation provider shall be the
lesser of the valuation estimated by such provider and the Borrower’s board of
directors.  Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right to request any Loan included in the Borrowing Base to be independently
tested by an independent valuation provider.

Article VIII

Events of Default

Section 8.1.Events of Default.  If any of the following events (each, an “Event
of Default”) shall occur:

(a)the Borrower shall fail to shall fail to (i) make payment of any principal
when due hereunder or under any Transaction Document or (ii) make payment of any
other Obligation, including Interest and fees, required to be made under this
Agreement or any other Transaction Document and such failure shall continue for
more than three (3) Business Days; or

(b)except as otherwise provided in this Section 8.1, the Borrower shall fail to
perform or observe in any material respect any other covenant or other agreement
of the Borrower set forth in this Agreement and any other Transaction Document
to which it is a party and, in each case, such failure continues unremedied for
more than fifteen (15) days (to the extent such failure is capable of being
remedied) after the first to occur of (i) the date on which written notice
(which may be by email) of such failure requiring the same to be remedied shall
have been given to such Person by the Borrower, the Administrative Agent or any
Lender and (ii) the date on which such Person becomes or should have become
aware thereof, provided, however, that breaches of Sections 5.1(e) through (k),
5.1(q), 5.1(s), 5.1(u), 5.1(mm), 5.3, 7.11 and 7.18 shall not have any cure
period and shall constitute Events of Default upon the breach of any such
covenant; or

(c)any representation or warranty made or deemed made by Borrower in this
Agreement or any other Transaction Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Transaction Document or any amendment or modification hereof or thereof, shall
prove to be incorrect in any material respect as of the time when the same shall
have been made or deemed to have been made; or

(d)an Insolvency Event shall occur with respect to the Borrower or the
Investment Adviser or any Affiliate of either Person; or

-97-

--------------------------------------------------------------------------------

(e)RGC is no longer serving as the investment adviser to the Borrower under the
Investment Advisory Agreement; or

(f)the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens) or the Administrative Agent shall fail
to have a first priority perfected security interest in any part of the
Collateral (other than in respect of a de minimis amount of Collateral and
subject to Permitted Liens), free and clear of any adverse claims; or

(g)the Borrowing Base Test shall not be met, and such failure shall continue for
more than three (3) Business Days; or

(h)any director, general partner, managing member, manager or senior officer of
the Borrower or the Investment Adviser is indicted for any felonious criminal
offense related to the performance of its activities in any securities,
financial advisory or other investment businesses; or

(i)without the prior written consent of the Administrative Agent, the Borrower
(i) agrees or consents to, or otherwise permits to occur, any amendment or
modification or rescission to the Investment Policy in whole or in part, in any
manner that would have a material adverse effect on the Loans or a Material
Adverse Effect or (ii) cancels or terminates the Investment Advisory Agreement;
or

(j)one or more acts (including any failure(s) to act) by the Borrower or the
Investment Adviser or any Affiliate thereof occurs that constitutes fraud,
willful misconduct or a material violation of Applicable Laws (including
securities laws) (as determined in a final, non-appealable adjudication by a
court of competent jurisdiction); or

(k)any Change of Control occurs and the Administrative Agent (at the direction
of the Required Lenders) has not provided prior written consent to such Change
of Control; or

(l)the Borrower or any wholly-owned Subsidiary thereof (i) defaults in making
any payment required to be made under any agreement for borrowed money in excess
of $2,500,000 or any other material agreement and such default is not cured
within the relevant cure period or (ii) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any agreement or instrument relating to any such Indebtedness or any other
material agreement, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto); or

(m)the Borrower is required to register or shall become an “investment company”
subject to registration under the 1940 Act; or

-98-

--------------------------------------------------------------------------------

(n)the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower and such lien
shall not have been released within five (5) Business Days, or the Pension
Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower and such
lien shall not have been released within five (5) Business Days; or

(o)(i) the Borrower, directly or indirectly, disaffirms or contests the validity
or enforceability of any Transaction Document or any material provision of any
Transaction Document, (ii) the Borrower takes any action for the purpose of
terminating, repudiating or rescinding any Transaction Document executed by it
or any of its obligations thereunder or (iii) any Transaction Document, or any
Lien granted thereunder, shall (except in accordance with its terms), in whole
or in part, terminate, cease to be effective or cease to be the legally valid,
binding and enforceable obligation of the Borrower; or

(p)the Collection Date shall not have occurred on or prior to the Maturity Date;
or

(q)the Borrower shall assign any of its rights, obligations, or duties under the
Transaction Documents without the prior written consent of each Lender; or

(r)the occurrence of a Key Person Event; or

(s)the occurrence of a Material Adverse Effect; or

(t)as of any date, the Collateral Default Ratio shall exceed 7.50%; or

(u)the Borrower or Investment Adviser’s business activities are suspended or
terminated by a Governmental Authority; or

(v)the rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $2,500,000 against the Borrower or
Investment Adviser (exclusive of judgment amounts fully covered by insurance),
and the aforementioned parties shall not have either (x) discharged or provided
for the discharge of any such judgment, decree or order in accordance with its
terms or (y) perfected a timely appeal of such judgment, decree or order and
caused the execution of same to be stayed during the pendency of the appeal, in
each case, within thirty (30) days from the date of entry thereof or enforcement
proceedings are commenced upon such judgment, decree or order; or

(w)any failure by the Borrower to make any payment, transfer or deposit as
required by this Agreement and such failure shall continue for three (3)
Business Days; or

(y)any failure by the Borrower to give instructions or notice to the Borrower,
any Managing Agent and/or the Administrative Agent as required by this Agreement
or to deliver any Required Reports hereunder on or before the date occurring two
(2) Business

-99-

--------------------------------------------------------------------------------

Days after the date such instructions or notice or report is required to be made
or given, as the case may be, under the terms of this Agreement; or

(z)except as otherwise provided in this Section 8.1, the Borrower shall become
unable to or shall fail to deliver any reporting, certification, notification or
other documentation required under this Agreement or any other Transaction
Document or any financial or asset information reasonably requested by the
Administrative Agent or any Managing Agent as provided herein is not provided as
required or requested within fifteen (15) days of the due date therefor or the
receipt by the Borrower of any such request, as applicable;

then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower declare
the Termination Date to have occurred, without demand, protest or future notice
of any kind, all of which are hereby expressly waived by the Borrower, and all
Advances Outstanding and all other amounts owing by the Borrower under this
Agreement shall be accelerated and become immediately due and payable, provided,
that in the event that the Event of Default described in subsection (d) herein
has occurred, the Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.  Upon its receipt of written notice thereof, the Administrative
Agent shall promptly notify each Lender of the occurrence of any Event of
Default.

Section 8.2.Remedies.  (a) Upon any such declaration or automatic occurrence of
the Termination Date as specified under Section 8.1, no further Advances will be
made, and the Administrative Agent and the other Secured Parties shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Laws, including the Administrative Agent’s right, in its own
name and as agent for the Secured Parties, to immediately, without notice except
as specified below, conduct (at the Borrower’s expense) the sale of all or any
portion of the Collateral in one or more parcels, in good faith and in
accordance with commercially reasonable practices, it being hereby agreed and
acknowledged by the Borrower that (i) some or all of the Collateral is or may be
of the type that threatens to decline speedily in value and (ii) neither the
Administrative Agent nor any other Secured Party shall incur any liability as a
result of the sale of all or any portion of the Collateral in good faith and in
a commercially reasonable manner. If there is no recognizable public market for
sale of any portion of Collateral, then a private sale of that Collateral may be
conducted only on an arm’s length basis and in good faith and in accordance with
commercially reasonable practices.  The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Administrative Agent, may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

(b)Upon any such declaration or automatic occurrence of the Termination Date as
specified under Section 8.1, the Borrower hereby agree that they will, at the
expense of Borrower, assemble all or any part of the Collateral as directed by
the Administrative Agent, and make the same available to the Administrative
Agent, at a place to be designated by the Administrative Agent.

-100-

--------------------------------------------------------------------------------

(c)The Borrower agrees that the Administrative Agent shall have no general duty
or obligation to make any effort to obtain or pay any particular price for any
portion of the Collateral sold by the Administrative Agent pursuant to this
Agreement.  The Administrative Agent may, in its sole discretion, but subject to
the requirement to adhere to commercially reasonable practices, among other
things, accept the first offer received, or decide to approach or not to
approach any potential purchasers.  The Borrower hereby waive any claims against
the Administrative Agent and the other Secured Parties arising by reason of the
fact that the price at which any of the Collateral may have been sold at a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Borrower’s obligations under
this Agreement, even if the Administrative Agent accepts the first offer
received and does not offer any portion of the Collateral to more than one
offeree; provided that the Administrative Agent has acted in a commercially
reasonable manner in conducting such private sale.  Without in any way limiting
the Administrative Agent’s right to conduct a foreclosure sale in any manner
which is considered commercially reasonable, the Borrower hereby agrees that any
foreclosure sale conducted in accordance with the following provisions shall be
considered a commercially reasonable sale, and the Borrower hereby irrevocably
waives any right to contest any such sale conducted in accordance with the
following provisions:

(1)the Administrative Agent conducts such foreclosure sale in the State of
New York;

(2)such foreclosure sale is conducted in accordance with the laws of the State
of New York; and

(3)not more than thirty (30) days before, and not less than ten (10) days in
advance of such foreclosure sale, the Administrative Agent notifies the Borrower
at the address set forth herein of the time and place of such foreclosure sale.

(d)If the Administrative Agent proposes to sell all or any part of the
Collateral  in one or more parcels at a public or private sale, at the request
of the Administrative Agent, the Borrower shall make available to (i) the
Administrative Agent, on a timely basis, all information (including any
information that the Borrower is required by law or contract to be kept
confidential) relating to the Collateral subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
requested by the Administrative Agent, and (ii) each prospective bidder, on a
timely basis, all reasonable information relating to the Collateral subject to
sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder.

(e)The Borrower agrees, to the full extent that it may lawfully so agree, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any portion of the Collateral
may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any portion of the
Collateral, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and the Borrower, for
itself and all who may at any time claim through or under

-101-

--------------------------------------------------------------------------------

it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshaled upon any such sale, and agrees that
the Administrative Agent on its behalf, or any court having jurisdiction to
foreclose the security interests granted in this Agreement may sell the
Collateral as an entirety or in such parcels as the Administrative Agent or such
court may determine. The Borrower hereby acknowledges and agrees that (i) any
and all claims, damages and demands against the Administrative Agent or the
other Secured Parties arising out of, or in connection with, the exercise by the
Administrative Agent of any of the rights or remedies pursuant to this
Section 8.2 can be sufficiently and adequately remedied by monetary damages,
(ii) no irreparable injury will be caused to the Borrower as a result of, or in
connection with, any such claims, damages or demands, and (iii) no equitable or
injunctive relief shall be sought by the Borrower as a result of, or in
connection with, any such claims, damages or demands.

(f)The Administrative Agent is authorized to set off any and all amounts due to
the Administrative Agent and/or the other Secured Parties hereunder against any
amounts payable to the Borrower by the Administrative Agent and/or the other
Secured Parties, in each case, as applicable and whether or not such amounts
have matured.

(g)The aforementioned rights and remedies shall be without limitation, and shall
be in addition to all other rights and remedies of the Administrative Agent and
the other Secured Parties otherwise available under any provision of this
Agreement by operation of law, at equity or otherwise, each of which are
expressly preserved.

Article IX

Indemnification

Section 9.1.Indemnities by the Borrower.  (a) Without limiting any other rights
that any such Person may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Administrative Agent, the Managing Agents, the
Bank Parties, any Secured Party or its assignee and each of their respective
Affiliates and officers, directors, employees, members and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities, penalties, actions, suits, and
judgments and related costs and expenses of any kind or nature whatsoever,
including reasonable attorneys’ fees and disbursements that may be incurred by
or asserted or awarded against any Indemnified Party or other non-monetary
damages of any such Indemnified Party (all of the foregoing being collectively
referred to as “Indemnified Amounts”) in each case arising out of or in
connection with or by reason of the execution, delivery, enforcement,
performance, administration of or otherwise arising out of or incurred in
connection with this Agreement, any other Transaction Document, any Loan
Document or any transaction contemplated hereby or thereby, excluding, however,
(x) Indemnified Amounts arising due to the deterioration in the credit quality
or market value of the Loans or other Collateral hereunder to the extent that
such credit quality or market value was not misrepresented in any material
respect by the Borrower or any of its Affiliates, (y) Indemnified Amounts to the
extent resulting from fraud, gross negligence or willful misconduct on the part
of any Indemnified Party and (z) Indemnified Amounts constituting Indemnified
Taxes.  

-102-

--------------------------------------------------------------------------------

Without limiting the foregoing, the Borrower shall indemnify the Indemnified
Parties for Indemnified Amounts relating to or resulting from:

(i)any Loan treated as or represented by the Borrower to be an Eligible Loan
that is not at the applicable time an Eligible Loan;

(ii)any representation or warranty made or deemed made by the Borrower or any of
its officers under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made or delivered;

(iii)the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any Loan comprising a
portion of the Collateral, or the nonconformity of any Loan, the Related
Property with any such Applicable Law or any failure by the Borrower or any
Affiliate thereof to perform its respective duties under the Loans included as a
part of the Collateral;

(iv)the failure to vest and maintain vested in the Administrative Agent a first
priority perfected security interest in the Collateral;

(v)the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Collateral whether at the time of any
Advance or at any subsequent time and as required by the Transaction Documents;

(vi)any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Loan included as
part of the Collateral that is, or is purported to be, an Eligible Loan
(including, without limitation, (A) a defense based on the Loan not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms or (B) the equitable subordination of such Loan);

(vii)any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or any failure by the Borrower
or any Affiliate thereof to perform its respective duties under the Loans
included as a part of the Collateral;

(viii)any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;

-103-

--------------------------------------------------------------------------------

(ix)the failure by the Borrower to pay when due any Taxes for which the Borrower
is liable, including without limitation, sales, excise or personal property
taxes payable in connection with the Collateral;

(x)the commingling of Collections at any time with other funds;

(xi)any repayment by the Administrative Agent, any Managing Agent or a Secured
Party of any amount previously distributed in reduction of Advances Outstanding
or payment of Interest or any other amount due hereunder, in each case which
amount the Administrative Agent, such Managing Agent or a Secured Party believes
in good faith is required to be repaid;

(xii)any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of proceeds of Advances or in respect of any Loan included as
part of the Collateral or the Related Property included as part of the
Collateral of the ownership of any Loan or any Related Property relating to any
Loan or any other investigation, litigation or proceeding relating to the
Borrower in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(xiii)any action or omission by the Borrower which reduces or impairs the rights
of the Borrower or the Administrative Agent, any Managing Agent or any Secured
Party with respect to any Loan included as part of the Collateral or the value
of any such Loan (other than any such action which is expressly permitted under
Article VII hereof); or

(xiv)the failure of the Borrower or any of its agents or representatives to
remit to the Administrative Agent, Collections on the Collateral remitted to the
Borrower or any such agent or representative in accordance with the terms hereof
or of any other Transaction Document.

(xv)any inability to litigate any claim against any Obligor in respect of any
Collateral as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(xvi)any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or to qualify to do business or file any notice
or business activity report or any similar report;

(xvii)any action taken by the Borrower or its respective agents or
representatives in the enforcement or collection of any Collateral or with
respect to any Related Property; or

(xviii)any fraud or material misrepresentation by the Borrower or on the part of
the Obligor with respect to any Loan.

-104-

--------------------------------------------------------------------------------

(b)Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Borrower to the applicable Indemnified Party within five
(5) Business Days following the Administrative Agent’s (or such Indemnified
Party’s) demand therefor.

(c)If for any reason the indemnification provided above in this Section 9.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Borrower, on
the other hand but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations.

(d)The obligations of the Borrower under this Section 9.1 shall survive the
removal of the Administrative Agent, the Paying Agent or any Managing Agent and
the termination of this Agreement.

(e)The parties hereto agree that the provisions of Section 9.1 shall not be
interpreted to provide recourse to the Borrower against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on, any Loan.

Article X

The Administrative Agent and the Managing Agents

Section 10.1.Authorization and Action.  (a) Each Secured Party hereby designates
and appoints KeyBank as Administrative Agent hereunder, and authorizes KeyBank
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement together
with such powers as are reasonably incidental thereto.  The Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the Administrative Agent shall be read into this Agreement or
otherwise exist for the Administrative Agent.  In performing its functions and
duties hereunder, the Administrative Agent shall act solely as agent for the
Secured Parties and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower or any of
its successors or assigns.  The Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or Applicable Law.  The appointment and
authority of the Administrative Agent hereunder shall terminate at the
indefeasible payment in full of the Obligations.

(b)Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto.  No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions,

-105-

--------------------------------------------------------------------------------

responsibilities, duties, obligations or liabilities on the part of the
applicable Managing Agent shall be read into this Agreement or otherwise exist
for the applicable Managing Agent.  In performing its functions and duties
hereunder, each Managing Agent shall act solely as agent for the Lenders in the
related Lender Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower or any of
its successors or assigns.  No Managing Agent shall be required to take any
action that exposes it to personal liability or that is contrary to this
Agreement or Applicable Law.  The appointment and authority of each Managing
Agent hereunder shall terminate at the indefeasible payment in full of the
Obligations.

Section 10.2.Delegation of Duties.  (a) The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

(b)Each Managing Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 10.3.Exculpatory Provisions.  (a) Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence or willful misconduct or, in the case of the Administrative Agent,
the breach of its obligations expressly set forth in this Agreement), or (ii)
responsible in any manner to any of the Secured Parties for any recitals,
statements, representations or warranties made by the Borrower contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received under or in connection with, this Agreement for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III.  The Administrative
Agent shall not be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower.  The Administrative Agent shall
not be deemed to have knowledge of any Event of Default unless the
Administrative Agent has received notice of such Event of Default, in a document
or other written communication titled “Notice of Event of Default” from the
Borrower or a Secured Party.

(b)Neither any Managing Agent nor any of its respective directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of a Managing Agent, the breach of its obligations expressly set forth
in this Agreement), or (ii) responsible in any manner to the Administrative
Agent or any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in this Agreement
or in any certificate, report, statement or other

-106-

--------------------------------------------------------------------------------

document referred to or provided for in, or received under or in connection
with, this Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of the Borrower to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article III.  No Managing Agent shall be under any obligation to the
Administrative Agent or any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower.  No Managing Agent shall be deemed to have knowledge of any Event
of Default unless such Managing Agent has received notice of such Event of
Default, in a document or other written communication titled “Notice of Event of
Default” from the Borrower, the Administrative Agent or a Secured Party.

(c)None of the Administrative Agent, any Managing Agent or any Lender shall be
deemed to have any fiduciary relationship with the Borrower under this
Agreement, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities creating any such fiduciary relationship shall be
inferred from or in connection with this Agreement except as otherwise provided
herein or under Applicable Law.

Section 10.4.Reliance.  (a) The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
 The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of the Required Lenders or all of the Secured Parties, as applicable, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders, provided, that, unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Secured Parties, The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of the Required Lenders or all of the Secured Parties, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Secured Parties.

(b)Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Managing Agent.  Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of the Lenders in its related Lender
Group as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders in its related Lender Group, provided that unless
and until such Managing Agent shall have received such advice, the Managing
Agent may take or refrain from taking any action, as the Managing Agent shall
deem advisable and in the best interests of the Lenders in its Lender Group.
 Each Managing Agent shall in all cases be fully protected in acting,

-107-

--------------------------------------------------------------------------------

or in refraining from acting, in accordance with a request of the Lenders in
such Managing Agent’s Lender Group and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders in such
Managing Agent’s Lender Group.

Section 10.5.Non-Reliance on Administrative Agent, Managing Agents and Other
Lenders.  Each Secured Party expressly acknowledges that neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or any other Secured Party hereafter taken, including, without limitation,
any review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any other Secured
Party.  Each Secured Party represents and warrants to the Administrative Agent
and to each other Secured Party that it has and will, independently and without
reliance upon the Administrative Agent or any other Secured Party and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower
and made its own decision to enter into this Agreement.

Section 10.6.Reimbursement and Indemnification.  The Lenders agree to reimburse
and indemnify the Administrative Agent, and the Lenders in each Lender Group
agree to reimburse the Managing Agent for such Lender Group, and their
respective officers, directors, employees, representatives and agents ratably
according to their Commitments, as applicable, to the extent not paid or
reimbursed by the Borrower (i) for any amounts for which the Administrative
Agent, acting in its capacity as Administrative Agent, or any Managing Agent,
acting in its capacity as a Managing Agent, is entitled to reimbursement by the
Borrower hereunder and (ii) for any other expenses incurred by the
Administrative Agent, in its capacity as Administrative Agent, or any Managing
Agent, acting in its capacity as a Managing Agent, and acting on behalf of the
related Lenders, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 10.7.Administrative Agent and Managing Agents in their Individual
Capacities.  The Administrative Agent, each Managing Agent and each of their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though the Administrative Agent or such Managing Agent, as the case
may be, were not the Administrative Agent or a Managing Agent, as the case may
be, hereunder.  With respect to the acquisition of Advances pursuant to this
Agreement, the Administrative Agent, each Managing Agent and each of their
respective Affiliates shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent or a Managing Agent, as the case may be, and the terms “Lender” “Lender”
“Lenders” and “Lenders” shall include the Administrative Agent or a Managing
Agent, as the case may be, in its individual capacity.

Section 10.8.Successor Administrative Agent or Managing Agent.  (a) The
Administrative Agent may, upon five (5) days’ notice to the Borrower and the
Secured Parties, and the Administrative Agent will, upon the direction of all of
the Lenders resign as Administrative Agent.  If the Administrative Agent shall
resign, then the Required Lenders during such 5-day period shall appoint from
among the Secured Parties a successor agent.  If for any reason no

-108-

--------------------------------------------------------------------------------

successor Administrative Agent is appointed by the Required Lenders during such
5-day period, then effective upon the expiration of such 5-day period, the
Secured Parties shall perform all of the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
or under any Fee Letter delivered by the Borrower to the Administrative Agent
and the Secured Parties directly to the applicable Managing Agents, on behalf of
the Lenders in the applicable Lender Group and for all purposes shall deal
directly with the Secured Parties.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of Article IX and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

(b)Any Managing Agent may, upon five (5) days’ notice to the Borrower, the
Administrative Agent and the related Lenders, and any Managing Agent will, upon
the direction of all of the related Lenders resign as a Managing Agent.  If a
Managing Agent shall resign, then the related Lenders during such 5-day period
shall appoint from among the related Lenders a successor Managing Agent.  If for
any reason no successor Managing Agent is appointed by such Lenders during such
5-day period, then effective upon the expiration of such 5-day period, such
Lenders shall perform all of the duties of the related Managing Agent hereunder.
 After any retiring Managing Agent’s resignation hereunder as a Managing Agent,
the provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Managing Agent under
this Agreement.

Section 10.9.Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the

-109-

--------------------------------------------------------------------------------

Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Transaction Document or any documents related hereto or thereto).

Article XI

Assignments; Participations

Section 11.1.Assignments and Participations.  (a) The Borrower shall not have
the right to assign its rights or obligations under this Agreement.

(b)Any Lender may at any time and from time to time assign to one or more
Persons (“Purchasing Lenders”) that are Eligible Assignees all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement, substantially in the form set forth in Exhibit B hereto (the
“Assignment and Acceptance”) executed by such Purchasing Lender and such selling
Lender.  In addition, except with respect to an assignment to an Affiliate of
such Lender, so long as no Event of Default or Unmatured Event of Default has
occurred and is continuing at such time, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required prior to
the effectiveness of any such assignment; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent and the assigning Lender within
five (5) Business Days after having received written notice thereof.  Each
assignee of a Lender must be an Eligible Assignee and must agree to deliver to
the Administrative Agent, promptly following any request therefor by the
Managing Agent for its Lender Group, an enforceability opinion in form and
substance satisfactory to such Managing Agent.  Upon delivery of the executed
Assignment and Acceptance to the Administrative Agent, such selling Lender shall
be released from its obligations hereunder to the extent of such assignment.
 Thereafter the Purchasing Lender shall for all purposes

-110-

--------------------------------------------------------------------------------

be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender under this Agreement to the same extent as if it were an
original party hereto and no further consent or action by the Borrower, the
Lenders or the Administrative Agent shall be required.  The Lenders agree that
any assignments arranged by the Borrower or any of its Affiliates shall be
offered to the Lenders ratably, and if accepted by each Lender in its sole
discretion, shall be made by the Lenders ratably.

(c)By executing and delivering an Assignment and Acceptance, the Purchasing
Lender thereunder and the selling Lender thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such selling Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Purchasing Lender confirms that it has received a copy of this
Agreement, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iii) such Purchasing
Lender will, independently and without reliance upon the Administrative Agent or
any Managing Agent, the selling Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (iv) such Purchasing Lender and such selling Lender confirm that such
Purchasing Lender is an Eligible Assignee; (v) such Purchasing Lender appoints
and authorizes each of the Administrative Agent and the applicable Managing
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to such agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vi) such
Purchasing Lender agrees that it will perform in accordance with their terms all
of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to herein a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of, each Advance owned by each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Lenders, the Borrower and the
Managing Agents may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Lenders, any Managing Agent, or the Borrower at
any reasonable time and from time to time upon reasonable prior notice.

(e)Subject to the provisions of this Section 11.1, upon their receipt of an
Assignment and Acceptance executed by a selling Lender and a Purchasing Lender,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, accept such
Assignment and Acceptance, and the Administrative Agent shall then (i) record
the information contained therein in the Register and (ii) give prompt notice
thereof to each Managing Agent.

-111-

--------------------------------------------------------------------------------

(f)Any Lender may, in the ordinary course of its business at any time sell to
one or more Persons (each a “Participant”) participating interests in the
Advances made by such Lender or any other interest of such Lender hereunder.
 Notwithstanding any such sale by a Lender of a participating interest to a
Participant, such Lender’s rights and obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance of its obligations hereunder, and the Borrower, the other Lenders,
the Managing Agents and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification set forth in Section 12.1(iii) of this Agreement.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.13 (subject to the requirements and limitations therein, including the
requirements under Section 2.13(d) and (l) (it being understood that the
documentation required under Section 2.13(d) and (l) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Section 11.1; provided that
such Participant shall not be entitled to receive any greater payment under
Section 2.13, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Transaction Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Advances or other obligations under any Transaction Documents) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g)Each Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.1, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower.

(h)Nothing herein shall prohibit any Lender from pledging or assigning as
collateral any of its rights under this Agreement to any Federal Reserve Bank or
other central bank having jurisdiction over such Lender in accordance with
Applicable Law and any such pledge or collateral assignment may be made without
compliance with Section 11.1(b) or Section 11.1(c).

-112-

--------------------------------------------------------------------------------

(i)In the event any Lender causes increased costs, expenses or taxes to be
incurred by the Administrative Agent or Managing Agents in connection with the
assignment or participation of such Lender’s rights and obligations under this
Agreement to an Eligible Assignee then such Lender agrees that it will make
reasonable efforts to assign such increased costs, expenses or taxes to such
Eligible Assignee in accordance with the provisions of this Agreement.

(j)Except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(k)Any Eligible Assignee or Participant on the date it becomes a Lender or
Participant hereunder shall certify in the applicable Assignment and Acceptance,
participation agreement or other similar document that it is an Eligible
Assignee (in the case of an Assignee) or in accordance with the terms of
Section 11.1(f) (in the case of a Participant). Any failure to include such a
certification in an Assignment and Acceptance, participation agreement or other
applicable document shall render such Assignment and Acceptance, participation
agreement or other similar document void ab initio and of no force or effect for
any purpose.

Article XII

Miscellaneous

Section 12.1.Amendments and Waivers.  Except as provided in this Section 12.1,
no amendment, waiver or other modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the
Administrative Agent, the Managing Agents and the Required Lenders; provided,
however, that (i) without the consent of the Lenders in any Lender Group (other
than the Lender Group to which such Lenders are being added), the Administrative
Agent and the applicable Managing Agent may, with the consent of Borrower, amend
this Agreement solely to add additional Persons as Lenders hereunder, (ii) any
amendment of this Agreement that is solely for the purpose of increasing the
Commitment of a specific Lender or increase the Group Advance Limit of the
related Lender Group may be effected with the written consent of the Borrower,
the Administrative Agent and the affected Lender, and (iii) the consent of each
Lender shall be required to: (A) extend the Commitment Termination Date or the
date of any payment or deposit of Collections by the Borrower, (B) reduce the
amount (other than by reason of the repayment thereof) or extend the time of
payment of Advances Outstanding or reduce the rate or extend the time of payment
of Interest (or any component thereof) (other than the waiver of Default Rate),
(C) reduce any fee payable to the Administrative Agent or any Managing Agent for
the benefit of the Lenders, (D) amend, modify or waive any provision of the
definition of “Required Lenders” or Sections 11.1(b), 12.1, 12.9, or 12.10, (E)
consent to or permit the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, (F) amend or waive any Event of
Default, (G) change the definition of “Borrowing Base,” “Collateral Default
Ratio,” “Eligible Loan” or “Payment Date,” or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

-113-

--------------------------------------------------------------------------------

No amendment, waiver or other modification having a material effect on the
rights or obligations of the Bank Parties shall be effective against the
applicable Bank Party without the written agreement of the applicable Bank
Party.  The Borrower will deliver a copy of all waivers and amendments to the
Bank Parties.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender).  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.12,
2.13, 9.1, 9.2 and 12.8), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

Section 12.2.Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and mailed, sent by overnight courier,
transmitted or hand delivered, as to each party hereto, at its address set forth
under its name on the signature pages hereof or specified in such party’s
Assignment and Acceptance or Joinder Agreement or at such other address as shall
be designated by such party in a written notice to the other parties hereto.
 All such notices and communications shall be effective, upon receipt, or in the
case of (a) notice by mail, five (5) days after being deposited in the United
States mail, first class postage prepaid, (b) notice by courier mail, when it is
officially recorded as being delivered to the intended recipient by return
receipt, proof of delivery or equivalent, or (c) notice by facsimile copy or
e-mail, on the date the delivering party delivers such documents or notices via
facsimile copy or e-mail.

Section 12.3.No Waiver, Rights and Remedies.  No failure on the part of the
Administrative Agent or any Secured Party or any assignee of any Secured Party
to exercise, and no delay in exercising, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by law.

Section 12.4.Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, the Secured Parties and
their respective successors and permitted assigns and, in addition.

Section 12.5.Term of this Agreement.  This Agreement, including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Article V and Article VII, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the

-114-

--------------------------------------------------------------------------------

Borrower pursuant to Articles III and IV and the indemnification and payment
provisions of Article IX and Article X and the provisions of Section 12.9 and
Section 12.10 shall be continuing and shall survive any termination of this
Agreement.

Section 12.6.Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.  This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York (including Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York but otherwise without regard to
conflicts of law principles).  Each of the Secured Parties, the Borrower and the
Administrative Agent hereby agrees to the non-exclusive jurisdiction of any
federal court located within the state of New York.  Each of the parties hereto
and each secured party hereby waives any objection based on forum non
conveniens, and any objection to venue of any action instituted hereunder in any
of the aforementioned courts and consents to the granting of such legal or
equitable relief as is deemed appropriate by such court.

Section 12.7.Waiver of Jury Trial.  To the extent permitted by applicable law,
each of the Secured Parties, the Borrower and the Administrative Agent waives
any right to have a jury participate in resolving any dispute, whether sounding
in contract, tort, or otherwise between the parties hereto arising out of,
connected with, related to, or incidental to the relationship between any of
them in connection with this Agreement or the transactions contemplated hereby.
 Instead, any such dispute resolved in court will be resolved in a bench trial
without a jury.

Section 12.8.Costs, Expenses and Taxes.  (a) In addition to the rights of
indemnification granted to the Administrative Agent, the Managing Agents, the
other Secured Parties and its or their Affiliates and officers, directors,
employees and agents thereof under Article IX hereof, the Borrower agrees to pay
on demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Managing Agents and the other Secured Parties incurred in connection
with the on-site due diligence (including travel related expenses) or with the
preparation, negotiation, execution, delivery, administration (including
periodic auditing), amendment or modification of, or any waiver or consent
issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the costs, fees and expenses of any third-party auditor engaged under the terms
of this Agreement and the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Managing Agents and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Managing Agents and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Managing Agents or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith.

(b)The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or

-115-

--------------------------------------------------------------------------------

other document providing liquidity support, credit enhancement or other similar
support to the Lender in connection with this Agreement or the funding or
maintenance of Advances hereunder.

(c)The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes), including, without limitation, all reasonable costs
and expenses incurred by the Administrative Agent or any Managing Agent in
connection with periodic audits of the Borrower’s books and records, which are
incurred as a result of the execution of this Agreement.

Section 12.9.Reserved.  

Section 12.10.Recourse Against Certain Parties.  (a) No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Administrative Agent or
any Secured Party as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any Person or any manager or administrator of such
Person or any incorporator, affiliate, stockholder, officer, employee or
director of such Person or of the Borrower or of any such manager or
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise.

(b)The provisions of this Section 12.10 shall survive the termination of this
Agreement.

Section 12.11.Protection of Security Interest; Appointment of Administrative
Agent as Attorney-in-Fact.  (a) The Borrower shall cause all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of the Administrative Agent as agent for
the Secured Parties and of the Secured Parties to the Collateral to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by law fully
to preserve and protect the right, title and interest of the Administrative
Agent as agent for the Secured Parties hereunder to all property comprising the
Collateral.  The Borrower shall deliver to the Administrative Agent file-stamped
copies of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing.  The Borrower shall cooperate fully in connection with the obligations
set forth above and will execute any and all documents reasonably required to
fulfill the intent of this Section 12.11.

(b)The Borrower agrees that from time to time, at its expense, it will promptly
authorize, execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence the security interest granted in the Collateral, or to enable the
Administrative Agent or the Secured Parties to exercise and enforce their rights
and remedies hereunder or under any Transaction Document.

(c)If the Borrower fails to perform any of its obligations hereunder after five
Business Days’ notice from the Administrative Agent, the Administrative Agent or
any Lender may (but shall not be required to) perform, or cause performance of,
such obligation; and the Administrative Agent’s or such Lender’s reasonable
costs and expenses incurred in connection therewith shall be payable by the
Borrower as provided in Article IX, as applicable.  The Borrower irrevocably

-116-

--------------------------------------------------------------------------------

authorizes the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower, (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral, including, without limitation, one or more
financing statements describing the collateral covered thereby as “all assets of
the Debtor whether now owned or hereafter acquired and wheresoever located,
including all accessions thereto and proceeds thereof” or words of similar
effect, and (ii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the
Collateral.  This appointment is coupled with an interest and is irrevocable.

(d)Without limiting the generality of the foregoing, Borrower will, not earlier
than six (6) months and not later than three (3) months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:

(i)authorize, deliver and file or cause to be filed an appropriate continuation
statement with respect to such financing statement; and

(ii)deliver or cause to be delivered to the Administrative Agent an opinion of
the counsel for Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, confirming and updating the opinion delivered pursuant to
Section 3.1 with respect to perfection and otherwise to the effect that the
Collateral hereunder continues to be subject to a perfected security interest in
favor of the Administrative Agent, as agent for the Secured Parties, subject to
no other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

Section 12.12.Confidentiality; Conflicts of Interest.  (a) Each of the
Administrative Agent, the Managing Agents, the other Secured Parties and the
Borrower shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and the other confidential
proprietary information with respect to the other parties hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants and attorneys and as required by an Applicable Law,
as required to be publicly filed with SEC, or as required by an order of any
judicial or administrative proceeding, (ii) disclose the existence of this
Agreement, but not the financial terms thereof, (iii) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents or Loan Documents for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents or Loan
Documents and (iv) disclose such information to its Affiliates to the extent
necessary in connection with the administration or enforcement of this Agreement
or the other Transaction Documents.

-117-

--------------------------------------------------------------------------------

(b)Anything herein to the contrary notwithstanding, the Borrower hereby consents
to the disclosure of any nonpublic information with respect to it for use in
connection with the transactions contemplated herein and in the Transaction
Documents (i) to the Administrative Agent or the Secured Parties by each other,
(ii) by the Administrative Agent or the Secured Parties to any prospective or
actual Eligible Assignee or participant of any of them or in connection with a
pledge or assignment to be made pursuant to Section 11.1(h) or (iii) by the
Administrative Agent or the Secured Parties to any provider of a surety,
guaranty or credit or liquidity enhancement to a Secured Party and to any
officers, directors, members, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person is informed of the confidential
nature of such information and agrees to be bound hereby.  In addition, the
Secured Parties and the Administrative Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings,
including, without limitation, at the request of any self-regulatory authority
having jurisdiction over a Lender.

(c)The Borrower agrees that it shall not (and shall not permit any of its
Affiliates to) issue any news release or make any public announcement pertaining
to the transactions contemplated by this Agreement and the Transaction Documents
without the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld) unless such news release or public
announcement is required by law, in which case the Borrower shall consult with
the Administrative Agent and each Managing Agent prior to the issuance of such
news release or public announcement.  The Borrower may, however, disclose the
general terms of the transactions contemplated by this Agreement and the
Transaction Documents to trade creditors, suppliers and other similarly-situated
Persons so long as such disclosure is not in the form of a news release or
public announcement.

(d)The Borrower acknowledges that the Lenders and the Managing Agents (and their
Affiliates) may be providing financing or other services to other companies in
respect of which Borrower or its Affiliates may have conflicting interests. The
Borrower acknowledges that no Lender, Managing Agent, or any Affiliate thereof
shall have any obligation to use in connection with the transactions
contemplated by the Transaction Documents, or to furnish to the Borrower or its
Affiliates, any confidential information obtained from such other companies.

Section 12.13.Execution in Counterparts; Severability; Integration.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or electronic mail in .pdf format shall be effective
as delivery of a manually executed counterpart of this Agreement. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any Fee Letter.

-118-

--------------------------------------------------------------------------------

Section 12.14.Patriot Act.  Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA Patriot Act.

Section 12.15.Legal Holidays.  In the event that the date of any Payment Date,
date of prepayment or Maturity Date shall not be a Business Day, then
notwithstanding any other provision of this Agreement or any Transaction
Document, payment need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such Payment Date, date of prepayment or Maturity Date, as the case
may be, and interest shall accrue on such payment for the period from and after
any such nominal date to but excluding such next succeeding Business Day.

Section 12.16No Fiduciary Duty.  The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or their affiliates.  The Borrower (collectively, solely for
purposes of this paragraph, the “Credit Parties”) each agree that nothing in the
Transaction Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower, its stockholders or its affiliates,
on the other.  The Borrower acknowledge and agree that (i) the transactions
contemplated by the Transaction Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Transaction Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of the Borrower,
or its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Person, in connection with such transaction or
the process leading thereto.

Section 12.17Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Advances and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other obligations of

-119-

--------------------------------------------------------------------------------

the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them; provided that:

(a)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Article XIII

Reserved

Article XIV

The Paying Agent

Section 14.1.Authorization and Action.  (a)  Each Lender and the Administrative
Agent hereby designates and appoints U.S. Bank National Association (and U.S.
Bank National Association accepts such designation and appointment) as the
Paying Agent hereunder, and authorizes the Paying Agent to maintain the
Collection Account and to take such actions as representative on its behalf and
as directed by the Lenders or the Administrative Agent and to exercise such
powers as are delegated to the Paying Agent by the terms of this Agreement
together with such powers as are reasonably incidental thereto.  In performing
its functions and duties hereunder, the Paying Agent shall act solely as agent
for the Lenders and the Administrative Agent and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Borrower or any of its successors or assigns.  The Paying Agent shall
not be required to risk or expend its own funds in performing its duties
hereunder or otherwise take any action which exposes it to personal liability or
which is contrary to this Agreement or

-120-

--------------------------------------------------------------------------------

Applicable Law.  The appointment and authority of the Paying Agent hereunder
shall terminate at the indefeasible payment in full of the Advance.

(b)Notwithstanding any provision to the contrary elsewhere in this Agreement,
the Paying Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any agency or fiduciary relationship with any
Lender or the Administrative Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Paying Agent.

Section 14.2.Successor Paying Agent.  (a) The Paying Agent may resign as Paying
Agent upon thirty (30) days’ notice to the Lenders with such resignation
becoming effective upon a successor representative succeeding to the rights,
powers and duties of Paying Agent pursuant to this Section 14.2(a).  If the
Paying Agent shall resign as Paying Agent under this Agreement, then the Lenders
shall appoint a successor Paying Agent.  Any successor Paying Agent shall
succeed to the rights, powers and duties of resigning Paying Agent, and the term
“Paying Agent” shall mean such successor Paying Agent effective upon its
appointment, and the former Paying Agent’s rights, powers and duties as Paying
Agent shall be terminated, without any other or further act or deed on the part
of the former Paying Agent or any of the parties to this Agreement.  After the
retiring Paying Agent’s resignation as Paying Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Paying Agent under this Agreement.  Any successor
Paying Agent appointed hereunder shall be a state or national bank or trust
company that is not an Affiliate of the Borrower, that has a deposit rating of
at least “A2” or a short-term debt rating of at least “P-1” by Moody’s and
capital and surplus of at least U.S.$200,000,000 and that is a Securities
Intermediary.  

(b)The Paying Agent may be removed in connection with a breach by the Paying
Agent of any agreement of the Paying Agent under this Agreement upon 30 days’
notice given in writing and delivered to the Paying Agent from the
Administrative Agent with the consent of the Required Lenders (the “Paying Agent
Termination Notice”).  On and after the receipt by the Paying Agent of the
Paying Agent Termination Notice, the Paying Agent shall continue to perform all
functions of Paying Agent under this Agreement until the date specified in the
Paying Agent Termination Notice or otherwise specified by the Administrative
Agent in writing or, if no such date is specified in the Paying Agent
Termination Notice, until a date mutually agreed upon by the Paying Agent and
the Administrative Agent, in each case subject to the Paying Agent’s right to
resign prior to such date pursuant to Section 14.2(a).

Section 14.3.Fees and Expenses.  As compensation for the performance of the
Paying Agent’s obligations under this Agreement, the Borrower agrees to pay to
the Paying Agent the applicable Bank Fees and Expenses, which shall be solely
the obligation of the Borrower.  The Borrower agrees to reimburse the Paying
Agent for all reasonable expenses, disbursements and advances incurred or made
by the Paying Agent in accordance with any provision of this Agreement or the
other Transaction Documents or in the enforcement of any provision hereof or in
the other Transaction Documents, and all such amounts and the Bank Fees and
Expenses shall be payable in accordance with the provisions of Section 2.8
hereof, provided, however, that to the extent such amounts are not promptly paid
pursuant to Section 2.8 hereof such amounts shall remain recourse obligations of
the Borrower due and owing to the Paying Agent.

-121-

--------------------------------------------------------------------------------

Section 14.4.Representations and Warranties of the Paying Agent.  (a)
Organization. The Paying Agent has been duly organized and is validly existing
as a national association under the laws of the United States.

(b)Power and Authority; Due Authorization.  The Paying Agent (i) has all
necessary power, authority and legal right to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and (B)
carry out the terms of the Transaction Documents to which it is a party and (ii)
has duly authorized by all necessary corporate action the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party.

(c)Binding Obligation. This Agreement and each other Transaction Document to
which the Paying Agent is a party constitutes a legal, valid and binding
obligation of the Paying Agent enforceable against Paying Agent in accordance
with its respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application effecting enforcements of creditors’ rights or general
principles of equity.

Section 14.5.Indemnity; Liability of the Paying Agent.  (a) The Borrower shall
indemnify and hold the Paying Agent harmless from all Indemnified Amounts to the
extent set forth in Section 9.1 and subject to all of the exclusions and other
terms of such Section.  The Paying Agent shall not be required to expend or risk
its own funds or otherwise incur financial liability in the performance of its
duties under this Agreement if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity is not reasonably assured to
it.  All amounts payable to Paying Agent pursuant to this Section 14.5 shall be
subject to the priorities of payment in Section 2.8 hereof, provided, however,
that to the extent such amounts are not promptly paid pursuant to Section 2.8
hereof such amounts shall remain recourse obligations of the Borrower due and
owing to the Paying Agent.  The indemnification provided to the Paying Agent
hereunder shall survive the resignation or removal of the Paying Agent and the
termination of this Agreement.  For the avoidance of doubt, any amounts payable
by the Borrower under this Section 14.5 shall constitute Administrative
Expenses.

(b)The Paying Agent may conclusively rely and shall be protected in acting or
refraining from acting upon any written notice, order, judgment, certification
or demand (including, but not limited to, electronically confirmed facsimiles of
such notice) believed by it to be genuine and to have been signed or presented
by the proper party or parties in accordance with this Agreement, and the Paying
Agent shall have no obligation to review or confirm that actions taken pursuant
to such notice in accordance with this Agreement comply with any other agreement
or document.  The Paying Agent shall not be responsible for the content or
accuracy of any document provided to the Paying Agent, and shall not be required
to recalculate, certify, or verify any numerical information.  The Paying Agent
shall not be liable with respect to any action taken or omitted to be taken in
accordance with the written direction, instruction, acknowledgment, consent or
any other communication from any party pursuant to the Transaction Documents.

-122-

--------------------------------------------------------------------------------

(c)In no event will the Paying Agent be liable for any lost profits or for any
incidental, indirect, special, consequential or punitive damages whether or not
the Paying Agent knew of the possibility or likelihood of such damages.

(d)The Paying Agent may consult with legal counsel of its own choosing, at the
expense of the Borrower, as to any matter relating to this Agreement, and the
Paying Agent shall not incur any liability in acting in good faith in accordance
with any advice from such counsel.

(e)In no event shall the Paying Agent be liable for any failure or delay in
performance of its obligations hereunder because of circumstances beyond the
Paying Agent’s control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations.

(f)Neither the Paying Agent nor any of its directors, officers or employees,
shall be liable for any action taken or omitted to be taken by it or them
hereunder except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable order
or as otherwise agreed to by the parties.

(g)In order to comply with laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering, the Paying
Agent is required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Paying
Agent.  Accordingly, each of the parties agrees to promptly provide to the
Paying Agent upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Paying
Agent to comply with Applicable Law.

(h)The Paying Agent shall not be liable for any action or inaction of the
Borrower, the Administrative Agent, the Lenders, or any other party (or agent
thereof) to this Agreement or any related document and may assume compliance by
such parties with their obligations under this Agreement or any related
agreements, unless a Responsible Officer of the Paying Agent shall have received
written notice to the contrary at the address of the Paying Agent set forth on
its signature page hereto.  For purposes hereof, “Responsible Officer” shall
mean any president, vice president, executive vice president, assistant vice
president, treasurer, secretary, assistant secretary, corporate trust officer or
any other officer thereof customarily performing functions similar to those
performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such officer’s
knowledge of or familiarity with the particular subject, and, in each case,
having direct responsibility for the administration of this Agreement and the
other Transaction Documents to which such person is a party.

(j)The Paying Agent is authorized to supply any information regarding the
Collection Account which is required by any law or governmental regulation now
or hereafter in effect.

(k)If at any time the Paying Agent is served with any judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process which in any way affects any property held by it hereunder or the
Collection Account (including, but not limited to, orders

-123-

--------------------------------------------------------------------------------

of attachment or garnishment or other forms of levies or injunctions or stays
relating to the transfer of any property), the Paying Agent is authorized to
comply therewith in any manner as it or its legal counsel of its own choosing
deems appropriate; and if the Paying Agent complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Paying Agent shall not be liable to any of the
parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

(l)The Paying Agent shall not be liable for failing to comply with its
obligations under this Agreement in so far as the performance of such
obligations is dependent upon the timely receipt of instructions and/or other
information from any other person which are not received or not received by the
time required.

Article XV

The Guarantees

Section 15.1.The Guarantees.  To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor party
hereto (including any Guarantor executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit I or such other form acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to the Secured Parties, the due and punctual payment of all
present and future Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Advances Outstanding, and
the due and punctual payment of all other Obligations now or hereafter owed by
the Borrower under the Transaction Documents as and when the same shall become
due and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the Bankruptcy Code or any similar proceeding,
whether or not such interest, costs, fees and charges would be an allowed claim
against the Borrower or any such obligor in any such proceeding).  In case of
failure by the Borrower or other obligor punctually to pay any Obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

Section 15.2.Guarantee Unconditional.  The obligations of each Guarantor under
this Article XV shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a)any extension, renewal, settlement, compromise, waiver, or release in respect
of any obligation of any Loan Party or other obligor or of any other guarantor
under this Agreement or any other Transaction Document or by operation of law or
otherwise;

-124-

--------------------------------------------------------------------------------

(b)any modification or amendment of or supplement to this Agreement or any other
Transaction Document;

(c)any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Transaction
Document;

(d)the existence of any claim, set-off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

(e)any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(f)any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Loan Party or other obligor, regardless of what obligations of
any Loan Party or other obligor remain unpaid;

(g)any invalidity or unenforceability relating to or against any Loan Party or
other obligor or any other guarantor for any reason of this Agreement or of any
other Transaction Document or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party or other obligor or any
other guarantor of the principal of or interest on any Loan or any other amount
payable under the Transaction Documents; or

(h)any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this subsection, constitute a legal or
equitable discharge of the obligations of any Guarantor under this Article XV.

Section 15.3.Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations under this Article XV shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Advances Outstanding and all other amounts payable by the
Borrower and the other Loan Parties under this Agreement and all other
Transaction Documents shall have been paid in full.  If at any time any payment
of the principal of or interest on any Advance Outstanding or any other amount
payable by any Loan Party or other obligor or any guarantor under the
Transaction Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Article XV with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

-125-

--------------------------------------------------------------------------------

Section 15.4.Subrogation.  Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full subsequent to
the termination of all the Commitments.  If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the later
of (x) the payment in full of the Obligations and all other amounts payable by
the Loan Parties hereunder and the other Transaction Documents and (y) the
termination of the Commitments, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders (and their Affiliates) and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders (and their Affiliates) or be credited and applied upon the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.

Section 15.5.Subordination.  Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations.  During the existence
of any Event of Default, subject to Section 15.4, any such indebtedness,
obligation, or liability of the Borrower or other Loan Party owing to such
Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the
Obligations and the proceeds thereof shall be paid over to the Administrative
Agent for application to the Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Article XV.

Section 15.6.Waivers.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower or any other Loan
Party or other obligor, another guarantor, or any other Person.

Section 15.7.Limit on Recovery.  Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Article XV shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Article XV void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 15.8.Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower or other Loan Party or other obligor under
this Agreement or any other Transaction Document is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such other Loan Party or
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Transaction Documents, shall nonetheless be payable
by the Guarantors hereunder forthwith on demand by the Administrative Agent made
at the request or otherwise with the consent of the Required Lenders.

Section 15.9.Benefit to Guarantors.  The Loan Parties are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrower and the other Loan Parties has a direct impact on
the success of each other Loan Party.  Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion

-126-

--------------------------------------------------------------------------------

and attainment of its business.  Each Guarantor represents that it (i) has all
necessary power and authority and legal right to (A) execute and deliver this
Agreement, (B) carry out the terms of the Agreement applicable to it and (C)
grant Liens in the Collateral and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement to
which it is a party and the Lien in the Collateral on the terms and conditions
herein provided.



[Signature Pages to Follow]

-127-

--------------------------------------------------------------------------------

In Witness Whereof, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

Borrower:

Runway Growth Credit Fund Inc.



By:

Name:

Title:



205 N. Michigan Ave., Suite 4200

Chicago, Illinois 60601

Attention:

Facsimile No.:

Telephone No.:





Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PAYING AGENT:



U.S. Bank National Association

By:

Name:

Title:



Global Corporate Trust

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Reference: Runway Growth Credit Fund Inc.

Attention:

E-Mail:



Signature Page to Credit Agreement

--------------------------------------------------------------------------------

Managing Agent for the KeyBank Lender Group:

KeyBank National Association

By:

Name:

Title:

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Phone: (720) 304-1247

Fax: (216) 370-9166



Lender for the KeyBank Lender Group:

KeyBank National Association

By:

Name:

Title:

Commitment: $75,000,000

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Phone: (720) 304-1247

Fax: (216) 370-9166



Signature Page to Credit Agreement

--------------------------------------------------------------------------------

Administrative Agent:

KeyBank National Association

By:

Name:

Title:

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Phone: (720) 304-1247

Fax: (216) 370-9166





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

Managing Agent for the CIBC Bank USA Lender Group:

CIBC BANK USA

By:

Name:

Title:



Address:



Attn:

Phone:

Fax:

Lender for the CIBC BANK USA Lender Group:



CIBC BANK USA

By:

Name:

Title:

Commitment: $50,000,000



Address:



Attn:

Phone:

Fax:





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

Managing Agent for the MUFG Union Bank, N.A. Lender Group:

MUFG Union Bank, N.A.

By:

Name:

Title:



Address: 99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn: J. William Bloore

Phone: (408) 279-7719

Lender for the MUFG Union Bank, N.A. Lender Group:

MUFG Union Bank, N.A.

By:

Name:

Title:

Commitment: 50,000,000



Address: 99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn: J. William Bloore

Phone: (408) 279-7719





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

Documentation Agent:

CIBC BANK USA

By:

Name:

Title:



Address:



Attn:

Phone:

Fax:





Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Co-Documentation Agent:

MUFG UNION BANK, N.A.

By:

Name:

Title:



Address: 99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn: J. William Bloore

Phone: (408) 279-7719

Signature Page to Credit Agreement



--------------------------------------------------------------------------------